Exhibit 10.5

EXECUTION COPY

$500,000,000 SPECIAL LETTER OF CREDIT FACILITY AGREEMENT

Dated as of May 4, 2006

Among

LSP GEN FINANCE CO, LLC

as Borrower,

THE GUARANTORS NAMED HEREIN

as Guarantors,

CREDIT SUISSE

as Initial Special L/C Issuing Bank, Administrative Agent, First Lien Collateral
Agent and Initial Lender,

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Initial Lender

CREDIT SUISSE SECURITIES (USA) LLC

as Syndication Agent,

and

CREDIT SUISSE

as Documentation Agent

Joint Lead Arrangers:

CREDIT SUISSE SECURITIES (USA) LLC,

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

LSP Gen Finance

Special L/C Facility Agreement



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section

       Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.

  Certain Defined Terms    3

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions    51

SECTION 1.03.

  Accounting Terms    51

SECTION 1.04.

  Currency Equivalents Generally    51

SECTION 1.05.

  Certifications, Etc.    52 ARTICLE II AMOUNTS AND TERMS OF THE SPECIAL LETTERS
OF CREDIT

SECTION 2.01.

  Special Letters of Credit    52

SECTION 2.02.

  Request for Issuance    53

SECTION 2.03.

  Special Letter of Credit Reports    55

SECTION 2.04.

  Drawings and Reimbursements; Funding of Participations    55

SECTION 2.05.

  Obligations Absolute    57

SECTION 2.06.

  Fees. (a) Special L/C Facility Fees    59

SECTION 2.07.

  Replacement of a Special L/C Issuing Bank    59

SECTION 2.08.

  Repayment of Special L/C Advances    60

SECTION 2.09.

  Prepayments    60

SECTION 2.10.

  Termination or Reduction of the Commitments    61

SECTION 2.11.

  Interest    61

SECTION 2.12.

  Conversion of Special L/C Advances    62

SECTION 2.13.

  Default Interest    63

SECTION 2.14.

  Increased Costs, Etc    63

SECTION 2.15.

  Payments and Computations    65

SECTION 2.16.

  Taxes    67

SECTION 2.17.

  Sharing of Payments, Etc.    70

SECTION 2.18.

  Replacement of Lenders    70

SECTION 2.19.

  Use of Special Letters of Credit    71

SECTION 2.20.

  Incremental Facilities    71

SECTION 2.21.

  Defaulting Lenders.    73

SECTION 2.22.

  Promissory Notes    75 ARTICLE III

CONDITIONS TO EFFECTIVENESS AND OF LENDING AND

ISSUANCES OF SPECIAL LETTERS OF CREDIT

SECTION 3.01.

  Conditions Precedent    76

 

LSP Gen Finance

Special L/C Facility Agreement



--------------------------------------------------------------------------------

SECTION 3.02.   Conditions Precedent to Each Issuance    82 SECTION 3.03.  
Determinations Under Sections 3.01 and 3.02    83 ARTICLE IV REPRESENTATIONS AND
WARRANTIES SECTION 4.01.   Representations and Warranties    83 ARTICLE V
COVENANTS SECTION 5.01.   Affirmative Covenants    89 SECTION 5.02.   Negative
Covenants    96 SECTION 5.03.   Reporting Requirements and Annual Operating
Budget    107 SECTION 5.04.   Financial Covenants    111 ARTICLE VI EVENTS OF
DEFAULT SECTION 6.01.   Events of Default    112 SECTION 6.02.   Actions in
Respect of the Special Letters of Credit upon Default    116 ARTICLE VII THE
ADMINISTRATIVE AGENT SECTION 7.01.   Authorization and Action    117
SECTION 7.02.   Administrative Agent’s Reliance, Etc.    117 SECTION 7.03.  
Credit Suisse and Affiliates    118 SECTION 7.04.   Lender Party Credit Decision
   118 SECTION 7.05.   Indemnification    118 SECTION 7.06.   Successor Agents
   119 ARTICLE VIII GUARANTY SECTION 8.01.   Guaranty; Limitation of Liability
   120 SECTION 8.02.   Guaranty Absolute    121 SECTION 8.03.   Waivers and
Acknowledgments    122 SECTION 8.04.   Subrogation    123 SECTION 8.05.  
Subordination    124 SECTION 8.06.   Guaranty Supplements    125 SECTION 8.07.  
Continuing Guaranty; Assignments    125

 

LSP Gen Finance

Special L/C Facility Agreement

 

ii



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

SECTION 9.01.

  Amendments, Etc.    126

SECTION 9.02.

  Notices, Etc.    129

SECTION 9.03.

  No Waiver; Remedies    130

SECTION 9.04.

  Costs and Expenses    130

SECTION 9.05.

  Right of Set-off    132

SECTION 9.06.

  Binding Effect    133

SECTION 9.07.

  Assignments and Participations    133

SECTION 9.08.

  Execution in Counterparts    137

SECTION 9.09.

  Confidentiality    137

SECTION 9.10.

  Generation Company Obligations    138

SECTION 9.11.

  Payments Set Aside    138

SECTION 9.12.

  Patriot Act Notice    138

SECTION 9.13.

  Jurisdiction, Etc.    138

SECTION 9.14.

  Governing Law    139

SECTION 9.15.

  Reserved    139

SECTION 9.16.

  Intercreditor Agreement    139

SECTION 9.17.

  Waiver of Jury Trial    139

 

LSP Gen Finance

Special L/C Facility Agreement

 

iii



--------------------------------------------------------------------------------

SCHEDULES

Schedule I

  —     Commitments and Applicable Lending Offices

Schedule MM

  —     Major Maintenance

Schedule 4.01(b)

  —     Loan Parties

Schedule 4.01(c)

  —     Ownership

Schedule 4.01(g)

  —     Disclosed Litigation

Schedule 4.01(q)

  —     Environmental Disclosure

Schedule 4.01(u)

  —     Real Property

Schedule 5.02(a)

  —     Existing Liens

Schedule 5.02(p)

  —     Affiliate Transactions

 

EXHIBITS

Exhibit A

  —     Form of Assignment and Acceptance

Exhibit B

  —     Form of Special L/C Note

Exhibit C

  —     Form of Notice of Issuance

Exhibit D

  —     Form of First Lien Pledge Agreement

Exhibit E

  —     Form of First Lien Security Agreement

Exhibit F

  —     Form of First Lien Mortgage

Exhibit G

  —     Form of Intercreditor Agreement

Exhibit H

  —     Form of Security Deposit Agreement

Exhibit I

  —     Form of Solvency Certificate

Exhibit J

  —     Form of Guaranty Supplement

 

LSP Gen Finance

Special L/C Facility Agreement

 

iv



--------------------------------------------------------------------------------

SPECIAL LETTER OF CREDIT FACILITY AGREEMENT

SPECIAL LETTER OF CREDIT FACILITY AGREEMENT, dated as of May 4, 2006 among LSP
GEN FINANCE CO, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined), the
Special L/C Issuing Banks (as hereinafter defined), CREDIT SUISSE SECURITIES
(USA) LLC (“CS Securities”), as Joint Lead Arranger and Joint Book Runner,
GOLDMAN SACHS CREDIT PARTNERS L.P. (“Goldman Sachs”), as Joint Lead Arranger and
Joint Book Runner, CS SECURITIES, as syndication agent (in such capacity, the
“Syndication Agent”), Credit Suisse, as documentation agent (in such capacity,
the “Documentation Agent”), CREDIT SUISSE (“Credit Suisse”), as first lien
collateral agent (together with any successor first lien collateral agent, the
“First Lien Collateral Agent”) for the First Lien Secured Parties (as
hereinafter defined), and CREDIT SUISSE, as administrative agent (together with
any successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent” and, together with the First Lien Collateral Agent, the
“Agents”) for the Lender Parties (as hereinafter defined).

PRELIMINARY STATEMENTS:

(1) Pursuant to the Purchase and Sale Agreement, dated as of January 8, 2006 and
amended as of May 4, 2006 (as amended, to the extent permitted under the Loan
Documents (as hereinafter defined), the “Purchase Agreement”) among the Borrower
and the Group II Holding Companies (as hereinafter defined) (as assignees of LS
Power Generation, LLC (formerly known as LSP Bay II Harbor Holding, LLC), a
Delaware limited liability company (the “Parent”)), and Duke Energy Americas,
LLC, a Delaware limited liability company (“DEA”), DEA has agreed to sell, or
cause to be sold, and the Borrower or the applicable Group II Holding Company
has agreed to directly or indirectly acquire, (a) all outstanding Equity
Interests of the Generation Companies (as hereinafter defined) owned directly or
indirectly by DEA and certain Affiliates (as hereinafter defined) and
(b) various related contractual assets owned by the Generation Companies
(collectively, the “Acquisition”).

(2) Simultaneously with the transactions contemplated hereunder, the Borrower,
the Guarantors, the lenders party thereto from time to time (the “First Lien
Lenders”), the issuing banks party thereto from time to time, the swing line
bank party thereto from time to time, the First Lien Collateral Agent, Credit
Suisse, as administrative agent (in such capacity, together with any successor
administrative agent thereto, the “First Lien Administrative Agent”), CS
Securities, as syndication agent, Credit Suisse, as documentation agent and CS
Securities, Goldman Sachs, Morgan Stanley & Co. Incorporated (“MS&Co”) and
WestLB AG, New York Branch (“WestLB”), as joint bookrunners and joint lead
arrangers, are entering into a First Lien Credit Agreement, dated as of the date
hereof (as Amended and Refinanced (as hereinafter defined), the “First Lien
Credit Agreement”), which provides, among other things, for (a) the borrowing of
up to $950,000,000 pursuant to a term loan B facility (as Refinanced, the “First
Lien Term B Facility”), (b) the borrowing of up to $40,000,000 pursuant to a
delayed draw term facility (as Refinanced, together with the First Lien Term B
Facility, the “First Lien Term Facilities”), (c) the borrowing of up to
$100,000,000 pursuant to a working capital facility, of which up to $10,000,000
shall be available for swing line loans and (d) to the extent applicable,
additional borrowings and extensions of credit for other uses, including the
acquisition of the Ontelaunee Project (as hereinafter defined) (as Refinanced,
the “First Lien Incremental Facilities”).

 

LSP Gen Finance

Special L/C Facility Agreement



--------------------------------------------------------------------------------

(3) Simultaneously with the transactions contemplated hereunder, the Borrower,
the Guarantors, the lenders party thereto from time to time, Credit Suisse, as
second lien collateral agent (in such capacity, together with any successor
second lien collateral agent, the “Second Lien Collateral Agent”), Credit
Suisse, as administrative agent (in such capacity, together with any successor
administrative agent thereto, the “Second Lien Administrative Agent”), CS
Securities, as syndication agent, Credit Suisse, as documentation agent and CS
Securities, Goldman Sachs, MS&Co. and WestLB, as joint bookrunners and joint
lead arrangers, are entering into a Second Lien Credit Agreement, dated as of
the date hereof (as Amended and Refinanced, the “Second Lien Credit Agreement”),
which provides, among other things, for the borrowing of up to $150,000,000
pursuant to a second lien term facility (as Refinanced, the “Second Lien
Facility”) and (b) to the extent applicable, additional borrowings and
extensions of credit for other uses, including the acquisition of the Ontelaunee
Project (as hereinafter defined) (as Refinanced, the “Second Lien Incremental
Facilities”).

(4) The Borrower and Morgan Stanley Capital Group Inc. (“MSCG”), as
counterparty, have entered into (a) that certain ISDA Master Agreement, dated as
of January 27, 2006, the Arlington ISDA Schedule dated of even date therewith,
the confirmation exchanged between MSCG and the Borrower pursuant thereto on
February 14, 2006 and each related schedule, exhibit or annex attached thereto
(as amended, the “Arlington Hedging Agreement”), (b) that certain ISDA Master
Agreement, dated as of January 27, 2006, and the Griffith ISDA Schedule dated of
even date therewith, the confirmation exchanged between MSCG and the Borrower
pursuant thereto on February 14, 2006 and each related schedule, exhibit or
annex attached thereto (as amended, the “Griffith Hedging Agreement”), and
(c) that certain ISDA Master Agreement, dated as of January 27, 2006, the Moss
Landing ISDA Schedule dated as of even date therewith, the confirmation
exchanged between MSCG and the Borrower pursuant thereto on February 14, 2006
and each related schedule, exhibit or annex attached thereto (as amended, the
“Moss Landing Hedging Agreement”).

(5) The Borrower (as transferee from the Parent under a novation agreement dated
as of February 9, 2006) and Credit Suisse Energy LLC (“CS Energy”) (as
transferee from Credit Suisse International, pursuant to a novation agreement
dated as of March 13, 2006), as counterparty, have entered into that certain
ISDA Master Agreement, dated as of February 9, 2006, the ISDA Schedule dated as
of even date therewith in respect of NEPOOL related transactions, the
confirmation exchanged between CS Energy (as transferee from Credit Suisse
International under a novation agreement dated as of March 13, 2006) and the
Borrower (as transferee from Parent under a novation agreement dated as of
February 9, 2006), and each related schedule, exhibit or annex (as amended, the
“Credit Suisse Hedging Agreement”).

(6) The Borrower has requested that the Lender Parties provide the letters of
credit described herein in order to provide security in the form of letters of
credit to support the obligations of the Borrower and the Generation Companies
under Permitted Commodity Hedge and Power Sale Agreements (as hereinafter
defined) and the Purchase Agreement, and for other permitted uses.

 

LSP Gen Finance

Special L/C Facility Agreement

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accounts” has the meaning specified in the Security Deposit Agreement.

“Acquired Project” means any electric generating facility, power transmission
facility, power distribution facility, fuel supply source or fuel transportation
source that is acquired by the Borrower, any Guarantor or an Acquisition
Subsidiary (other than any Non-Recourse Subsidiary) as part of a Permitted
Acquisition.

“Acquisition” has the meaning specified in the Preliminary Statements.

“Acquisition Subsidiary” means a wholly-owned Subsidiary created by the Borrower
or by any Guarantor (other than a Group II Holding Company or a Group II
Portfolio Company) for the purpose of making a Permitted Acquisition.

“Additional Guarantor” has the meaning specified in Section 8.06.

“Additional Lender” has the meaning set forth in Section 2.20(c).

“Adjusted Base Capex Allowance” means, for any Fiscal Year, $50,000,000 minus
any amount that was, during the prior Fiscal Year, a Pullback Amount.

“Adjusted Capex Limit” means, for any Fiscal Year, the Adjusted Base Capex
Allowance plus any Carryover Amount for such Fiscal Year plus any Pullback
Amount for such Fiscal Year.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Borrower and the Lender
Parties from time to time.

“Advance” means a Special L/C Advance or any advance or loan made in respect of
any Credit Increase, as the context may require.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the

 

LSP Gen Finance

Special L/C Facility Agreement

 

3



--------------------------------------------------------------------------------

terms “controlling,” “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 10% or
more of the Voting Interests of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
Voting Interests, by contract or otherwise. When used with respect to the
Borrower, “Affiliate” shall include the Parent and any Affiliate of the Parent
(other than the Borrower).

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means this Special Letter of Credit Facility Agreement, as amended.

“Agreement Value” means, for each Hedge Agreement or Commodity Hedge and Power
Sale Agreement, as the case may be, on any date of determination, an amount
equal to the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement or Commodity Hedge and Power Sale
Agreement, as the case may be, in accordance with its terms as if such Hedge
Agreement or Commodity Hedge and Power Sale Agreement, as the case may be, was
being terminated early on such date of determination as a result of an event of
default or termination event arising with respect to such Loan Party.

“Annual Operating Budget” has the meaning specified under Section 5.03(j).

“Applicable Lender “ means (a) in the case of a Tranche A Special Letter of
Credit, a Tranche A Lender and (b) in the case of a Tranche B Special Letter of
Credit, a Tranche B Lender.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means (a) for Base Rate Advances, 0.75% per annum, and
(b) for Eurodollar Rate Advances, 1.75% per annum.

“Applicable Special L/C Commitments” means the Tranche A Special L/C Commitments
or the Tranche B Special L/C Commitments, as the context may require.

“Applicable Special L/C Facility” means the Tranche A Special L/C Facility or
the Tranche B Special L/C Facility, as the context may require.

“Applicable Special L/C Issuing Bank” means (a) in the case of a Tranche A
Special Letter of Credit, a Tranche A Special L/C Issuing Bank and (b) in the
case of a Tranche B Special Letter of Credit, a Tranche B Special L/C Issuing
Bank.

“Applicable Unused Special L/C Commitments” means the Unused Tranche A Special
L/C Commitments or the unused Tranche B Special L/C Commitments, as the context
may require.

 

LSP Gen Finance

Special L/C Facility Agreement

 

4



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, with respect to (a) any Applicable
Special L/C Facility, the Applicable Special L/C Issuing Banks and (b) if the
Applicable Lenders have made Special L/C Advances that are outstanding at such
time, each such Applicable Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

“Arlington Hedging Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Arlington Valley Project” means the approximately 570 megawatt (nominal)
natural gas-fired combined cycle electric generating plant located on a site in
Maricopa County, Arizona, together with all auxiliary equipment, ancillary and
associated facilities and equipment, electrical transformers, pipeline and
electrical interconnection and metering facilities (whether owned or leased by
LSP Arlington Valley) used for the receipt of fuel and water and the delivery of
the electrical and potential steam output of said generating plant, and all
other improvements related to the ownership, operation and maintenance of said
generating plant and associated equipment.

“as Amended and Refinanced” means and includes, in respect of any Debt, or the
agreement or contract pursuant to which such Debt is incurred, (a) such Debt (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
refinanced, replaced, refunded or repaid, and (b) any other Debt issued in
exchange or replacement for or to refinance such Debt, in whole or in part,
whether with the same or different lenders, arrangers and/or agents and whether
with a larger or smaller aggregate principal amount and/or a longer or shorter
maturity, in each case to the extent permitted under the terms of the Loan
Documents.

“Asset Sale” has the meaning specified in the Security Deposit Agreement.

Asset Sale Contribution” means any capital contribution made directly or
indirectly by the Parent to the Borrower or any Guarantor in connection with any
Asset Sale (it being acknowledged and agreed that any such contributions may be
made for the purpose of satisfying the Minimum Floor Amount).

“Asset Sale Proceeds” has the meaning specified in the Security Deposit
Agreement.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07), and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit A
hereto or any other form approved by the Administrative Agent.

 

LSP Gen Finance

Special L/C Facility Agreement

 

5



--------------------------------------------------------------------------------

“Available Amount” means, with respect to any Special Letter of Credit at any
time, the maximum amount (whether or not such maximum amount is then in effect
under such Special Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Special Letter of Credit) available
to be drawn under such Special Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Code” means 11 U.S.C. § 101 et seq. as now and hereafter in effect,
or any successor statute

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Base Capex Allowance” means, for each Fiscal Year, $50,000,000.

“Base Case Projections” has the meaning specified in Section 3.01(a)(x).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced by Credit Suisse in New York, New York, from
time to time, as Credit Suisse’s prime rate; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

“Base Rate Advance” means a Special L/C Advance that bears interest as provided
in Section 2.11(a)(i).

“Bear Energy” means Bear Energy LP, a Delaware limited partnership.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Bridgeport Energy” means Bridgeport Energy LLC, a Delaware limited liability
company.

“Bridgeport LTSA” means the CT Operational Support and Scheduled Maintenance
Services Contract, dated as of August 1, 2001, between Bridgeport Energy and
Siemens Westinghouse Operating Services Co., as amended.

“Bridgeport Project” means the approximately 490 megawatt (nominal) natural
gas-fired combined cycle electric generating plant located on a site in the City
of Bridgeport, Fairfield County, Connecticut, together with all auxiliary
equipment, ancillary and associated facilities and equipment, electrical
transformers, pipeline and electrical interconnection and metering facilities
(whether owned or leased by Bridgeport Energy or NC Development) used for the
receipt of fuel and water and the delivery of the

 

LSP Gen Finance

Special L/C Facility Agreement

 

6



--------------------------------------------------------------------------------

electrical and potential steam output of said generating plant, and all other
improvements related to the ownership, operation and maintenance of said
generating plant and associated equipment.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
during such period for equipment, fixed assets, real property or improvements,
or for replacements or substitutions therefor or additions thereto, that have
been or should be, in accordance with GAAP, reflected as additions to property,
plant or equipment on a Consolidated balance sheet of such Person or have a
useful life of more than one year plus (b) the aggregate principal amount of all
Debt (including Obligations under Capitalized Leases) assumed or incurred in
connection with any such expenditures. For purposes of this definition, the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be;
provided that the term “Capital Expenditures” shall not include (i) expenditures
made in connection with the replacement, substitution, restoration or repair of
Property to the extent financed with (A) Insurance Proceeds paid on account of
the Casualty Event in respect of the Property being replaced, restored or
repaired or (B) Eminent Domain Proceeds paid on account of an Event of Eminent
Domain in accordance with the terms of the Loan Documents, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property or equipment
made to the extent financed with Asset Sale Proceeds in accordance with the
terms of the Loan Documents, (iv) expenditures made as a part of a Permitted
Acquisition so long as such expenditure is included in the calculation of the
aggregate amount of consideration payable for such Permitted Acquisition and is
permitted by the terms of this Agreement or (v) expenses under long-term service
agreements, turbine maintenance agreements or spare parts agreements (including,
without limitation, the Long Term Maintenance Agreements).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Carryover Amount” means, for any Fiscal Year, the amount (not to exceed
$50,000,000) by which the Adjusted Base Capex Allowance for the prior Fiscal
Year plus any Carryover Amount as determined during such prior Fiscal Year
exceeds Capital Expenditures made in such prior Fiscal Year.

 

LSP Gen Finance

Special L/C Facility Agreement

 

7



--------------------------------------------------------------------------------

“Casco Bay” means Casco Bay Energy Company, LLC, a Delaware limited liability
company.

“Casco Bay Project” means the approximately 520 megawatt (nominal) natural
gas-fired combined cycle electric generating plant located on a site in
Penobscot County, Maine, together with all auxiliary equipment, ancillary and
associated facilities and equipment, electrical transformers, pipeline and
electrical interconnection and metering facilities (whether owned or leased by
Casco Bay) used for the receipt of fuel and water and the delivery of the
electrical and potential steam output of said generating plant, and all other
improvements related to the ownership, operation and maintenance of said
generating plant and associated equipment.

“Cash Equivalents” means any of the following: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (b) securities issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than one year from
the date of acquisition thereof and, at the time of acquisition, having a rating
of AA- or higher from S&P or Aa3 or higher from Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service); (c) investments in
commercial paper maturing within 270 days from the date of acquisition thereof
and having, at such date of acquisition, a rating of at least A-1 or P-1 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); (d) investments in certificates of deposit, banker’s
acceptances and time deposits maturing within 270 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000; (e) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria of clause (d) above; (f) investments in “money market
funds” within the meaning of Rule 2a-7 of the Investment Company Act of 1940, as
amended, substantially all of whose assets are invested in investments of the
type described in clauses (a) through (e) above; (g) other short-term
investments utilized by foreign subsidiaries in accordance with normal
investment practices for cash management in investments of a type analogous to
the foregoing; and (h) cash.

“Casualty Event” means an event that causes any of the Collateral (in whole or
in part) to be damaged, destroyed or rendered unfit for normal use for any
reason whatsoever, other than ordinary use and wear and tear and other than any
Event of Eminent Domain.

 

LSP Gen Finance

Special L/C Facility Agreement

 

8



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“Change of Control” means the occurrence of any of the following: (a) the
Designated Affiliates and the Permitted Holders shall fail to own, directly or
indirectly, beneficially and of record, Equity Interests in the Borrower
representing at least 35% of the aggregate ordinary voting power and aggregate
equity value represented by the issued and outstanding Equity Interests of the
Borrower; (b) the Designated Affiliates and the Permitted Holders shall fail to
own, directly or indirectly, beneficially or of record, Equity Interests
representing a greater percentage of the aggregate ordinary voting power of the
Borrower than is then held, directly or indirectly, beneficially and of record,
by any other entity or group; or (c) the First Lien Collateral Agent shall cease
to have a perfected Lien on 100% of the Equity Interests in the Borrower.

“Collateral” means (a) all Property of the Borrower and the Guarantors, now
owned or hereafter acquired, and (b) all of the Equity Interests in the Borrower
and the Group II Portfolio Companies and any Debt owed by the Borrower, any of
its Subsidiaries or any Group II Portfolio Company to the Parent, in each case,
other than the Excluded Property.

“Collateral Documents” means the First Lien Security Agreement, the First Lien
Pledge Agreement, the Security Deposit Agreement, the First Lien Mortgages, each
Consent and Agreement and each other agreement that creates or purports to
create a Lien in favor of the First Lien Collateral Agent for the benefit of the
First Lien Secured Parties, in each case as amended.

“Combined EBITDA” means the sum of the EBITDA of each of (a) the Borrower and
its Subsidiaries and (b) each Group II Holding Company and its Subsidiaries.

“Commodity Hedge and Power Sale Agreement” means any swap, cap, collar, floor,
future, option, spot, forward, power purchase and sale agreement (including, but
not limited to, option and heat rate options), fuel purchase and sale agreement,
power transmission agreement, fuel transportation agreement, energy management
agreement, fuel storage agreement, netting agreement or similar agreement
entered into in respect of any commodity, as amended, but excluding, for the
avoidance of doubt, any Contract Support Documents.

“Commodity Hedge Counterparty” means any Commodity Institution or any Power
Distributor which has a Required Rating.

“Commodity Institution” means any Person that is a commercial bank, insurance
company or other similar financial institution (including Credit Suisse, Goldman
Sachs, Bear Energy and MSCG), or any Affiliate thereof, which is engaged in the
business of entering into Commodity Hedge and Power Sale Agreements.

“Communications” has the meaning specified in Section 9.02(b).

 

LSP Gen Finance

Special L/C Facility Agreement

 

9



--------------------------------------------------------------------------------

“Confidential Information” means information that any Loan Party or Affiliate
thereof furnishes to any Agent, any Lead Arranger or any Lender Party that is
clearly identified at the time of delivery as confidential (it being understood
and agreed that any such information provided on the Platform shall be deemed to
be identified as confidential), but, with respect to any Agent, Lead Arranger or
Lender Party, does not include any such information that is or becomes generally
available to the public other than as a result of a breach by such Agent, such
Lead Arranger or such Lender Party of its obligations hereunder or under any
other agreement, or that is or becomes available to such Agent, such Lead
Arranger or such Lender Party from a source other than the Loan Parties that is
not, to the best of such Agent’s, such Lead Arranger’s or such Lender Party’s
knowledge, acting in violation of a confidentiality obligation to a Loan Party
or any of the Agents or Lead Arrangers.

“Consent and Agreement” means each consent and agreement entered into in respect
of any Material Contract pursuant to the terms of the Loan Documents, including,
without limitation, each consent and agreement delivered pursuant to
Section 3.01(b)(ii)(D).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP;
provided that if GAAP would require the accounts of a Non-Recourse Subsidiary to
be consolidated with the accounts of the Borrower, the Guarantors and their
respective Subsidiaries, then for purposes hereof “Consolidated” shall exclude
the consolidation of the accounts of any such Non-Recourse Subsidiary.

“Contract Support Collateralization Event” means, with respect to any Contract
Support Document, the occurrence of a default, event of default, termination
event or similar event thereunder giving rise to the right of the Support
Counterparty under such Contract Support Document to require the applicable Loan
Party to cash collateralize any credit or collateral support posted thereunder.

“Contract Support Document” means any agreement, document or instrument entered
into from time to time by the Borrower or any Guarantor pursuant to which the
Support Counterparty party thereto agrees to provide credit or collateral
support (including through the posting of cash or letters of credit or
guarantees) in respect of the Obligations of the Borrower or such Guarantor
under any Permitted Commodity Hedge and Power Sale Agreement to which such
Borrower or Guarantor is a party, in each case as Amended and Refinanced. For
the avoidance of doubt, Contract Support Documents shall not include this
Agreement, the First Lien Credit Agreement or the Second Lien Credit Agreement.

“Contract Support First Lien Advances” means, with respect to any Contract
Support Document that was permitted to be entered into pursuant to the terms of
all Financing Documents, as of any date of determination, the lesser of (i) the
Maximum First Lien Claim under such Contract Support Document, and (ii) the
aggregate sum of any amounts then required to (A) reimburse the relevant Support
Counterparty for amounts drawn by the beneficiary of any credit or collateral
support provided thereunder, and (B) following the occurrence of a Contract
Support Collateralization Event, the amount the Loan Parties are required to
provide thereunder to cash collateralize their Obligations to the Support
Counterparty.

 

LSP Gen Finance

Special L/C Facility Agreement

 

10



--------------------------------------------------------------------------------

“Contractual Obligations” means, as to any Person, any provision of any Equity
Interest issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Conversion,” “Convert” and “Converted” each refer to a conversion of Special
L/C Advances of one Type into Special L/C Advances of the other Type pursuant to
Section 2.12 or 2.14.

“Core Company” means each of LSP Arlington Valley, LSP Moss Landing, Casco Bay,
Griffith Energy, Bridgeport Energy, LSP Bridgeport, LSP Mohave and, in the event
that the Borrower directly or indirectly acquires the Ontelaunee Project,
Ontelaunee.

“Credit Increase” has the meaning specified in Section 2.20(a).

“Credit Suisse” has the meaning specified in the recital of parties to this
Agreement.

“Credit Suisse Hedging Agreement” has the meaning specified in the Preliminary
Statements.

“CS Energy” has the meaning specified in the Preliminary Statements.

“CS Securities” has the meaning specified in the recital of parties to this
Agreement.

“Cure Notice” has the meaning specified in Section 5.04(c)(ii).

“DEA” has the meaning specified in the Preliminary Statements.

“Debt” of any Person means, without duplication, (a) all Debt for Borrowed
Money, (b) all Obligations of such Person for the deferred purchase price of
property or services (other than trade payables not overdue by more than 90 days
incurred in the ordinary course of such Person’s business), (c) all Obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all Obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Obligations of such Person as lessee under
Capitalized Leases, (f) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person or any warrants, rights or options to acquire
such Equity Interests, valued, in the case of Redeemable Preferred Interests, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (g) all payment Obligations of such Person then due and
payable (after giving effect to any cure periods) in respect of

 

LSP Gen Finance

Special L/C Facility Agreement

 

11



--------------------------------------------------------------------------------

any Hedge Agreement or Commodity Hedge and Power Sale Agreement, (h) all payment
Obligations of such Person then due and payable (after giving effect to any cure
periods) in respect of any Contract Support Document, (i) all Guaranteed Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum, without duplication, of (a) all items that, in accordance with GAAP, would
be classified as indebtedness on a Consolidated balance sheet of such Person at
such date, (b) all Obligations of such Person under acceptance, letter of credit
or similar facilities at such date and (c) all Synthetic Debt of such Person at
such date; provided that for the avoidance of doubt, the South Bay Lease
Obligations shall not constitute Debt for Borrowed Money.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning set forth in Section 2.13.

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Special L/C Advance required to be made by such Lender Party to
the Administrative Agent pursuant to Section 2.04 at or prior to such time that
has not been made by such Lender Party or by the Administrative Agent for the
account of such Lender Party pursuant to Section 2.04(e) as of such time. In the
event that a portion of a Defaulted Advance shall be deemed made pursuant to
Section 2.21(a), the remaining portion of such Defaulted Advance shall be
considered a Defaulted Advance originally required to be made pursuant to
Section 2.04 on the same date as the Defaulted Advance so deemed made in part.

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) any Special L/C Issuing Bank
pursuant to Section 2.04 to reimburse such Special L/C Issuing Bank for any
Unreimbursed Amount under any Special Letter of Credit, (b) any other Lender
Party pursuant to Section 2.17 to purchase any participation in Special L/C
Advances owing to such other Lender Party and (c) any Agent or any Special L/C
Issuing Bank pursuant to Section 7.05 to reimburse such Agent or such Special
L/C Issuing Bank for such Lender Party’s ratable share of any amount required to
be paid by the Lender Parties to such Agent or such Special L/C Issuing Bank as
provided therein. In the event that a portion of a Defaulted Amount shall be
deemed paid pursuant to Section 2.21(a), the remaining portion of such Defaulted
Amount shall be considered a Defaulted Amount originally required to be paid
hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.

 

LSP Gen Finance

Special L/C Facility Agreement

 

12



--------------------------------------------------------------------------------

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action
or be the subject of any action or proceeding of a type described in
Section 6.01(h).

“DEGM Holdings” means DEGM Holdings, LLC, a Delaware limited liability company.

“Depositary” has the meaning set forth in the Security Deposit Agreement.

“Designated Affiliate” means each of LS Power Equity Partners L.P., LS Power
Equity Partners PIE I, L.P. or any Affiliate thereof.

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

EBITDA” means, for any Measurement Period, the sum (without duplication),
determined on a Consolidated basis for the Borrower and its Subsidiaries (with
Griffith Energy, ED Services and Southwest Power Partners being considered
Subsidiaries for purposes of this definition solely to the extent wholly-owned
by the Borrower or any Guarantor) and for each Group II Holding Company and its
Subsidiaries (in addition, for the purposes of this definition, “EBITDA” shall
include, without duplication, the cash actually distributed to the Borrower or a
Guarantor by any Person that is partially-owned by the Borrower or a Guarantor
but is not a Subsidiary), of

(a) net income (or net loss), including, without duplication, the cash actually
distributed to the Borrower or a Guarantor by any Person that is partially-owned
by the Borrower or a Guarantor but is not a Subsidiary,

(b) interest and other financing expenses (including the amortization of OID),

(c) income, withholding, franchise and similar tax expense and any tax
distributions made pursuant to Section 3.2 of the Security Deposit Agreement,

(d) all depreciation expense,

(e) all amortization expense (including any amortization of the fair value of
intangible assets reflected in, or offset against, revenues, fuel or operating
expenses in the calculation of net income),

 

LSP Gen Finance

Special L/C Facility Agreement

 

13



--------------------------------------------------------------------------------

(f) lease payments under the South Bay Lease and other Capitalized Leases,

(g) an amount, determined by the Borrower, of decommissioning, demolition, or
remediation expenditures, not to exceed (i) in any Measurement Period, the total
amount of such expenditures made during such Measurement Period and (ii) during
the term of the Facilities, $50,000,000 in the aggregate,

(h) extraordinary, unusual or nonrecurring losses or charges (including any
write-offs, write-downs or reversals but excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period),

(i) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights to officers,
directors or employees,

(j) any non-cash loss attributable to the mark to market movement in the
valuation of hedge, commodity, capacity, power, interest rate hedge and related
agreements (to the extent the cash impact resulting from such loss or gain has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Board Statement No. 133, “Accounting for Derivative
Instruments and Hedging Activities”,

(k) losses from any sale, lease, transfer or other disposition of property
(including but not limited to Asset Sales) permitted by the terms of this
Agreement,

(l) any financing or financial advisory fees, accounting fees, legal fees,
transfer or mortgage recording taxes and other out-of-pocket costs and expenses
of the Borrower or any other Loan Party (including expenses of third parties
paid or reimbursed by the Borrower or any other Loan Party) incurred solely as a
result of the Transaction which are incurred on or before the Effective Date,

(m) any financing or financial advisory fees, accounting fees, legal fees,
transfer or mortgage recording taxes and other out-of-pocket costs and expenses
of the Borrower or any other Loan Party (including expenses of third parties
paid or reimbursed by the Borrower or any other Loan Party) incurred as a result
of a Permitted Acquisition (except to the extent financed with Non-Recourse
Debt), Credit Increase, First Lien Incremental Facility, Second Lien Incremental
Facility or sale, lease, transfer or other disposition of assets,

(n) non-recurring cash charges resulting from severance, integration and other
adjustments made as a result of (i) the Transaction, (ii) any sale, lease,
transfer or other disposition of property permitted by the terms of this
Agreement or (iii) any Permitted Acquisitions (except to the extent financed
with Non-Recourse Debt),

(o) any losses from the early extinguishment of Debt or Hedge Agreements, and

 

LSP Gen Finance

Special L/C Facility Agreement

 

14



--------------------------------------------------------------------------------

(p) restructuring charges, including any one-time costs incurred in connection
with Permitted Acquisitions (except to the extent financed with Non-Recourse
Debt),

(q) to the extent that major maintenance expenditures in any Measurement Period
exceed those set forth in Schedule MM, an amount, determined by the Borrower,
not to exceed, (i) for such Measurement Period, the amount of such excess and
(ii) during the term of the Special L/C Facility, $75,000,000 in the aggregate.

(r) any expenses, fees or charges in connection with any issuance of any Debt or
Equity Interests, any refinancing transaction or any amendment or other
modification of any debt instrument (whether or not successful), in each case to
the extent permitted under the Loan Documents,

(s) the lesser of (i) the balance in the Liquidity Reserve Account (determined
in accordance with Section 3.9(a) of the Security Deposit Agreement) on the last
day of such Measurement Period and (ii) $50,000,000,

minus

(t) extraordinary, unusual or nonrecurring gains (excluding any non-cash gain to
the extent it represent the reversal of an accrual or reserve for a potential
cash item that reduced EBITDA in any prior period)

(u) any non-cash gain attributable to the mark to market movement in the
valuation of hedge, commodity, capacity, power, interest rate hedge and related
agreements (to the extent the cash impact resulting from such loss or gain has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Board Statement No. 133, “Accounting for Derivative
Instruments and Hedging Activities”, and

(v) gains from any sale, lease, transfer or other disposition of property
permitted by the terms of this Agreement,

in the case of clauses (b) through (r), to the extent that such items were
deducted in calculating net income (or net loss) for such period and in the case
of clauses (t) through (v), to the extent that such items were added in
calculating net income (or net loss) for such period, in each case for such
Measurement Period, and in all cases, determined in accordance with GAAP.
Notwithstanding the foregoing, for purposes of determining the Leverage Ratio
(including without limitation for purposes of determining pro forma compliance
with covenants in connection with a Permitted Acquisition), (A) there shall be
included in EBITDA for any period, without duplication, the EBITDA of any
Person, property, business or asset acquired by the Borrower or any Guarantor
during such period (but not the EBITDA of any related Person, property, business
or assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Guarantor (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual EBITDA of
such Acquired Entity or Business for such period (including the

 

LSP Gen Finance

Special L/C Facility Agreement

 

15



--------------------------------------------------------------------------------

portion thereof occurring prior to such acquisition) and (B) there shall be
excluded in determining EBITDA for any period the disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the Borrower or any Guarantor during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), based on
the actual EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“ED Services” means ED Services, LLC, a Delaware limited liability company.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) any Person that is a Lender Party prior to the
relevant assignment; (b) an Affiliate of a Lender Party; (c) an Approved Fund;
and (d) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and which extends credit or buys loans; provided, however,
that neither any Loan Party nor any Affiliate of a Loan Party shall qualify as
an Eligible Assignee under this definition.

“Eminent Domain Proceeds” has the meaning specified in the Security Deposit
Agreement.

“Energy Management Agreement” means (a) that certain Energy Management
Agreement, dated as of March 9, 2006 and amended as of May 2, 2006, among Bear
Energy, the Borrower and the Guarantors party thereto from time to time, each
ISDA Schedule thereto, each confirmation exchanged pursuant thereto and each
related schedule, exhibit or annex attached thereto and (b) any other energy
management agreement (and any schedules, confirmations, exhibits or annexes
related thereto) with any Person with a Required Rating at the time of the
execution thereof similar in purpose to the Energy Management Agreement referred
to in clause (a), in each case as amended.

“Environmental Action” means any legally binding action, suit, written demand,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages relating to Hazardous Materials and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
any Environmental Law or Environmental Permit.

“Environmental Law” means any legally binding Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, human health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

LSP Gen Finance

Special L/C Facility Agreement

 

16



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Cure” has the meaning specified in Section 5.04(c).

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equity Issuance” has the meaning specified in the Security Deposit Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower or any Guarantor, or under common
control with the Borrower or any Guarantor, within the meaning of Section 414 of
the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Borrower or any Guarantor or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any Guarantor
or any ERISA Affiliate from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for imposition of a lien under Section 302(f) of ERISA shall
have been met with respect to any Plan; (g) the adoption of an amendment to a
Plan requiring the provision of security

 

LSP Gen Finance

Special L/C Facility Agreement

 

17



--------------------------------------------------------------------------------

to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Escrow Bank” has the meaning specified in Section 2.21(b).

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period, for all Eurodollar Rate
Advances comprising part of the same Special L/C Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
determined by the Administrative Agent by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
the Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which had been nominated by the British
Bankers’ Association as a authorized information vendor for the purpose of
displaying such rates) as the London interbank offered rate for deposits in U.S.
dollars at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period for a period equal to such Interest Period (provided that,
if for any reason such rate is not available, the term “Eurodollar Rate” shall
mean, for any Interest Period, the rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered to major banks in the London interbank market in London,
England at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage
for such Interest Period.

“Eurodollar Rate Advance” means a Special L/C Advance that bears interest as
provided in Section 2.11(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period. As of the date hereof, the parties acknowledge that there is no such
reserve requirement in effect.

 

LSP Gen Finance

Special L/C Facility Agreement

 

18



--------------------------------------------------------------------------------

“Event of Eminent Domain” means any action or series of actions by any
Governmental Authority (a) by which such Governmental Authority appropriates,
confiscates, condemns, expropriates, nationalizes, seizes or otherwise takes any
part of the Collateral (in whole or in part) or (b) by which such Governmental
Authority assumes custody or control of the Property (other than immaterial
portions of such Property) or business operations of the Borrower or any
Guarantor or any Equity Interests in the Borrower or any Guarantor.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Property” means: (a) any lease, license, permit, contract, property
right or agreement to which the Borrower or any Guarantor is a party or any of
such Loan Party’s rights or interests thereunder if and only for so long as the
grant of a Lien thereon shall (i) give any other Person party to such lease,
license, permit, contract, property rights or agreement the right to terminate
its obligations thereunder, (ii) constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of any Loan
Party therein or (iii) constitute or result in a breach or termination pursuant
to the terms of, or a default under, any such lease, license, permit, contract,
property rights or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions)); provided that such lease,
license, permit, contract, property right or agreement shall be Excluded
Property only to the extent and for long as the consequences specified above
shall exist and shall cease to be Excluded Property and shall become subject to
the Liens granted under the Collateral Documents, immediately and automatically,
at such time as such consequences shall no longer exist; (b) any equipment (as
such term is defined in the UCC) owned by the Borrower or any Guarantor that is
subject to a purchase money Lien or a Capitalized Lease permitted pursuant to
this Agreement if the contract or other agreement in which such Lien is granted
(or in the documentation providing for such Capitalized Lease) prohibits or
requires the consent of any Person other than any Loan Party as a condition to
the creation of any other Lien on such equipment, but only, in each case, to the
extent, and for so long as, the Debt secured by the applicable Lien or the
Capitalized Lease has not been repaid in full or the applicable prohibition (or
consent requirement) has not otherwise been removed or terminated; (c) any
Equity Interests in or Property of the Parent, other than (i) the Parent’s
Equity Interests in the Borrower (it being acknowledged for the avoidance of
doubt that the Collateral does not include the Equity Interests in the Group II
Holding Companies), (ii) the Parent’s interests in and under the Purchase
Agreement and (iii) any Debt owed to the Parent by the Borrower, any Subsidiary
of the Borrower or any Group II Portfolio Company from time to time; (d) any
Property of any Group II Holding Company other than (i) any Equity Interests in
any Group II Portfolio Company, (ii) such Group II Holding Company’s interests
in and under the Purchase Agreement, and (iii) any Debt owed to such Group II
Holding Company by the Borrower, any Guarantor or any of their respective
Subsidiaries from time to time; (e) any Equity Interests in or Property of any
Excluded Subsidiary; (f) the real property interests (including, without

 

LSP Gen Finance

Special L/C Facility Agreement

 

19



--------------------------------------------------------------------------------

limitation, any interests or fixtures in which a Lien is customarily created or
perfected through the execution and recordation of a mortgage, leasehold
mortgage, deed of trust, leasehold deed of trust or fixture filing) of any Group
II Portfolio Company; (g) after the Effective Date, any real property interests
which are acquired by any Loan Party if and to the extent that the
Administrative Agent shall have reasonably determined that the costs (including,
without limitation, recording taxes and filing fees) of creating and perfecting
a Lien on such real property interests are excessive in relation to the value of
the security afforded thereby; (h) the Property of any direct or indirect
subsidiary of the Borrower or any Group II Holding Company, if such subsidiary
is not wholly owned, directly or indirectly, by the Parent; provided that any
such Property shall only constitute Excluded Property for so long as such
subsidiary is not wholly owned by the Parent or any of its Subsidiaries; (i) the
Equity Interests in Griffith Energy, ED Services, Southwest Power Partners, Moss
Landing Mutual Water Company and Morro Bay Mutual Water Company, in each case,
to the extent such Person is not wholly owned, directly or indirectly, by the
Parent; provided that (A) subject to clause (B), such Equity Interests shall
only constitute Excluded Property for so long as such Person is not wholly owned
by the Parent or any of its subsidiaries and (B) neither the Equity Interests
in, nor the Property of, Griffith Energy, ED Services or Southwest Power
Partners shall be part of the Collateral (and shall be deemed to be Excluded
Property) unless such Equity Interests are wholly-owned by the Borrower or any
Guarantor); and (j) motor vehicles (as such term is defined in the UCC).

“Excluded Subsidiary” means (a) any Non-Recourse Subsidiary, (b) any other
direct or indirect subsidiary of the Parent that is not a Loan Party and (c) any
direct or indirect subsidiary of Parent which is not organized under the laws of
the United States, any state thereof or the District of Columbia.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated as of March 21, 2006 among the Borrower,
CS Securities, Credit Suisse and Goldman Sachs, as amended.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Covenants” has the meaning specified in Section 5.04(c).

“Financial Letter of Credit” means a letter of credit used solely (i) to support
obligations under Commodity Hedge and Power Sale Agreements entered into by the
Borrower or any Generation Company or (ii) to provide credit support under any
agreement the counterparty to which provides credit support in respect of the
Borrower’s or any of the Generation Companies’ obligations under a Permitted
Commodity Hedge and Power Sale Agreement.

 

LSP Gen Finance

Special L/C Facility Agreement

 

20



--------------------------------------------------------------------------------

“Financial Officer” in respect of any Person means the chief financial officer,
chief accounting officer, controller, treasurer or assistant treasurer of such
Person.

“First Lien Agreement Value” has the meaning specified in the Intercreditor
Agreement.

“First Lien Collateral Agent” has the meaning specified in the recital of
parties to this Agreement.

“First Lien Collateral Agent’s Office” means, with respect to the First Lien
Collateral Agent or any successor First Lien Collateral Agent, the office of
such Agent as such Agent may from time to time specify to the Borrower and the
Administrative Agent.

“First Lien Credit Agreement” has the meaning specified in the Preliminary
Statements.

“First Lien Guaranty” means the guaranty of the Guarantors set forth in Article
VIII, together with each other guaranty or guaranty supplement delivered
pursuant to Section 5.01(q), in each case, as amended.

“First Lien Lenders” has the meaning specified in the preliminary statements to
this Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement, the
Collateral Documents, the Security Deposit Agreement, the Intercreditor
Agreement and all other instruments, agreements and other documents evidencing
or governing the First Lien Obligations or providing for any guaranty or other
right in respect thereof, in each case as amended.

“First Lien Mortgage Policies” has the meaning specified in
Section 3.01(b)(iv)(B).

“First Lien Mortgages” has the meaning specified in Section 3.01(b)(iv).

“First Lien Obligations” has the meaning specified in the Intercreditor
Agreement.

“First Lien Pledge Agreement” has the meaning specified in Section 3.01(b)(i).

“First Lien Secured Party” has the meaning specified in the Intercreditor
Agreement.

“First Lien Security Agreement” has the meaning specified in
Section 3.01(b)(ii).

 

LSP Gen Finance

Special L/C Facility Agreement

 

21



--------------------------------------------------------------------------------

“First Lien Term Facilities” has the meaning specified in the preliminary
statements to this Agreement.

“Fiscal Year” means, with respect to the Borrower, a fiscal year of the
Borrower, the Guarantors and their respective wholly-owned Subsidiaries ending
on December 31 in any calendar year.

“Formerly Designated Tranche” means in connection with a Special L/C
Redesignation of a Special Letter of Credit (a) from the Tranche A Special L/C
Facility to the Tranche B Special L/C Facility, the Tranche A Special L/C
Facility and (b) from the Tranche B Special L/C Facility to the Tranche A
Special L/C Facility, the Tranche B Special L/C Facility.

“FPA” means the Federal Power Act.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“Funding Account” has the meaning specified in the Security Deposit Agreement.

“GAAP” has the meaning specified in Section 1.03.

“Generation Company” means each of DEGM Holdings, LSP Arlington Valley, LSP Moss
Landing, LSP South Bay, LSP Morro Bay, LSP Oakland, Casco Bay, Griffith Energy,
Bridgeport Energy, LSP Bridgeport, LSP Mohave, to the extent that the Borrower
has acquired the Ontelaunee Project, Ontelaunee, any Acquisition Subsidiary
(other than any Acquisition Subsidiary that is a Non-Recourse Subsidiary) and
each of their respective subsidiaries; provided that each of the foregoing shall
only constitute a Generation Company for so long as it is either a Guarantor or
a subsidiary of a Guarantor.

“Goldman Sachs” has the meaning specified in the recital of parties to this
Agreement.

“Governmental Authority” means the government of the United States of America or
any other nation or government, any state, province, city, municipal entity or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Granting Lender” has the meaning specified in Section 9.07(k).

 

LSP Gen Finance

Special L/C Facility Agreement

 

22



--------------------------------------------------------------------------------

“Griffith Energy” means Griffith Energy, LLC, a Delaware limited liability
company; provided, that if Griffith Energy, LLC is directly or indirectly
disposed of pursuant to the terms of the Loan Documents, no provision in any
Loan Document relating to Griffith Energy shall apply to or bind other
Generation Companies.

“Griffith Hedging Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Griffith Project” means the approximately 600 megawatt (nominal) natural
gas-fired combined cycle electric generating plant located on a site in Mohave
County, Arizona, together with all auxiliary equipment, ancillary and associated
facilities and equipment, electrical transformers, pipelines and electrical
interconnection and metering facilities (whether owned or leased by Griffith
Energy, Southwest Power Partners or ED Services) used for the receipt of fuel
and water and the delivery of the electrical and potential steam output of said
generating plant, and all other improvements related to the ownership, operation
and maintenance of said generating plant and associated equipment.

“Group II Portfolio Company” means, until such time as such Person is an
Excluded Subsidiary, each of LSP Morro Bay, LSP Oakland or LSP South Bay, as the
context may require.

“Group II Holding Company” means, until such time as such Person is an Excluded
Subsidiary, LSP Morro Bay Holdings, LLC, LSP Oakland Holdings, LLC or LSP South
Bay Holdings, LLC, as the context may require.

“Guaranteed Debt” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Guaranteed Debt” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guaranteed
Debt shall be deemed to be an amount equal to the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Debt is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the

 

LSP Gen Finance

Special L/C Facility Agreement

 

23



--------------------------------------------------------------------------------

instrument evidencing such Guaranteed Debt) or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantors” means each Group II Holding Company, each Group II Portfolio
Company, DEGM Holdings, LSP Arlington Valley, LSP Moss Landing, Casco Bay, LSP
Bridgeport, Bridgeport Energy, LSP Mohave and each other subsidiary of the
Borrower that shall be required to execute and deliver a guaranty pursuant to
Section 5.01(q); provided that any subsidiary of the Borrower or the Parent that
is released from the First Lien Guaranty in accordance with Section 5.1 of the
Intercreditor Agreement shall not constitute a Guarantor or, to the extent
applicable, a Group II Holding Company or a Group II Portfolio Company for the
purposes of the Loan Documents.

“Guaranty Supplement” has the meaning specified in Section 8.06.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, toxic mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements but excluding any Commodity Hedge
and Power Sale Agreement, as amended.

“Honor Date” has the meaning specified in Section 2.04(a).

“Incremental Amendment” has the meaning specified in Section 2.20(d).

“Incremental Special L/C Facility” has the meaning specified in Section 2.20(a).

“Indemnified Costs” has the meaning specified in Section 7.05(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Independent Consultant” means the Independent Engineer, the Insurance
Consultant and the Power Market Consultant.

“Independent Director” means a natural person who, for the five year period
prior to his appointment as Independent Director has not been, and during the
continuation of his service as Independent Director is not: (a) a member of, or
a direct or indirect legal or beneficial owner in, the Parent or any of its
Affiliates, including any de minimis Equity Interests; (b) an employee, director
(other than with respect to his service as an Independent Director of the Parent
or any of its Affiliates), stockholder, member, manager, partner or officer of
the Parent or any of its Affiliates; (c) a customer,

 

LSP Gen Finance

Special L/C Facility Agreement

 

24



--------------------------------------------------------------------------------

contractor, creditor (other than with respect to his service as an Independent
Director of the Parent or any of its Affiliates, and any fee to be received
therefor) or supplier of the Parent or any of its Affiliates; or (d) any member
of the immediate family of a Person described in clause (a), (b) or (c).

“Independent Engineer” means any independent engineer retained on behalf of or
for the benefit of the Lenders from time to time, including, as of the date
hereof, R.W. Beck.

“Information Memorandum” means the information memorandum dated March 2006 used
by the Lead Arrangers in connection with the syndication of the Special L/C
Commitments.

“Initial Extension of Credit” means the initial issuance of a Special Letter of
Credit hereunder.

“Initial Lender Parties” means the Initial Special L/C Issuing Banks and the
Initial Lenders.

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Initial Mortgaged Properties” means the real Property of each of LSP Arlington
Valley, LSP Moss Landing, Casco Bay and Bridgeport Energy.

“Initial Operating Budget” has the meaning specified in Section 3.01(a)(x).

“Initial Pledged Debt” has the meaning specified in the First Lien Security
Agreement.

“Initial Pledged Equity” has the meaning specified in the First Lien Security
Agreement.

“Initial Pledged Parent Debt” means “Initial Pledged Debt” as defined in the
First Lien Pledge Agreement.

“Initial Pledged Parent Equity” means “Initial Pledged Equity” as defined in the
First Lien Pledge Agreement.

“Initial Special L/C Issuing Banks” means the Initial Tranche A Special L/C
Issuing Bank and the Initial Tranche B Special L/C Issuing Bank.

“Initial Tranche A Special L/C Issuing Bank” means the bank listed on the
signature pages hereof as the Initial Tranche A Special L/C Issuing Bank.

“Initial Tranche B Special L/C Issuing Bank” means the bank listed on the
signature pages hereof as the Initial Tranche B Special L/C Issuing Bank.

 

LSP Gen Finance

Special L/C Facility Agreement

 

25



--------------------------------------------------------------------------------

“Initial Yield” means, with respect to the incurrence of any Debt as of any date
of determination, the Applicable Margin for Special L/C Advances that are
Eurodollar Rate Advances at such time.

“Insurance Consultant” means any insurance consultant retained on behalf of or
for the benefit of the Lenders from time to time, including as of the date
hereof Moore-McNeil, LLC.

“Insurance Proceeds” has the meaning specified in the Security Deposit
Agreement.

“Intellectual Property” means the following intellectual property rights, both
statutory and common law rights, if applicable: (a) copyrights, registrations
and applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, logos, trade dress and registrations and
applications of registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions corresponding to the patents and any patent
applications, as well as any related continuation, continuation in part and
divisional applications and patents issuing therefrom and (d) trade secrets and
confidential information, including ideas, designs, concepts, compilations of
information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

“Intercreditor Agreement” has the meaning set forth in Section 3.01(a)(ii).

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Combined EBITDA to (b) cash interest payable on all Debt for Borrowed Money,
in each case, of or by the Borrower and the Guarantors and their respective
Subsidiaries for or during such Measurement Period.

“Interest Period” means for each Eurodollar Rate Advance comprising part of the
same Special L/C Borrowing: (a) initially, the period commencing on the date of
the Conversion of any Base Rate Advance into such Eurodollar Rate Advance, and
ending one, two, three or six months thereafter, as selected by the Borrower in
its notice of Conversion given with respect thereto and (b) thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending one, two, three or six months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent not later than
12:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period; provided that all of the foregoing provisions relating
to Interest Periods are subject to the following:

(i) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Special L/C Borrowing shall be of the same duration;

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,

 

LSP Gen Finance

Special L/C Facility Agreement

 

26



--------------------------------------------------------------------------------

if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(iii) whenever the first day of any Interest Period occurs on a day of a
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person (excluding
prepaid expenses and security deposits), any purchase or other acquisition of
any Equity Interests or Debt or Property comprising a division or business unit
or a substantial part or all of the business of such Person, any capital
contribution to such Person or any other direct or indirect investment in such
Person, including, without limitation, any acquisition by way of a merger or
consolidation (or similar transaction) and any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (i) or (j) of the
definition of “Debt” in respect of such Person.

“L/C Related Documents” has the meaning specified in Section 2.05(a).

“Lead Arrangers” means each of CS Securities and Goldman Sachs.

“Lender Party” means any Lender and each Special L/C Issuing Bank, as the
context may require.

“Lenders” means the Tranche A Lenders and the Tranche B Lenders.

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Total Debt of the Borrower and the Guarantors and their respective Subsidiaries
at such date to Combined EBITDA for the most recently completed Measurement
Period.

“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, collateral assignment, charge or security interest in, on or of
such Property, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing),
relating to such Property, and (c) in the case of Equity Interests or debt
securities, any purchase option, call or similar right of a third party with
respect to such Equity Interests or debt securities. For the avoidance of doubt,
“Lien” shall not include any netting or set-off arrangements under any
Contractual Obligation (other than any Contractual Obligation constituting Debt
for Borrowed Money or having the effect of Debt for Borrowed Money) otherwise
permitted under the terms of this Agreement.

 

LSP Gen Finance

Special L/C Facility Agreement

 

27



--------------------------------------------------------------------------------

“Liquidity Reserve Account” has the meaning specified in the Security Deposit
Agreement.

“Liquidity Reserve Requirement” means, as of any date of determination, the
lesser of (a) $50,000,000 and (b) an amount equal to the sum of (i) the
aggregate principal, interest (net of any payments projected to be received by
the Borrower or any Guarantor under any Hedge Agreements), fees and other debt
service projected to be payable under the First Lien Term Facilities and under
the Second Lien Credit Agreement for the six-month period occurring after such
date of determination plus (ii) if a Long Term Maintenance Agreement is not then
in effect with respect to either of the Bridgeport Project or the Moss Landing
Project, the major maintenance outlays reasonably projected (as reasonably
determined by the Borrower and after giving effect to any spare parts, inventory
and equipment which are available to such Generation Portfolio Company for use
in connection with such major maintenance) to be incurred in respect of the
relevant Project for the three-month period occurring after such date of
determination.

“Loan Documents” means (a) this Agreement, (b) the Special L/C Notes (if any),
(c) the First Lien Guaranty, (d) the Intercreditor Agreement, (e) the Collateral
Documents and (f) the Fee Letter, in each case as amended.

“Loan Parties” means the Parent, the Borrower and the Guarantors.

“Local Accounts” has the meaning specified in the Security Deposit Agreement.

“Long Term Maintenance Agreements” means each of the Bridgeport LTSA, the Moss
Landing LTSA and any Replacement LTSA.

“LSP Arlington Valley” means Duke Energy Arlington Valley, LLC, a Delaware
limited liability company (which may be renamed “LSP Arlington Valley, LLC” on
or after the date hereof).

“LSP Bridgeport” means Duke Bridgeport Energy, LLC, a Delaware limited liability
company (which may be renamed “LSP Bridgeport, LLC” on or after the date
hereof).

“LSP Mohave” means Duke Energy Mohave, LLC, a Delaware limited liability company
(which may be renamed “LSP Mohave, LLC” on or after the date hereof).

“LSP Morro Bay” means Duke Energy Morro Bay LLC, a Delaware limited liability
company (which may be renamed “LSP Morro Bay, LLC” on or after the date hereof).

“LSP Moss Landing” means Duke Energy Moss Landing LLC, a Delaware limited
liability company (which may be renamed “LSP Moss Landing, LLC” on or after the
date hereof).

 

LSP Gen Finance

Special L/C Facility Agreement

 

28



--------------------------------------------------------------------------------

“LSP Oakland” means Duke Energy Oakland LLC, a Delaware limited liability
company (which may be renamed “LSP Oakland, LLC” on or after the date hereof).

“LSP South Bay” means Duke Energy South Bay, LLC, a Delaware limited liability
company (which may be renamed “LSP South Bay, LLC” on or after the date hereof).

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or properties of the Borrower and
the Guarantors, taken as a whole, (b) the rights and remedies of any Agent or
the Lender Parties under the Loan Documents or (c) the ability of the Loan
Parties, taken as a whole, to perform their respective Obligations under the
Loan Documents.

“Material Contract” means (a) the Purchase Agreement, each Permitted Commodity
Hedge and Power Sale Agreement in effect on the Effective Date (other than those
referred to in clause (g) of the definition thereof), the Special L/C Facility
Documents and the Second Lien Loan Documents and (b) each other Contractual
Obligation of the Borrower, any Guarantor or Griffith Energy that is material to
the business, condition (financial or otherwise), operations or properties of
(i) the Borrower, the Guarantors and Griffith Energy, taken as a whole or
(ii) LSP Moss Landing or the Moss Landing Project.

“Maturity Date” means May 4, 2011.

“Maximum First Lien Claim” has the meaning specified in the Intercreditor
Agreement.

“Maximum Third Lien Claim” has the meaning specified in the Intercreditor
Agreement.

“Measurement Period” means, as of any date of determination, the four
consecutive fiscal quarters of the Borrower and the Guarantors then ended;
provided that the first Measurement Period shall commence on September 30, 2006
and end on September 30, 2007.

“Minimum Floor Amount” means (i) with respect to Casco Bay, $275,000,00,
(ii) with respect to LSP Arlington Valley, $225,000,000, (iii) with respect to
Bridgeport Energy or LSP Bridgeport, $300,000,000, (iv) with respect to LSP
Mohave or Griffith Energy, $100,000,000, (v) with respect to LSP Morro Bay,
$50,000,000 and (vi) with respect to Ontelaunee, $200,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Morro Bay Project” means the approximately 1,002 megawatt (nominal) natural
gas-fired conventional steam electric generating plant located on a site in San
Luis Obispo County, California, together with all auxiliary equipment, ancillary
and

 

LSP Gen Finance

Special L/C Facility Agreement

 

29



--------------------------------------------------------------------------------

associated facilities and equipment, electrical transformers, pipeline and
electrical interconnection and metering facilities (whether owned or leased by
LSP Morro Bay) used for the receipt of fuel and water and the delivery of the
electrical and potential steam output of said generating plant, and all other
improvements related to the ownership, operation and maintenance of said
generating plant and associated equipment.

“Mortgaged Property” has the meaning specified in the First Lien Mortgages.

“Moss Cap Amount” means $40,000,000.

“Moss Landing Hedging Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Moss Landing LTSA” means the Long Term Service Agreement, dated September 29,
2000, between LSP Moss Landing and General Electric International, Inc., as
amended.

“Moss Landing Project” means the approximately 2,529 megawatt (nominal) natural
gas-fired combined cycle electric generating plant located on a site in Monterey
County, California, together with all auxiliary equipment, ancillary and
associated facilities and equipment, electrical transformers, pipelines and
electrical interconnection and metering facilities (whether owned or leased by
LSP Moss Landing) used for the receipt of fuel and water and the delivery of the
electrical and potential steam output of said generating plant, and all other
improvements related to the ownership, operation and maintenance of said
generating plant and associated equipment.

“Moss Landing Toll” means the EEI Master Power Purchase & Sale Agreement, dated
May 4, 2006 by and between LSP Moss Landing and Pacific Gas and Electric
Company, the related Confirmation Letters dated March 2, 2006, and any
schedules, exhibits and annexes thereto.

“Moss Landing Toll Purchase Price” has the meaning specified in the Purchase
Agreement, as modified by the letter agreement dated February 24, 2006 between
DEA and the Borrower (as assignee of the Parent).

“Moss Landing Toll Purchase Price Adjustment” has the meaning specified in the
Purchase Agreement, as modified by the letter agreement dated February 24, 2006
between DEA and the Borrower (as assignee of the Parent).

“MSCG” has the meaning specified in the Preliminary Statements.

“MS&Co.” has the meaning specified in the recital of parties to this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any Guarantor or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

LSP Gen Finance

Special L/C Facility Agreement

 

30



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, any Guarantor or any ERISA Affiliate and at least one Person other
than the Borrower, the Guarantors and the ERISA Affiliates or (b) was so
maintained and in respect of which the Borrower, any Guarantor or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“NC Development” means NC Development & Design, LLC, a Delaware limited
liability company.

“Net Cash Proceeds” has the meaning specified in the Security Deposit Agreement.

“Newly Designated Tranche” means in connection with a Special L/C Redesignation
of a Special Letter of Credit (a) from the Tranche A Special L/C Facility to the
Tranche B Special L/C Facility, the Tranche B Special L/C Facility and (b) from
the Tranche B Special L/C Facility to the Tranche A Special L/C Facility, the
Tranche A Special L/C Facility.

“Non-Consenting Lender” has the meaning specified in Section 9.01.

“Non-Material Guarantor” means, as of any date of determination, each Group II
Portfolio Company and each Group II Holding Company that meets the following
criteria as of such date of determination: (a) no Special Letters of Credit are
outstanding in favor of or supporting the obligations of any such Group II
Portfolio Company or Group II Holding Company, at such date of determination or
within ten Business Days after such date of determination, and (b) the total
gross revenues of such Group II Portfolio Company or Group II Holding Company
are less than 7% of the Consolidated total gross revenues of the Borrower and
the Guarantors for (i) prior to June 30, 2007, the most recently ended fiscal
quarter of the Borrower and the Guarantors and (ii) on and after June 30, 2007,
the most recently ended Measurement Period, in the case of clause (b) as
determined in accordance with GAAP.

“Non-Recourse Debt” means Debt of (a) any Group II Portfolio Company or Group II
Holding Company and (b) with respect to any Acquisition Subsidiary which is also
a Non-Recourse Subsidiary, that is incurred to finance the development,
construction or acquisition by such Acquisition Subsidiary of any Acquired
Project (including the refinancing of existing Debt related to such Acquired
Project); provided that (i) such Debt is without recourse to the Borrower, any
Guarantor or any of their respective Subsidiaries or to any Property of the
Borrower, any Guarantor or any of their respective Subsidiaries (other than any
Equity Interests in such Non-Recourse Subsidiary that are owned, directly or
indirectly, by the Borrower, a Guarantor or any of their respective Subsidiaries
and the Property owned by such Non-Recourse Subsidiary); (ii) neither the
Borrower, any Guarantor nor any of their respective Subsidiaries provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Debt but excluding any Investment permitted under the terms of
this Agreement that is not in the nature of Debt) or is directly or indirectly
liable as a guarantor or otherwise in

 

LSP Gen Finance

Special L/C Facility Agreement

 

31



--------------------------------------------------------------------------------

respect of such Debt or in respect of the business or operations of the
applicable Non-Recourse Subsidiary that is the obligor in respect of such Debt
or any of its Subsidiaries (other than a pledge of the Equity Interests in such
Non-Recourse Subsidiary by the Borrower, a Guarantor and any of their respective
Subsidiaries and the Property owned by such Non-Recourse Subsidiary);
(iii) neither the Borrower, any Guarantor nor any of their respective
Subsidiaries constitutes the lender of such Debt; (iv) no default with respect
to such Debt (including any rights that the holders of such Debt may have to
take enforcement action against such Non-Recourse Subsidiary or any of its
Subsidiaries) would permit upon notice, lapse of time or both any holder of any
other Debt (other than Debt under the Transaction Documents) of the Borrower,
the Guarantor or any of their respective Subsidiaries (other than such
Non-Recourse Subsidiary or any other Non-Recourse Subsidiary) to declare a
default on such other Debt or cause the payment of such Debt to be accelerated
or payable prior to its stated maturity; and (v) the lenders (or their
respective agents) of such Debt have been notified in writing that they will not
have any recourse to the Property of the Borrower, any Guarantor or any of their
respective Subsidiaries (other than a pledge of the Equity Interests in such
Non-Recourse Subsidiary by the Borrower, a Guarantor or any of their respective
Subsidiaries and the Property owned by such Non-Recourse Subsidiary).

“Non-Recourse Subsidiary” means (a) any Group II Portfolio Company or Group II
Holding Company that is an obligor with respect to any Non-Recourse Debt
outstanding at any time, and/or (b) any Acquisition Subsidiary that is an
obligor with respect to any Non-Recourse Debt outstanding at any time, if and
for so long as the grant of a security interest in the Property of such
Acquisition Subsidiary or the pledge of the Equity Interests in such Acquisition
Subsidiary, in each case in favor of the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties, shall constitute or result in a
breach, termination or default under the agreement or instrument governing the
applicable Non-Recourse Debt; provided, that if any Group II Portfolio Company
becomes a Non-Recourse Subsidiary, its related Group II Holding Company shall
also be deemed to be a Non-Recourse Subsidiary; provided further that such
Acquisition Subsidiary shall be a Non-Recourse Subsidiary only to the extent
that and for so long as the requirements and consequences above shall exist;
provided further that none of the Core Companies or any of their Subsidiaries
may at any time be a Non-Recourse Subsidiary.

“Notice of Issuance” has the meaning specified in Section 2.02(a).

“Notice of Termination” has the meaning specified in Section 2.02(b).

“NPL” means the National Priorities List under CERCLA.

“O&M Agreements” means (a) the Operation and Maintenance Agreement for the
Bridgeport Energy Facility, dated as of February 3, 2006, between Bridgeport
Energy (as assignee of Parent) and North American Energy Services Company, a
Washington corporation (“NAES”); (b) the Operation and Maintenance Agreement for
the Casco Bay Energy Facility, dated as of February 3, 2006, between Casco Bay
(as assignee of Parent) and NAES; (c) the Operation and Maintenance Agreement
for the Moss Landing and

 

LSP Gen Finance

Special L/C Facility Agreement

 

32



--------------------------------------------------------------------------------

Oakland Energy Facilities, dated as of February 6, 2006, among LSP Moss Landing
(as assignee of Parent with respect to the Moss Landing Project), LSP Oakland
(as assignee of Parent with respect to the Oakland Project) and Wood Group Power
Operations (West), Inc., a Nevada corporation (“Wood Group”); (d) the Operation
and Maintenance Agreement for the Morro Bay Energy Facility, dated as of
February 6, 2006, between LSP Morro Bay (as assignee of Parent) and Wood Group;
(e) the Operation and Maintenance Agreement for the South Bay Energy Facility,
dated as of February 6, 2006, between LSP South Bay (as assignee of Parent) and
Wood Group; (f) the Operation and Maintenance Agreement for the Arlington Valley
Energy Facility, dated as of February 6, 2006, between LSP Arlington Valley (as
assignee of Parent) and Wood Group; (g) the Parent Guarantee, dated as of
February 6, 2006, between Wood Group Power Operations, Inc., a Nevada
corporation (“WGPO”), and Parent, as amended; (h) the Parent Guarantee, dated as
of the date hereof, among WGPO, LSP Moss Landing and LSP Oakland; (i) the Parent
Guarantee, dated as of the date hereof, between WGPO and LSP Morro Bay; (j) the
Parent Guarantee, dated as of the date hereof, between WGPO and LSP South Bay;
and (k) the Parent Guarantee, dated as of the date hereof, between LSP Arlington
Valley and WGPO.

“O&M Costs” has the meaning specified in the Security Deposit Agreement.

“Oakland Project” means the approximately 165 megawatt (nominal) light fuel
oil-fired simple cycle generating plant located on a site in Alameda County,
California, together with all auxiliary equipment, ancillary and associated
facilities and equipment, electrical transformers, pipeline and electrical
interconnection and metering facilities (whether owned or leased by LSP Oakland)
used for the receipt of fuel and water and the delivery of the electrical and
potential steam output of said generating plant, and all other improvements
related to the ownership, operation and maintenance of said generating plant and
associated equipment.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(h).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, letter of credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party may elect to
pay or advance on behalf of such Loan Party in accordance with the terms of the
Loan Documents.

“OID” means, with respect to any Debt, the amount (i) by which such Debt is
discounted at the time it is incurred or (ii) of fees payable, directly or
indirectly, by the Borrower or any Guarantor to any Persons extending such Debt
in connection with such extension (other than advisory, arrangement or
underwriting fees).

 

LSP Gen Finance

Special L/C Facility Agreement

 

33



--------------------------------------------------------------------------------

“Ontelaunee” means any Affiliate of the Borrower or any Affiliate or Subsidiary
of any Designated Affiliate which is the owner or lessor of all or substantially
all of the Ontelaunee Project.

“Ontelaunee Project” means the approximately 560 megawatt (nominal) natural
gas-fired combined cycle electric generating plant located on a site in
Ontelaunee Township, Pennsylvania, together with all auxiliary equipment,
ancillary and associated facilities and equipment, electrical transformers,
pipeline and electrical interconnection and metering facilities (whether owned
or leased by Ontelaunee) used for the receipt of fuel and water and the delivery
of the electrical and potential steam output of said generating plant, and all
other improvements related to the ownership, operation and maintenance of said
generating plant and associated equipment.

“Operating Account” has the meaning specified in the Security Deposit Agreement.

“Operating Company” means, to the extent a Guarantor hereunder, each of LSP
Arlington Valley, LSP Moss Landing, LSP South Bay, LSP Morro Bay, LSP Oakland,
Casco Bay, Griffith Energy, Bridgeport Energy and any Person who becomes a
Guarantor under Section 8.06 hereof, if such Person owns and operates a power
generation facility and is so designated in the relevant Guaranty Supplement.

“Other Taxes” has the meaning specified in Section 2.16(b).

“Parent” has the meaning specified in the Preliminary Statements.

“Parent O&M Costs” has the meaning specified in the Security Deposit Agreement.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Performance Letter of Credit” means a letter of credit issued for general
corporate purposes of a non-financial nature, including, without limitation, in
support of the Borrower’s or any Generation Company’s obligation to any Person
(including any governmental or regulatory entity, independent system operator
(or similar organization) or other third party) under purchase and sale
transactions, supply contracts, gas transportation agreements, unit contingent
power contracts, service agreements, long-term service agreements, construction
contracts and similar undertakings (including any arrangement entered into to
meet any environmental, energy or other regulatory or governmental
requirements); provided, that Performance Letters of Credit shall not include
letters of credit issued to support direct financial obligations, including any
Debt for Borrowed Money and installment sales.

 

LSP Gen Finance

Special L/C Facility Agreement

 

34



--------------------------------------------------------------------------------

“Permitted Acquisition” means, after the Effective Date, the development,
construction or acquisition of any electric generating facility, power
transmission facility, power distribution facility, fuel supply source or fuel
transportation source or the acquisition of all of the Equity Interests of a
Person owning any of the foregoing (including the refinancing of any Debt
related thereto); provided that at the time of such transaction each of the
following conditions are met:

(a) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing;

(b) unless such transaction is being financed with Non-Recourse Debt, the
Borrower would be in compliance with the Financial Covenants as of the most
recently completed Measurement Period ending prior to such transaction for which
the financial statements and certificates required by Section 5.03(b) or 5.03(c)
were required to be delivered, after giving pro forma effect to such transaction
and to any other material event occurring after such Measurement Period as to
which pro forma recalculation is appropriate as if such transaction (and the
incurrence of any Debt in connection therewith) had occurred as of the first day
of such Measurement Period;

(c) unless such transaction is being financed with Non-Recourse Debt, the
Borrower shall have received a Ratings Reaffirmation; and

(d) unless such transaction is being financed with Non-Recourse Debt, any
Acquisition Subsidiary related thereto shall have become a Guarantor in
accordance with Section 5.01(q) and 8.06 hereof and all of the Property (other
than any Excluded Property) of such Acquisition Subsidiary or otherwise owned by
any Loan Party or any of its Subsidiaries and associated with such transaction
shall be subject to a first priority Lien in favor of the First Lien Secured
Parties in accordance with the provisions of Section 5.01(q).

“Permitted Commodity Hedge and Power Sale Agreement” means (a) the Arlington
Hedging Agreement, (b) the Griffith Hedging Agreement, (c) the Moss Landing
Hedging Agreement, (d) the Credit Suisse Hedging Agreement, (e) the Moss Landing
Toll, (f) the Energy Management Agreement, (g) any Contractual Obligation in
existence as of the Effective Date to the extent related to a Permitted Trading
Activity (and any extension thereof), (h) any Replacement Commodity Hedge and
Power Sale Agreement, (i) any Commodity Hedge and Power Sale Agreement entered
into with any Independent System Operator (including, without limitation, any
reliability must run agreement or contract or any other similar agreement) in
respect of any Permitted Trading Activity and (j) any other Commodity Hedge and
Power Sale Agreement entered into from time to time by any Loan Party with any
Person that is a Commodity Hedge Counterparty at the time such Commodity Hedge
and Power Sale Agreement is entered into in connection with any Permitted
Trading Activity, in each case as amended.

 

LSP Gen Finance

Special L/C Facility Agreement

 

35



--------------------------------------------------------------------------------

“Permitted Holders” means any Person acquiring Equity Interests in the Borrower
to the extent that the Borrower shall have received a Ratings Reaffirmation in
connection with the consummation of such acquisition.

“Permitted Liens” means:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b);

(b) materialmen’s, mechanics’, carriers’, workers’, repairmen’s, employees’ or
other like Liens, arising in the ordinary course of business or in connection
with the operation and maintenance of their respective Property, which do not in
the aggregate materially detract from the value of the Property to which they
are attached or materially impair the use thereof or for amounts not yet due or
which are being contested in good faith by appropriate proceedings;

(c) Liens, deposits or pledges to secure the performance of bids, tenders, trade
contracts and leases (other than Debt), statutory obligations (including in
respect of workers’ compensation laws or similar legislation), surety bonds
(other than bonds related to judgments or litigation to the extent such judgment
or litigation constitutes a Default), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(d) Liens securing judgments (or the payment of money not constituting a Default
under Section 6.01(i)) or securing appeal or other surety bonds related to such
judgments;

(e) all matters disclosed (whether or not subsequently deleted or endorsed over)
on any survey, in the title policies insuring any real Property on which a
Project is located, including easements and rights of way appertaining thereto
or any commitments therefor, or in any title reports, that in each case have
been delivered to the Administrative Agent on or before the date hereof
(including pursuant to Section 3.01(b)(iv));

(f) imperfections or irregularities of title and other Liens that would not, in
the aggregate, reasonably be expected to materially detract from the value of
the affected Property;

(g) zoning, planning and other similar limitations and restrictions, and all
rights of any Governmental Authority to regulate any real Property, including
easements and rights of way appertaining thereto;

(h) easements, rights of way and other encumbrances on title to real Property
that is material to the operation of a Project that do not render title to such
Property encumbered thereby unmarketable or materially adversely affect the use
of such Property for its present purpose;

 

LSP Gen Finance

Special L/C Facility Agreement

 

36



--------------------------------------------------------------------------------

(i) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights;

(j) Liens or pledges of deposits of cash or cash equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers or property, casualty or liability insurance in the
ordinary course of business;

(k) any Lien arising in the ordinary course of business consistent with past
practices by operation of law with respect to a liability that is not yet due or
delinquent or which is being contested in good faith by appropriate proceedings;

(l) all matters of record as of the date hereof, that would not, in the
aggregate, reasonably be expected to materially detract from the value of the
affected Property;

(m) the terms and conditions of the Material Contracts or Contractual
Obligations of the Borrower, the Guarantors or any of their subsidiaries in
existence as of the date hereof;

(n) Liens created under the Collateral Documents; provided that (i) such Liens
only secure (A) Debt permitted to exist under Sections 5.02(b)(i), 5.02(b)(ii),
5.02(b)(iii), 5.02(b)(iv), 5.02(b)(v), 5.02(b)(vi)(A), 5.02(b)(xi) and/or
5.02(b)(xx), and/or (B) Obligations under Permitted Commodity Hedge and Power
Sale Agreements and Contract Support Documents entered into by the Borrower or
any Guarantor; provided that the aggregate amount of any Contract Support First
Lien Advances at such time plus the First Lien Agreement Value of the Permitted
Commodity Hedge and Power Sale Agreements secured thereby at such time shall not
exceed, when taken together, $475,000,000 at any one time, (ii) such Liens shall
be subject to the terms of the Intercreditor Agreement and (iii) any lender or
issuing bank (or an agent therefor) with respect to such Debt (including any
Support Counterparty) and any Commodity Hedge Counterparty party to any such
Permitted Commodity Hedge and Power Sale Agreement shall have become a party to
the Intercreditor Agreement as, and shall have the obligations of, a First Lien
Secured Party thereunder;

(o) Liens created under the Second Lien Collateral Documents; provided that
(i) such Liens only secure Debt permitted to exist under Sections 5.02(b)(iii),
5.02(b)(iv), 5.02(b)(v), 5.02(b)(vi)(B) and 5.02(b)(xi), (ii) such Liens shall
be subject to the terms of the Intercreditor Agreement with respect to Second
Liens (as defined in the Intercreditor Agreement) and (iii) any lender or
issuing bank (or an agent therefor) with respect to such Debt shall have become
a party to the Intercreditor Agreement as, and shall have the obligations of, a
Second Lien Secured Party (as defined in the Intercreditor Agreement)
thereunder;

(p) Liens subordinated to the Liens created under the Loan Documents and the
Second Lien Loan Documents on the terms set forth in the Intercreditor

 

LSP Gen Finance

Special L/C Facility Agreement

 

37



--------------------------------------------------------------------------------

Agreement in respect of Third Lien Obligations, securing obligations under
Contract Support Documents and Permitted Commodity Hedge and Power Sale
Agreements entered into by the Borrower or any Guarantor; provided that the
Support Counterparty to such Contract Support Document and Commodity Hedge
Counterparty to such Permitted Commodity Hedge and Power Sale Agreement shall
have become a party to the Intercreditor Agreement as, and shall have the
obligations of, a Third Lien Secured Party thereunder;

(q) purchase money Liens upon or in real property or equipment acquired or held
by the Borrower, any Guarantor or any of their respective subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment to be
subject to such Liens, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that no such Lien shall extend to or cover any property other
than the property or equipment being acquired, constructed or improved, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (q) shall not exceed the amount permitted under
Section 5.02(b)(viii) at any time outstanding;

(r) Liens arising under Capitalized Leases permitted under Section 5.02(b)(ix);
provided that no such Lien shall extend to or cover any Collateral or Property
other than the Property subject to such Capitalized Leases;

(s) the replacement, extension or renewal of any Lien permitted by clauses
(q) and (r) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby;

(t) Liens existing on the Property of any Person that becomes a Loan Party, or
existing on Property acquired as part of a Permitted Acquisition to the extent
the Liens on such Property secures Debt permitted by Section 5.02(b)(xiv);
provided that such Liens attach at all times only to the same Property that such
Liens attached to, and secure only the same Debt that such Liens secured,
immediately prior to such Permitted Acquisition; and provided further that such
Liens were not created in contemplation of such Permitted Acquisition;

(u) Liens placed upon the Equity Interests of any Subsidiary acquired pursuant
to a Permitted Acquisition to secure Debt of the Borrower or any other Loan
Party incurred pursuant to Section 5.02(b)(xiv) in connection with such
Permitted Acquisition;

 

LSP Gen Finance

Special L/C Facility Agreement

 

38



--------------------------------------------------------------------------------

(v) Liens on the Equity Interests in and/or Property of any Excluded Subsidiary
securing Debt permitted to be incurred under Section 5.02(b)(xiii);

(w) Pledges of accounts receivable or deposits of Cash Equivalents securing
obligations under fuel supply, fuel transportation, fuel management, energy
management, power purchase or tolling agreements in the ordinary course of
business;

(x) Liens on the Equity Interests of Southwest Power Partners owned by LSP
Mohave granted to PPL securing Obligations owed by LSP Mohave to PPL in an
aggregate amount not to exceed $15,000,000; and

(y) Liens existing on the date hereof and described on Schedule 5.02(a) hereto

“Permitted Trading Activity” means (a) the daily or forward purchase and/or
sale, or other acquisition or disposition of wholesale or retail electric
energy, capacity, ancillary services, transmission rights, emissions allowances,
weather derivatives and/or related commodities, in each case, whether physical
or financial, (b) the daily or forward purchase and/or sale, or other
acquisition or disposition of fuel, mineral rights and/or related commodities,
including, swaps, options and swaptions, in each case, whether physical or
financial, (c) electric energy-related tolling transactions, as seller or
tolling services, (d) price risk management activities or services, (e) other
similar electric industry activities or services or (f) additional services as
may be consistent with Prudent Industry Practice from time to time in support of
the marketing and trading related to the Property of the Borrower, any Guarantor
or any of their respective subsidiaries, in each case, to the extent such
activity is conducted in the ordinary course of business of the Borrower, the
Guarantors and their subsidiaries and not for speculative purposes (it being
acknowledged and agreed that (A) the transactions evidenced by the Permitted
Commodity Hedge and Power Sale Agreements in effect as of the Effective Date,
and other transactions under Permitted Commodity Hedge and Power Sale Agreements
similar in structure and purpose, and (B) the Material Contracts relating to the
transactions described in clauses (a)-(f) above in effect as of the Effective
Date shall, in each case, be deemed to be transactions which constitute
“Permitted Trading Activity”).

“Permitted Working Capital Refinancing” has the meaning specified in
Section 5.02(b)(xx).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or Governmental Authority.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Pledged Accounts” has the meaning specified in the First Lien Security
Agreement.

 

LSP Gen Finance

Special L/C Facility Agreement

 

39



--------------------------------------------------------------------------------

“Pledged Debt” has the meaning specified in the First Lien Security Agreement.

“Pledged Parent Debt” means “Pledged Debt” as defined in the First Lien Pledge
Agreement.

“Post-Petition Interest” has the meaning specified in Section 8.05(b).

“Power Market Consultant” means R. W. Beck.

“Power Distributor” means (a) with respect to any Permitted Commodity Hedge and
Power Sale Agreement, any Person that is a public utility or whose business is
the sale or distribution of electric energy and (b) with respect to any Energy
Management Agreement, any Person who is in the business of providing energy
management services to Persons similar to the Guarantors.

“PPL” means PPL Southwest Generation Holdings, LLC, a Delaware limited liability
company, and any successor to, transferee or assignee of its Equity Interests in
Southwest Power Partners.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
Property, whether by dividend or upon liquidation.

“Project” or “Projects” means one or more of the Bridgeport Project, the Casco
Bay Project, the Arlington Valley Project, the Griffith Project, the South Bay
Project, the Morro Bay Project, the Moss Landing Project, the Oakland Project,
to the extent that the Borrower has directly or indirectly acquired Ontelaunee,
the Ontelaunee Project, and any other Acquired Project; provided that each of
the foregoing shall only be a Project for so long as it is owned by a Guarantor
or, in the case of the Griffith Project, a direct or indirect subsidiary of a
Guarantor.

“Property” means any right or interest in or to any asset or property of any
kind whatsoever (including Equity Interests), whether real, personal or mixed
and whether tangible or intangible.

“Pro Rata Share” of any amount means, (a) with respect to any Applicable Lender
at any time, the product of such amount times a fraction the numerator of which
is the amount of such Lender’s Applicable Special L/C Commitment at such time
and the denominator of which is the aggregate amount of the Lenders’ Applicable
Special L/C Commitments at such time; provided that in the event the Applicable
Special L/C Commitment shall have expired or terminated, the Pro Rata Share of
any Applicable Lender shall be determined on the basis of the Special L/C
Advances then outstanding.

“Prudent Industry Practice” means those practices, methods, techniques,
specifications and standards of safety and performance, as they may be modified
from time to time, that (a) are generally accepted in the electric generating
and transmission industry as good, safe and prudent engineering practices in
connection with the design,

 

LSP Gen Finance

Special L/C Facility Agreement

 

40



--------------------------------------------------------------------------------

construction, operation, maintenance, repair or use of electric generating and
transmission facilities and (b) are otherwise in compliance in all material
respects with applicable law and Governmental Authorizations.

“Public Accountant” has the meaning specified in Section 5.03(b).

“Pullback Amount” means, for any Fiscal Year, the amount (not to exceed
$50,000,000) of the Base Capex Allowance for the following Fiscal Year that the
Borrower, in its sole discretion, allocates to Capital Expenditures in the
current Fiscal Year.

“Purchase Agreement” has the meaning specified in the Preliminary Statements.

“Ratings Reaffirmation” means, with respect to any proposed sale, transfer or
disposition of any Equity Interests in the Borrower, any proposed Credit
Increase, the acquisition of Ontelaunee or any Permitted Acquisition (and the
incurrence of any Debt in connection therewith) and with respect to any sale,
lease or other disposition of the Equity Interests in or Property of any Core
Company (to the extent otherwise permitted under the terms of this Agreement),
that each of S&P and Moody’s shall have delivered a written confirmation that
the credit ratings assigned by such entities to the Special L/C Facility, the
First Lien Facilities and the Second Lien Facility shall be no lower than such
ratings assigned by S&P and Moody’s, as the case may be, to the Special L/C
Facility, the First Lien Facilities and the Second Lien Facility as of the
Effective Date, in each case after giving effect to the occurrence of such
proposed sale, transfer or disposition, Credit Increase, acquisition or
incurrence, as applicable, and all transactions directly related thereto.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Refinance” means, in respect of the applicable Debt, (a) such Debt (or any
portion thereof) as extended, renewed, defeased, refinanced, replaced, refunded
or repaid, and (b) any other Debt issued in exchange or replacement for or to
refinance such Debt, in whole or in part, whether with the same or different
lenders, arrangers and/or agents and whether with a larger or smaller aggregate
principal amount and/or a longer or shorter maturity, in each case, to the
extent permitted under the terms of the Financing Documents. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

LSP Gen Finance

Special L/C Facility Agreement

 

41



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Lender that is a Fund, any other Fund
that is advised or managed by (a) such Lender, (b) an Affiliate of such Lender
or (c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Replacement Commodity Hedge and Power Sale Agreement” means, with respect to
any Permitted Commodity Hedge and Power Sale Agreement, an agreement entered
into by the Borrower or any Guarantor with a Commodity Institution or a Power
Distributor with a Required Rating that is similar in purpose to the Permitted
Commodity Hedge and Power Sale Agreement being replaced.

“Replacement LTSA” means a long term services, turbine maintenance agreement or
spare parts agreement entered into by the Borrower, or, in the case of
Bridgeport Project, Bridgeport Energy, or, in the case of the Moss Landing
Project, LSP Moss Landing, which is (a) either substantially similar to the
Bridgeport LTSA or the Moss Landing LTSA, in each case, as in effect on the date
hereof or (b) on terms and conditions reasonably acceptable to the
Administrative Agent and, in either case for a period of not less than three
months (or, if a shorter period, the duration of the applicable outage).

“Required Excess Cash Flow Amount” has the meaning specified in the Security
Deposit Agreement.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (without duplication) (a) the aggregate
principal amount of the Special L/C Advances outstanding at such time plus
(b) the aggregate Available Amount of all Special Letters of Credit outstanding
at such time plus (c) the aggregate amount of all Unused Special L/C Commitments
at such time; provided, however, that if any Lender shall be a Defaulting Lender
at such time, there shall be excluded from the determination of Required Lenders
at such time (A) the aggregate principal amount of the Special L/C Advances
owing to such Lender (in its capacity as a Lender) and outstanding at such time,
(B) such Lender’s Pro Rata Share of the aggregate Available Amount of all
Special Letters of Credit outstanding at such time, and (C) such Lender’s Pro
Rata Share of the aggregate amount of all Unused Special L/C Commitments
outstanding at such time.

“Required Rating” means, with respect to (a) any Commodity Institution that
either (i) the unsecured senior debt obligations of such Person are rated at
least A3 or A- by Moody’s and S&P, respectively, at the time of the execution of
the applicable Permitted Commodity Hedge and Power Sale Agreement, or (ii) such
Commodity Institution’s obligations under the applicable Permitted Commodity
Hedge and Power Sale Agreement are guaranteed by a Person that is rated at least
A3 or A- by Moody’s and S&P, respectively, at the time of the execution of the
applicable Permitted Commodity Hedge and Power Sale Agreement, or (b) any Power
Distributor that either (i) the unsecured senior debt obligations of such Person
are rated at least Baa3 or BBB- by Moody’s and S&P, respectively, at the time of
the execution of the applicable Permitted Commodity Hedge and Power Sale
Agreement, or (ii) such Power Distributor’s obligations under any Permitted
Commodity Hedge and Power Sale Agreement are

 

LSP Gen Finance

Special L/C Facility Agreement

 

42



--------------------------------------------------------------------------------

guaranteed by a Person that is rated at least Baa3 or BBB- by Moody’s and S&P,
respectively at the time of the execution of the applicable Permitted Commodity
Hedge and Power Sale Agreement.

“Required Tranche A Lenders” means, at any time, Tranche A Lenders owed or
holding at least a majority in interest of the sum of (without duplication)
(a) the aggregate principal amount of the Tranche A Special L/C Advances
outstanding at such time plus (b) the aggregate Available Amount of all Tranche
A Special Letters of Credit outstanding at such time plus (c) the aggregate
amount of all Unused Tranche A Special L/C Commitments at such time; provided,
however, that if any Tranche A Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Tranche A Lenders at
such time (A) the aggregate principal amount of the Tranche A Special L/C
Advances owing to such Tranche A Lender (in its capacity as a Tranche A Lender)
and outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Applicable Special Letters of Credit outstanding at such
time, and (C) such Lender’s Pro Rata Share of the aggregate amount of all
Applicable Unused Special L/C Commitments outstanding at such time.

“Required Tranche B Lenders” means, at any time, Tranche B Lenders owed or
holding at least a majority in interest of the sum of (without duplication)
(a) the aggregate principal amount of the Tranche B Special L/C Advances
outstanding at such time plus (b) the aggregate Available Amount of all Tranche
B Special Letters of Credit outstanding at such time plus (c) the aggregate
amount of all Unused Tranche B Special L/C Commitments at such time; provided,
however, that if any Tranche B Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Tranche B Lenders at
such time (A) the aggregate principal amount of the Tranche B Special L/C
Advances owing to such Tranche B Lender (in its capacity as a Tranche B Lender)
and outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Applicable Special Letters of Credit outstanding at such
time, and (C) such Lender’s Pro Rata Share of the aggregate amount of all
Applicable Unused Special L/C Commitments outstanding at such time.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, any vice president, treasurer or secretary, any managing general
partner or manager (or any of the preceding with regard to such Person’s
managing general partner or manager) or authorized representative.

“Restricted Payment” has the meaning specified in the Security Deposit
Agreement.

“Revenue Account” has the meaning specified in the Security Deposit Agreement.

“Revenues” has the meaning specified in the Security Deposit Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

LSP Gen Finance

Special L/C Facility Agreement

 

43



--------------------------------------------------------------------------------

“Scheduled Payment Date” means each March 31st, June 30th, September 30th and
December 31st, commencing on September 30, 2006.

“Second Lien Administrative Agent” has the meaning specified in the Preliminary
Statements.

“Second Lien Collateral Agent” has the meaning specified in the Preliminary
Statements.

“Second Lien Collateral Documents” means any security agreement, pledge
agreement, mortgage, deed of trust or other similar collateral document,
instrument or agreement entered into by any Loan Party that creates or purports
to create a Lien in favor of the Second Lien Collateral Agent securing the
Second Lien Obligations, as amended and, in the case of the Second Lien Credit
Agreement, as Amended and Refinanced.

“Second Lien Credit Agreement” has the meaning specified in the Preliminary
Statements.

“Second Lien Facility” has the meaning specified in the Preliminary Statements.

“Second Lien Incremental Facilities” has the meaning specified in the
preliminary statements to this Agreement.

“Second Lien Loan Documents” means the Second Lien Credit Agreement, the Second
Lien Collateral Documents, the Security Deposit Agreement, the Intercreditor
Agreement and all other instruments, agreements and other documents evidencing
or governing the Second Lien Obligations or providing for any guaranty or other
right in respect thereof, in each case as amended.

“Second Lien Obligations” has the meaning specified in the Intercreditor
Agreement.

“Second Lien Secured Parties” has the meaning specified in the Intercreditor
Agreement.

“Security Deposit Agreement” has the meaning specified in Section 3.01(b)(iii).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, any Guarantor or any ERISA Affiliate and no Person other than the
Borrower, the Guarantors and the ERISA Affiliates or (b) was so maintained and
in respect of which the Borrower, any Guarantor or any ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person,

 

LSP Gen Finance

Special L/C Facility Agreement

 

44



--------------------------------------------------------------------------------

(b) the present fair salable value of the Property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
(taking into account reasonably anticipated prepayments and refinancings) and
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“South Bay Lease” means the Lease Agreement between San Diego Unified Port
District, as lessor, and LSP South Bay, as lessee, dated as of April 1, 1999.

“South Bay Lease Obligations” means Debt owed by LSP South Bay under the South
Bay Lease.

“South Bay Project” means the approximately 700 megawatt (nominal) natural
gas-fired conventional steam electric generating plant located on a site in San
Diego County, California, together with all auxiliary equipment, ancillary and
associated facilities and equipment, electrical transformers, pipeline and
electrical interconnection and metering facilities (whether owned or leased by
LSP South Bay) used for the receipt of fuel and water and the delivery of the
electrical and potential steam output of said generating plant, and all other
improvements related to the lease, operation and maintenance of said generating
plant and associated equipment.

“Southwest Power Partners” means Southwest Power Partners, LLC, a Delaware
limited liability company.

“Special Letter of Credit” has the meaning specified in Section 2.01.

“Special L/C Administrative Agent” has the meaning specified in the Preliminary
Statements.

“Special L/C Advance” means, with respect to each Lender, such Lender’s funding
of any Special L/C Borrowing (or participation in any Unreimbursed Amount) in
accordance with its Pro Rata Share pursuant to Section 2.04.

“Special L/C Borrowing” means Tranche A Special L/C Borrowing and/or a Tranche B
Special L/C Borrowing, as the context may require.

“Special L/C Cash Collateral Account” has the meaning specified in the Security
Deposit Agreement.

“Special L/C Commitment” means a Tranche A Special L/C Commitment or a Tranche B
Special L/C Commitment.

 

LSP Gen Finance

Special L/C Facility Agreement

 

45



--------------------------------------------------------------------------------

“Special L/C Exposure” means, at any time, the sum of (a) the aggregate
principal amount of outstanding Special L/C Advances at such time plus (b) the
Available Amount of all Special Letters of Credit outstanding at such time plus
(c) the aggregate Unreimbursed Amount under all Special Letters of Credit
outstanding at such time.

“Special L/C Facility” means, at any time, the aggregate amount of the Lenders’
Special L/C Commitments at such time, as such amount may be reduced at or prior
to such time pursuant to Section 2.10.

“Special L/C Facility Fee” has the meaning specified in Section 2.06(a).

“Special L/C Issuing Bank” means a Tranche A Special L/C Issuing Bank or a
Tranche B Special L/C Issuing Bank.

“Special L/C Issuing Commitment” means a Tranche A Special L/C Issuing
Commitment or a Tranche B Special L/C Issuing Commitment.

“Special L/C Note” means a promissory note of the Borrower payable to the order
of any Lender, in substantially the form of Exhibit B hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Special L/C
Advances made by such Lender, as amended.

“Special Letters of Credit” has the meaning specified in Section 2.01(b).

“Subordinated Obligations” has the meaning specified in Section 8.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, however, that each
Excluded Subsidiary shall be deemed not to be a Subsidiary of the Parent, the
Borrower or any other Loan Party hereunder.

“Support Counterparty” means any Person that agrees to provide credit or
collateral support on behalf of the Borrower or any Guarantor to any Commodity
Hedge Counterparty in respect of the obligations of the Borrower or any
Guarantor under the related Permitted Commodity Hedge and Power Sale Agreement.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

LSP Gen Finance

Special L/C Facility Agreement

 

46



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt,” the principal amount of all
(a) Obligations of such Person under any lease that is treated as an operating
lease for financial accounting purposes and a financing lease for tax purposes
(i.e., a “synthetic lease”), (b) Obligations of such Person in respect of
transactions entered into by such Person, the proceeds from which would be
reflected on the financial statements of such Person in accordance with GAAP as
cash flows from financings at the time such transaction was entered into (other
than as a result of the issuance of Equity Interests) and (c) Obligations of
such Person in respect of other transactions entered into by such Person that
are not otherwise addressed in the definition of “Debt” or in clause (a) or
(b) above that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing).

“Taxes” has the meaning specified in Section 2.16(a).

“Termination Date” means the earlier of (a) May 4, 2011 and (b) the date of
termination in whole of the Special L/C Issuing Commitments pursuant to
Section 2.10 or 6.01.

“Third Lien Collateral Agent” has the meaning specified in the Intercreditor
Agreement.

“Third Lien Collateral Documents” means any security agreement, pledge
agreement, mortgage, deed of trust or other similar collateral document,
instrument or agreement entered into by any Loan Party that creates or purports
to create a Lien in favor of the Third Lien Collateral Agent securing the Third
Lien Obligations, as amended in accordance with the terms of this Agreement.

“Third Lien Obligations” means payment obligations of the Loan Parties under a
Permitted Commodity Hedge and Power Sale Agreement or a Contract Support
Document to the extent permitted to be secured pursuant to clause (p) of the
definition of “Permitted Liens.”

“Third Lien Secured Party” has the meaning specified in the Intercreditor
Agreement.

“Title Event” has the meaning specified in the Security Deposit Agreement.

“Total Debt” shall mean, at any time, the aggregate amount of funded Debt for
Borrowed Money of the Borrower and the Guarantors and their respective
Subsidiaries outstanding at such time (without duplication), in the amount that
would be reflected as indebtedness on balance sheets prepared at such time on a
Consolidated basis in accordance with GAAP; provided, however, that, for the
avoidance of doubt, the undrawn amount of all outstanding letters of credit
(including any Special Letter of Credit) and unused commitments (including any
Special L/C Commitments) shall not be included in the calculation of “Total
Debt.”

 

LSP Gen Finance

Special L/C Facility Agreement

 

47



--------------------------------------------------------------------------------

“Tranche A Lenders” means Initial Lenders having Tranche A Special L/C
Commitments and each Person that shall become a Tranche A Lender hereunder
pursuant to Section 9.07 for so long as such Initial Lender or Person, as the
case may be, shall be a party to this Agreement and have a Tranche A Special L/C
Commitment.

“Tranche A Special L/C Advance” means a Special L/C Advance in respect of a
Tranche A Special Letter of Credit.

“Tranche A Special L/C Borrowing” means a borrowing consisting of simultaneous
Special L/C Advances of the same Type (which shall initially be Base Rate
Advances), and in the case of Eurodollar Advances, having the same interest
period, in respect of a Tranche A Special Letter of Credit.

“Tranche A Special L/C Commitment” means, with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Tranche A Special L/C Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Tranche A Special L/C Commitment,” as such
amount may be reduced at or prior to such time pursuant to Section 2.10.

“Tranche A Special L/C Exposure” means, at any time, the sum of (a) the
aggregate principal amount of outstanding Tranche A Special L/C Advances at such
time plus (b) the Available Amount of all Tranche A Special Letters of Credit
outstanding at such time plus (c) the aggregate Unreimbursed Amount under all
Tranche A Special Letters of Credit outstanding at such time.

“Tranche A Special L/C Facility” means, at any time, the aggregate amount of the
Lenders’ Tranche A Special L/C Commitments at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.10. As of the date of
this Agreement, the amount of the Tranche A Special L/C Facility is
$200,000,000.

“Tranche A Special L/C Issuing Bank” means the Initial Tranche A Special L/C
Issuing Bank and any other Eligible Assignee appointed as a Tranche A Special
L/C Issuing Bank pursuant to Section 2.07 or to which any Tranche A Special L/C
Issuing Commitment is assigned in accordance with Section 9.07, so long as such
Eligible Assignee expressly agrees to perform in accordance with their terms all
of the obligations that by the terms of this Agreement are required to be
performed by it as a Tranche A Special L/C Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Tranche A Special L/C Issuing Commitment (which information shall be recorded by
the Administrative Agent in the Register), for so long as such Initial Tranche A
Special L/C Issuing Bank or Eligible Assignee, as the case may be, shall have a
Tranche A Special L/C Issuing Commitment.

“Tranche A Special L/C Issuing Commitment” means, with respect to any Tranche A
Special L/C Issuing Bank at any time, the amount set forth opposite such Tranche
A Special L/C Issuing Bank’s name on Schedule I hereto under the caption

 

LSP Gen Finance

Special L/C Facility Agreement

 

48



--------------------------------------------------------------------------------

“Tranche A Special L/C Issuing Commitment” or, if such Tranche A Special L/C
Issuing Bank has entered into one or more Assignment and Acceptances, set forth
for such Tranche A Special L/C Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Tranche A Special L/C
Issuing Bank’s “Tranche A Special L/C Issuing Commitment,” as such amount may be
reduced at or prior to such time pursuant to Section 2.10.

“Tranche A Special Letters of Credit” has the meaning specified in
Section 2.01(a).

“Tranche B Lenders” means Initial Lenders having Tranche B Special L/C
Commitments and each Person that shall become a Tranche B Lender hereunder
pursuant to Section 9.07 for so long as such Initial Lender or Person, as the
case may be, shall be a party to this Agreement and have a Tranche B Special L/C
Commitment.

“Tranche B Special L/C Advance” means a Special L/C Advance in respect of a
Tranche B Special Letter of Credit.

“Tranche B Special L/C Borrowing” means a borrowing consisting of simultaneous
Special L/C Advances of the same Type (which shall initially be Base Rate
Advances), and in the case of Eurodollar Advances, having the same interest
period, in respect of a Tranche B Special Letter of Credit.

“Tranche B Special L/C Commitment” means, with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Tranche B Special L/C Commitment” or, if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Tranche B Special L/C Commitment,” as such
amount may be reduced at or prior to such time pursuant to Section 2.10.

“Tranche B Special L/C Exposure” means, at any time, the sum of (a) the
aggregate principal amount of outstanding Tranche B Special L/C Advances at such
time plus (b) the Available Amount of all Tranche B Special Letters of Credit
outstanding at such time plus (c) the aggregate Unreimbursed Amount under all
Tranche B Special Letters of Credit outstanding at such time.

“Tranche B Special L/C Facility” means, at any time, the aggregate amount of the
Lenders’ Tranche B Special L/C Commitments at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.10. As of the date of
this Agreement, the amount of the Tranche B Special L/C Facility is
$300,000,000.

“Tranche B Special L/C Issuing Bank” means the Initial Tranche B Special L/C
Issuing Bank and any other Eligible Assignee appointed as a Tranche B Special
L/C Issuing Bank pursuant to Section 2.07 or to which any Tranche B Special L/C
Issuing Commitment is assigned in accordance with Section 9.07, so long as such
Eligible Assignee expressly agrees to perform in accordance with their terms all
of the obligations

 

LSP Gen Finance

Special L/C Facility Agreement

 

49



--------------------------------------------------------------------------------

that by the terms of this Agreement are required to be performed by it as a
Tranche B Special L/C Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Tranche B Special L/C Issuing
Commitment (which information shall be recorded by the Administrative Agent in
the Register), for so long as such Initial Tranche B Special L/C Issuing Bank or
Eligible Assignee, as the case may be, shall have a Tranche B Special L/C
Issuing Commitment.

“Tranche B Special L/C Issuing Commitment” means, with respect to any Tranche B
Special L/C Issuing Bank at any time, the amount set forth opposite such Tranche
B Special L/C Issuing Bank’s name on Schedule I hereto under the caption
“Tranche B Special L/C Issuing Commitment” or, if such Tranche B Special L/C
Issuing Bank has entered into one or more Assignment and Acceptances, set forth
for such Tranche B Special L/C Issuing Bank in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Tranche B Special L/C
Issuing Bank’s “Tranche B Special L/C Issuing Commitment,” as such amount may be
reduced at or prior to such time pursuant to Section 2.10.

“Tranche B Special Letters of Credit” has the meaning specified in
Section 2.01(b).

“Transaction” means the Acquisition and the other transactions contemplated by
the Transaction Documents.

“Transaction Documents” means the Loan Documents and the Material Contracts
referred to in clause (a) of the definition of “Material Contract.”

“Type” refers to the distinction between Special L/C Advances bearing interest
at the Base Rate and Special L/C Advances bearing interest at the Eurodollar
Rate.

“Unreimbursed Amount” has the meaning specified in Section 2.04(a).

“Unused Special L/C Commitments” means the Unused Tranche A Special L/C
Commitments and/or the Unused Tranche B Special L/C Commitments, as the context
may require.

“Unused Tranche A Special L/C Commitment” means with respect to any Tranche A
Lender at any time (a) such Lender’s Tranche A Special L/C Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Tranche A
Special L/C Advances made by such Tranche A Lender (in its capacity as a Tranche
A Lender) and outstanding at such time plus (ii) such Tranche A Lender’s Pro
Rata Share of (A) the Aggregate Available Amount of all Tranche A Special
Letters of Credit outstanding at such time and (B) the aggregate principal
amount of all Unreimbursed Amounts owed to any Tranche A Special L/C Issuing
Bank in respect of Tranche A Special Letters of Credit at such time.

“Unused Tranche B Special L/C Commitment” means with respect to any Tranche B
Lender at any time (a) such Lender’s Tranche B Special L/C Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Tranche B

 

LSP Gen Finance

Special L/C Facility Agreement

 

50



--------------------------------------------------------------------------------

Special L/C Advances made by such Tranche B Lender (in its capacity as a Tranche
B Lender) and outstanding at such time plus (ii) such Tranche B Lender’s Pro
Rata Share of (A) the Aggregate Available Amount of all Tranche B Special
Letters of Credit outstanding at such time and (B) the aggregate principal
amount of all Unreimbursed Amounts owed to any Tranche B Special L/C Issuing
Bank in respect of Tranche B Special Letters of Credit at such time.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payment of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (b) the then outstanding principal amount of such Debt.

“WestLB” has the meaning specified in the Preliminary Statements to this
Agreement.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Yield Differential” means, with respect to any Debt, the positive amount (if
any) by which the Initial Yield for such Debt exceeds 75 basis points.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the first
financial statements delivered pursuant to in Section 5.03(b) (“GAAP”).

SECTION 1.04. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VII and VIII) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by the

 

LSP Gen Finance

Special L/C Facility Agreement

 

51



--------------------------------------------------------------------------------

Administrative Agent in New York, New York at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in U.S. dollars with such other currency.

SECTION 1.05. Certifications, Etc. All certifications, notices, declarations,
representations, warrants and statements made by any officer, director or
employee or a Loan Party pursuant to or in connection with the Agreement shall
be made in such person’s capacity as officer, director or employee on behalf of
the Loan Party and not in such Person’s individual capacity.

ARTICLE II

AMOUNTS AND TERMS OF THE SPECIAL LETTERS OF CREDIT

SECTION 2.01. Special Letters of Credit. (a) Tranche A Special Letters of
Credit. Each Tranche A Special L/C Issuing Bank agrees, on the terms and
conditions hereinafter set forth and in reliance on the agreements of the
Tranche A Lenders set forth in Section 2.04, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit (the
“Tranche A Special Letters of Credit”) in U.S. dollars for the account of the
Borrower from time to time on any Business Day during the period from the
Effective Date until five (5) Business Days before the Termination Date in an
aggregate Available Amount (i) for all Tranche A Special Letters of Credit
issued by such Tranche A Special L/C Issuing Bank not to exceed such Tranche A
Special L/C Issuing Bank’s Tranche A Special L/C Issuing Commitment at such
time, (ii) for each such Tranche A Special Letter of Credit not to exceed the
Unused Tranche A Special L/C Commitments of the Tranche A Lenders at such time,
(iii) for all Tranche A Special Letters of Credit not to exceed the Tranche A
Special L/C Facility at such time less the aggregate amount of outstanding
Tranche A Special L/C Advances made at or prior to such time and (iv) for all
Special Letters of Credit not to exceed the aggregate Unused Special L/C
Commitments of the Lenders at such time.

(b) Tranche B Special Letters of Credit. Each Tranche B Special L/C Issuing Bank
agrees, on the terms and conditions hereinafter set forth and in reliance on the
agreements of the Tranche B Lenders set forth in Section 2.04, to issue (or
cause its Affiliate that is a commercial bank to issue on its behalf) letters of
credit (the “Tranche B Special Letters of Credit” and, together with the Tranche
A Special Letters of Credit, the “Special Letters of Credit”) in U.S. dollars
for the account of the Borrower from time to time on any Business Day during the
period from the Effective Date until five (5) Business Days before the
Termination Date in an aggregate Available Amount (i) for all Tranche B Special
Letters of Credit issued by such Tranche B Special L/C Issuing Bank not to
exceed such Tranche B Special L/C Issuing Bank’s Tranche B Special L/C Issuing
Commitment at such time, (ii) for each such Tranche B Special Letter of Credit
not to exceed the Unused Tranche B Special L/C Commitments of the Tranche B
Lenders at such time, (iii) for all Tranche B Special Letters of Credit not to
exceed the Tranche B Special L/C Facility at such time less the aggregate amount
of outstanding Tranche B Special L/C Advances made at or prior to such time and
(iv) for all Special Letters of Credit not to exceed the aggregate Unused
Special L/C Commitments of the Lenders at such time.

 

LSP Gen Finance

Special L/C Facility Agreement

 

52



--------------------------------------------------------------------------------

SECTION 2.02. Request for Issuance. (a) Each Special Letter of Credit shall be
issued upon notice, given not later than 12:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed issuance of such Special
Letter of Credit (or, in the case of Special Letters of Credit to be issued on
the Effective Date, the second Business Day prior to the date of such issuance),
by the Borrower to the relevant Special L/C Issuing Bank, which shall give to
the Administrative Agent prompt notice thereof by telephone or in writing or by
telecopier (and if by telephone shall be confirmed immediately in writing or by
telecopier). Each such notice of issuance of a Special Letter of Credit in
substantially the form of Exhibit C hereto (a “Notice of Issuance”) shall be by
telephone or in writing or by telecopier (and if by telephone shall be confirmed
immediately in writing or by telecopier), specifying therein (A) the requested
date of such issuance (which shall be a Business Day), (B) the requested
Available Amount of such Special Letter of Credit, (C) the proposed expiration
date of such Special Letter of Credit, (D) the name and address of the
beneficiary of such Special Letter of Credit, (E) the form of such Special
Letter of Credit, (F) whether such Special Letter of Credit will be a Tranche A
Special Letter of Credit or a Tranche B Special Letter of Credit, (G) whether
such Special Letter of Credit will be a Performance Letter of Credit and (H) a
description of the nature of the obligation to be supported by such Special
Letter of Credit. No Special L/C Issuing Bank shall be required to issue a
Special Letter of Credit until such time as such Special L/C Issuing Bank and
the Borrower have agreed on the form and substance of such Special Letter of
Credit; provided that no Special L/C Issuing Bank shall unreasonably delay the
issuance of any such Special Letter of Credit or unreasonably reject any
provisions required by the Borrower to be included in or omitted from such
Special Letter of Credit. Each Special L/C Issuing Bank will, upon fulfillment
of the applicable conditions set forth in Article III, make such Special Letter
of Credit available to the Borrower at its office referred to in Section 9.02 or
as otherwise agreed with the Borrower in connection with such issuance.
Notwithstanding anything herein to the contrary, no Special L/C Issuing Bank
shall be under any obligation to issue any Special Letter of Credit if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Special L/C Issuing Bank from
issuing such Special Letter of Credit, or any law applicable to such Special L/C
Issuing Bank or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Special L/C Issuing Bank
shall prohibit, or direct that such Special L/C Issuing Bank refrain from, the
issuance of letters of credit generally or such Special Letter of Credit in
particular or shall impose upon such Special L/C Issuing Bank with respect to
such Special Letter of Credit any restriction, reserve or capital requirement
(for which such Special L/C Issuing Bank is not otherwise compensated
hereunder), or shall impose upon such Special L/C Issuing Bank any unreimbursed
loss, cost or expense (for which such Special L/C Issuing Bank is not otherwise
compensated hereunder).

(b) Renewal and Termination of Special Letters of Credit. No Special Letter of
Credit shall have an expiration date (including all rights of the Borrower or
the beneficiary to require renewal) later than the fifth Business Day prior to
the Termination Date and may by its terms be renewable annually unless the
relevant Special L/C Issuing Bank has notified the Borrower (with a copy to the
Administrative Agent) on or prior to the date for notice of termination set
forth in such Special Letter of Credit but in any event at least 30 Business
Days prior to the date of automatic renewal of its election not to renew such
Special Letter of Credit (a “Notice of Termination”); provided that the terms of
each Special Letter of Credit that is automatically renewable annually shall
(i) require the relevant Special L/C

 

LSP Gen Finance

Special L/C Facility Agreement

 

53



--------------------------------------------------------------------------------

Issuing Bank to give the beneficiary named in such Special Letter of Credit
notice of any Notice of Termination, (ii) permit such beneficiary, upon receipt
of such notice, to draw under such Special Letter of Credit prior to the date
such Special Letter of Credit otherwise would have been automatically renewed
and (iii) not permit the expiration date (after giving effect to any renewal) of
such Special Letter of Credit in any event to be extended to a date later than
five Business Days before the Termination Date. If a Notice of Termination is
given by any Special L/C Issuing Bank pursuant to the immediately preceding
sentence, such Special Letter of Credit shall expire on the date on which it
otherwise would have been automatically renewed. Within the limits of the
Special L/C Facility and subject to the limits referred to above, the Borrower
may request the issuance of Special Letters of Credit under this Section 2.02,
repay any Special L/C Advance resulting from drawings thereunder pursuant to
Section 2.04(a) and request the issuance of additional Special Letters of Credit
under this Section 2.02.

(c) Upon the issuance of a Special Letter of Credit by any Special L/C Issuing
Bank pursuant to Section 2.02(a), such Special L/C Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Applicable
Lender, and each Applicable Lender shall be deemed, without further action by
any party hereto, to have purchased from such Special L/C Issuing Bank, a
participation in such Special Letter of Credit in an amount for each Applicable
Lender equal to such Applicable Lender’s Pro Rata Share of the Available Amount
of such Special Letter of Credit, effective upon the issuance of such Letter of
Credit.

(d) Redesignation of Special Letters of Credit. After the issuance of a Tranche
A Special Letter of Credit or a Tranche B Special Letter of Credit, the Borrower
shall have the right to redesignate such Special Letter of Credit as being
issued under the other Special L/C Facility (each, a “Special L/C
Redesignation”). The Borrower shall provide notice, given not later than 12:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Special L/C Redesignation to the relevant Special L/C Issuing Bank and
the Administrative Agent. Each such notice of a Special L/C Redesignation shall
be by telephone or in writing or by telecopier (and if by telephone shall be
confirmed immediately in writing or by telecopier), specifying therein (x) the
number and beneficiary of the Special Letter of Credit to be redesignated and
(y) whether such Special Letter of Credit is at such time designated as a
Tranche A Special Letter of Credit or a Tranche B Special Letter of Credit and
shall include a certification by the Borrower that (i) such Special Letter of
Credit to be redesignated complies with the provisions of Section 2.19 in
respect of the Applicable Special L/C Facility to which it will be redesignated,
(ii) all conditions to the issuance of a Special Letter of Credit set forth in
Section 3.02 are satisfied, (iii) such Special L/C Redesignation would not cause
the Tranche A Special L/C Exposure or the Tranche B Special L/C Exposure, as
applicable, to exceed the aggregate amount of Tranche A Special L/C Facility or
the Tranche B Special L/C Facility, as applicable, (iv) the Special L/C Issuing
Bank that issued such Special Letter of Credit is also a Special L/C Issuing
Bank under the other Special L/C Facility and has Applicable Unused Special L/C
Issuing Commitments in an amount sufficient to accomodate such Special Letter of
Credit under the Applicable Special L/C Facility. If the Borrower’s request for
a Special L/C Redesignation complies with the foregoing requirements, then
effective as of the third Business Day following the Borrower’s delivery of such
notice (or, if requested by the Borrower, any Business Day thereafter):

(i) such redesignated Special Letter of Credit shall be deemed to be a Tranche A
Special Letter of Credit or a Tranche B Special Letter of Credit as applicable,

 

LSP Gen Finance

Special L/C Facility Agreement

 

54



--------------------------------------------------------------------------------

(ii) the Unused Special L/C Commitment under the Formerly Designated Tranche
shall be deemed to be increased by the Available Amount of such Special Letter
of Credit and the Unused Special L/C Commitment under the Newly Designated
Tranche shall be deemed to be decreased by the Available Amount of such Special
Letter of Credit (with the applicable increase and the applicable decrease
deemed to occur simultaneously) as if such Special Letter of Credit had
originally been issued under the Newly Designated Tranche,

(iii) the relevant Special L/C Issuing Bank shall be deemed, without further
action by any party hereto, to have sold to each Applicable Lender under the
Newly Designated Tranche, and each Applicable Lender under the Newly Designated
Tranche shall be deemed, without further action by any party hereto, to have
purchased from such Special L/C Issuing Bank, a participation in such
redesignated Special Letter of Credit in an amount for each such Applicable
Lender equal to such Applicable Lender’s Pro Rata Share of the Available Amount
of such redesignated Special Letter of Credit, effective (and the original sale
of participations in such redesignated Special Letter of Credit to the
Applicable Lenders under the Formerly Designated Tranche (and the corresponding
purchase by such Applicable Lenders) shall be deemed to be, for purposes of this
Agreement, terminated), and

(iv) all interest, fees, and commissions payable to any Lender with respect to
such redesignated Special Letter of Credit shall cease to accrue for the benefit
of the Applicable Lenders under the Formerly Designated Tranche and shall
instead accrue for the benefit of the Applicable Lenders under the Newly
Designated Tranche.

SECTION 2.03. Special Letter of Credit Reports. Each Special L/C Issuing Bank
shall furnish (a) to the Administrative Agent (with a copy to the Borrower) on
the first Business Day of each week a written report summarizing issuance and
expiration dates of Tranche A Special Letters of Credit and Tranche B Special
Letters of Credit issued by it during the previous week and drawings during such
week under all Special Letters of Credit and (b) to the Administrative Agent
(which shall provide a copy to the Borrower) on the first Business Day of each
month a written report summarizing issuance and expiration dates of Tranche A
Special Letters of Credit and Tranche B Special Letters of Credit issued by it
under the Special L/C Facility, during the preceding month and drawings during
such month under all such Special Letters of Credit.

SECTION 2.04. Drawings and Reimbursements; Funding of Participations. (a) Upon
receipt from the beneficiary of any Special Letter of Credit of any notice of
drawing under such Special Letter of Credit, the relevant Special L/C Issuing
Bank that issued such Special Letter of Credit shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 12:00 P.M. (New
York City time) on the third Business Day immediately following the date (each
such date, an “Honor Date”) of any payment by any Special L/C Issuing Bank under
a Special Letter of Credit, the Borrower shall reimburse such Special L/C
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such

 

LSP Gen Finance

Special L/C Facility Agreement

 

55



--------------------------------------------------------------------------------

drawing. If the Borrower fails to so reimburse any Special L/C Issuing Bank by
such time (it being acknowledged and agreed that any such failure shall not be a
Default hereunder), the Administrative Agent shall promptly notify each
Applicable Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Applicable Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Special L/C Borrowing of Base Rate Advances to be disbursed on the fourth
Business Day immediately following the Honor Date in an amount not to exceed the
Unreimbursed Amount (without regard, in each case, to the conditions set forth
in Section 3.02). Any notice given by a Special L/C Issuing Bank or the
Administrative Agent pursuant to this Section 2.04(a) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(b) Each Applicable Lender shall upon any notice pursuant to Section 2.04(a)
make funds available for the account of its Applicable Lending Office to the
Administrative Agent for the account of any Special L/C Issuing Bank by deposit
to the Administrative Agent’s Account, in same day funds, an amount equal to
such Applicable Lender’s Pro Rata Share of any Unreimbursed Amount in respect of
a Special Letter of Credit not later than 1:00 P.M. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of clause (c), each Applicable Lender that so makes
funds available to such Special L/C Issuing Bank shall be deemed to have made a
Base Rate Advance to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant Special L/C Issuing Bank. If for any
reason any Unreimbursed Amount cannot be refinanced by a Special L/C Borrowing
as contemplated by Section 2.04(a), the request for Base Rate Advances submitted
by the applicable Special L/C Issuing Bank as set forth in Section 2.04(a) shall
be deemed to be a request by such Special L/C Issuing Bank that each of the
Applicable Lenders fund its risk participation in the relevant Unreimbursed
Amount and each Applicable Lender’s payment to the Administrative Agent for the
account of the applicable Special L/C Issuing Bank pursuant to this
Section 2.04(b) shall be deemed payment in respect of such participation.

(c) Until each Applicable Lender funds its Special L/C Advance pursuant to this
Section 2.04 to reimburse any Special L/C Issuing Bank for any amount drawn
under any Special Letter of Credit, interest in respect of such Applicable
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant Special L/C Issuing Bank.

(d) Each Lender’s obligation to make Special L/C Advances to reimburse any
Special L/C Issuing Bank for amounts drawn under any Special Letter of Credit,
as contemplated by this Section 2.04, shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may against
such Special L/C Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing.

(e) If any Lender fails to make available to the Administrative Agent for the
account of any Special L/C Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04 by the time
specified in Section

 

LSP Gen Finance

Special L/C Facility Agreement

 

56



--------------------------------------------------------------------------------

2.04(b), such Special L/C Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Special L/C Issuing
Bank at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of any Special L/C Issuing Bank submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.04(e) shall be conclusive absent manifest error.

(f) If, at any time after a Special L/C Issuing Bank has made a payment under
any Special Letter of Credit and has received from any Lender such Lender’s
Special L/C Advance in respect of such payment in accordance with this
Section 2.04, the Administrative Agent receives for the account of such Special
L/C Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower, or otherwise, including
proceeds of Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Special L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(g) If any payment received by the Administrative Agent for the account of any
Special L/C Issuing Bank pursuant to Section 2.04(a) is required to be returned
under any of the circumstances described in Section 9.11 (including pursuant to
any settlement entered into by the Special L/C Issuing Bank in its discretion),
each Applicable Lender shall pay for the account of its Applicable Lending
Office to the Administrative Agent for the account of such Special L/C Issuing
Bank its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Applicable Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

SECTION 2.05. Obligations Absolute. The Obligations of the Borrower under this
Agreement and any other agreement or instrument relating to any Special Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the
following:

(a) any lack of validity or enforceability of any Loan Document, any Special
Letter of Credit or any other agreement or instrument relating thereto (all of
the foregoing being, collectively, the “L/C Related Documents”);

(b) any change in time, manner or place of payment of, or in any other term of,
all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(c) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Special Letter of Credit (or any Persons for which any such beneficiary or any
such transferee may be

 

LSP Gen Finance

Special L/C Facility Agreement

 

57



--------------------------------------------------------------------------------

acting), any Special L/C Issuing Bank or any other Person, whether in connection
with the transactions contemplated by the L/C Related Documents or any unrelated
transaction;

(d) any statement or any other document presented under a Special Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(e) payment by any Special L/C Issuing Bank under a Special Letter of Credit
against presentation of a draft, certificate or other document that does not
strictly comply with the terms of such Special Letter of Credit;

(f) any exchange, release or non perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

The Administrative Agent, each Lender and the Borrower agree that, in paying any
drawing under a Special Letter of Credit, no Special L/C Issuing Bank shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by any Special Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document. None
of the Agents, the Lenders, any Special L/C Issuing Bank or any of their
Affiliates and their respective officers, directors, trustees, employees, agents
or attorneys-in-fact shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Special Letter of Credit. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Special Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Agents, the Lenders, any Special L/C Issuing
Bank or any of their Affiliates and their respective officers, directors,
trustees, employees, agents or attorneys-in-fact, shall be liable or responsible
for any of the matters described in clauses (a) through (g) of this
Section 2.05; provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against any Special L/C Issuing
Bank, and any Special L/C Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which were caused by such Special
L/C Issuing Bank’s willful misconduct or gross negligence or such Special L/C
Issuing Bank’s willful or grossly negligent failure to pay under any Special
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of

 

LSP Gen Finance

Special L/C Facility Agreement

 

58



--------------------------------------------------------------------------------

any Special Letter of Credit. In furtherance and not in limitation of the
foregoing, each Special L/C Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Special L/C
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Special Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

SECTION 2.06. Fees. (a) Special L/C Facility Fees. (i) Except as otherwise
provided in clause (ii) below and in Section 2.19, the Borrower shall pay to the
Administrative Agent for the account of each Applicable Lender a commission,
payable quarterly on the last Business Day of each March, June, September and
December, commencing on June 30, 2006 and on the Termination Date (and ending on
the date the Special L/C Commitment is terminated) (the “Special L/C Facility
Fee”), on such Lender’s Pro Rata Share of the average daily amount of (A) for
each Tranche A Lender, (1) the aggregate amount of the Tranche A Special L/C
Facility from time to time during such quarter minus (2) the aggregate amount of
Tranche A Special L/C Advances outstanding from time to time during such quarter
and (B) for each Tranche B Lender, (1) the aggregate amount of the Tranche B
Special L/C Facility from time to time during such quarter minus (2) the
aggregate amount of Tranche B Special L/C Advances outstanding from time to time
during such quarter, in each case, at a rate per annum equal to 50% of the
Applicable Margin for Eurodollar Rate Advances then in effect.

(ii) If, with respect to any Tranche A Special Letter of Credit, a majority of
the Tranche A Lenders notify the Administrative Agent that they have determined
that such Tranche A Special Letter of Credit is not a Performance Letter of
Credit, and the Administrative Agent shall have determined that such
determination is reasonable and was made in good faith, the Administrative Agent
shall promptly notify the Borrower, the Applicable Special L/C Issuing Bank and
the remaining Tranche A Lenders, and the Special L/C Facility Fee for such
Tranche A Special Letter of Credit shall be, commencing on the Business Day of
such notification, increased to a rate per annum equal to the Applicable Margin
for Eurodollar Rate Advances; provided, that if such Special Letter of Credit is
redesignated as a Tranche B Special Letter of Credit pursuant to
Section 2.02(d), the Special L/C Facility Fee for such Special Letter of Credit
shall be, commencing on the date of such redesignation, reduced to 50% of the
Applicable Margin for Eurodollar Rate Advances.

(b) Agents’ and Special L/C Issuing Banks’ Fees. The Borrower shall pay to each
Agent and each Special L/C Issuing Bank for its own account such fees as may
from time to time be agreed between the Borrower and such Agent or such Special
L/C Issuing Bank.

SECTION 2.07. Replacement of a Special L/C Issuing Bank. (a) Any Special L/C
Issuing Bank may be replaced at any time by written agreement among the
Borrower, a new Special L/C Issuing Bank and the Administrative Agent (with
notice to such replaced Special L/C Issuing Bank); provided, however, that, if
the replaced Special L/C Issuing Bank so requests, any Special Letter of Credit
issued by such Special L/C Issuing Bank shall be replaced and cancelled prior to
or concurrently with the removal of such Special L/C Issuing Bank and all fees
and other amounts owed to such removed Special L/C Issuing Bank shall be paid to
it.

 

LSP Gen Finance

Special L/C Facility Agreement

 

59



--------------------------------------------------------------------------------

(b) If at any time the unsecured senior debt of any Special L/C Issuing Bank is
not rated at least A3 and A-, then the Borrower may, upon 10 days’ prior written
notice to such Special L/C Issuing Bank and the Administrative Agent, elect to
(i) replace such Special L/C Issuing Bank with a Person selected by the Borrower
so long as such Person is an Eligible Assignee and is reasonably satisfactory to
the Administrative Agent or (ii) cause such Special L/C Issuing Bank to assign a
portion of its Special L/C Issuing Commitment to an additional Special L/C
Issuing Bank selected by the Borrower so long as such Person is an Eligible
Assignee and is reasonably satisfactory to the Administrative Agent. Each
replacement or assignment pursuant to this Section 2.07(b) shall be done in
accordance with Section 9.07.

(c) From and after the effective date of any such replacement or addition,
(a) the successor or additional Special L/C Issuing Bank shall have all the
rights and obligations of an Special L/C Issuing Bank under this Agreement (and
the Special Letters of Credit to be issued by it on such effective date or
thereafter) and (b) references herein to the term “Special L/C Issuing Bank”
shall be deemed to refer to such successor, additional Special L/C Issuing Bank
or to any previous Special L/C Issuing Bank, or to such successor, additional
Special L/C Issuing Bank and all previous Special L/C Issuing Banks, as the
context may require.

SECTION 2.08. Repayment of Special L/C Advances. The Borrower shall repay to the
Administrative Agent for the account of the Special L/C Issuing Banks and each
other Lender that has made a Special L/C Advance on the Termination Date the
outstanding principal amount of each Special L/C Advance made by each of them.

SECTION 2.09. Prepayments. (a) Optional. (i) The Borrower may, upon at least one
Business Day’s irrevocable written notice in the case of Base Rate Advances and
three Business Days’ irrevocable written notice in the case of Eurodollar Rate
Advances, in each case to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of the Special
L/C Advances, in whole or ratably in part, together with accrued and unpaid
interest to the date of such prepayment on the aggregate principal amount
prepaid; provided, however, that (1) each partial prepayment shall be in an
aggregate principal amount of $2,500,000 or an integral multiple of $500,000 in
excess thereof, (2) if any prepayment of a Eurodollar Rate Advance is made on a
date other than the last day of an Interest Period for such Special L/C Advance,
the Borrower shall also pay any amounts owing pursuant to Section 9.04(c) and
(3) the Borrower may use its discretion to allocate each such partial prepayment
between the outstanding Tranche A Special L/C Advances and the outstanding
Tranche B Special L/C Advances at such time.

(b) Mandatory. (i) Within five Business Days of each Scheduled Payment Date, the
Borrower shall prepay an aggregate principal amount of the Special L/C Advances
(ratably between the outstanding Tranche A Special L/C Advances and the
outstanding Tranche B Special L/C Advances at such time) and deposit an amount
in the Special L/C Cash Collateral Account in an amount equal to the Required
Excess Cash Flow Amount for such Scheduled Payment Date, in accordance with the
provisions of priority thirteenth of Section 3.2 and priorities first and second
of Section 3.11 of the Security Deposit Agreement.

 

LSP Gen Finance

Special L/C Facility Agreement

 

60



--------------------------------------------------------------------------------

(ii) Subject to the Security Deposit Agreement, upon the occurrence of any
Casualty Event, Event of Eminent Domain, Title Event, Asset Sale, Equity
Issuance or incurrence or issuance of any Debt (other than any Debt permitted to
be incurred pursuant to Section 5.02(b) of this Agreement), the Borrower shall
prepay an aggregate principal amount of the Special L/C Advances (ratably
between the outstanding Tranche A Special L/C Advances and the outstanding
Tranche B Special L/C Advances at such time) and deposit an amount in the
Special L/C Cash Collateral Account in accordance with the provisions of
priorities first and second of Section 3.11 of the Security Deposit Agreement.

(iii) The Borrower shall prepay an aggregate principal amount of the Special L/C
Advances (ratably between the outstanding Tranche A Special L/C Advances and the
outstanding Tranche B Special L/C Advances at such time) and deposit an amount
in the Special L/C Cash Collateral Account in accordance with priorities first
and second of Section 3.11 of the Security Deposit Agreement.

(iv) All prepayments under this clause (b) shall be made together with
(A) accrued and unpaid interest to the date of such prepayment on the principal
amount prepaid, and (B) any amounts owing pursuant to Section 9.04(c).

SECTION 2.10. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent terminate in whole or reduce in part the unused portions of the Unused
Special L/C Commitments; provided, however, that each such partial reduction
(i) shall be in an aggregate amount of $2,500,000 or an integral multiple of
$500,000 in excess thereof, (ii) shall be allocated between the Tranche A
Special L/C Commitments and the Tranche B Special L/C Commitments as directed by
the Borrower and (iii) shall be made ratably among the Applicable Lenders in
accordance with their Tranche A Special L/C Commitments or Tranche B Special L/C
Commitments, as the case may be.

(b) Mandatory Reductions. The Applicable Special L/C Facility shall be
permanently reduced from time to time on the date of each reduction of the
Applicable Unused Special L/C Commitments by the amount, if any, by which the
amount of the Applicable Special L/C Facility exceeds the amount of the
Applicable Special L/C Commitments after giving effect to such reduction of the
Applicable Unused Special L/C Commitments; provided that each such reduction
shall be made ratably among the Applicable Issuing Banks in accordance with
their Applicable Special L/C Issuing Commitments.

SECTION 2.11. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Special L/C Advance owing to each
Applicable Lender from the date of such Special L/C Advance until such principal
amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Special L/C Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December (commencing on June 30, 2006) during such
periods (only for the period of time since the immediately preceding Scheduled
Payment Date that such Special L/C Advance was outstanding).

 

LSP Gen Finance

Special L/C Facility Agreement

 

61



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Special L/C Advances. During such periods as such Special
L/C Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Special L/C Advance to the sum of (A) the
Eurodollar Rate for such Interest Period for such Special L/C Advance plus
(B) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(b) Notice of Interest Period and Interest Rate. Promptly after receipt of a
notice of Conversion pursuant to Section 2.12 or a notice of selection of an
Interest Period pursuant to the terms of the definition of “Interest Period,”
the Administrative Agent shall give notice to the Borrower and each Applicable
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or (a)(ii)
above. The Borrower may contact the Administrative Agent at any time prior to
the end of an Interest Period for Eurodollar Rate Advances for a quotation of
the Eurodollar Rate in effect at such time for given Interest Periods and the
Administrative Agent shall promptly provide such quotation.

(c) Unreimbursed Amounts. The Borrower shall pay interest to the Administrative
Agent for the account of each Special L/C Issuer on the unpaid principal amount
of each Unreimbursed Amount owing to such Special L/C Issuer from the date of
the drawing giving rise to such Unreimbursed Amount until such principal amount
thereof shall be paid in full or converted to a Special L/C Advance, at a rate
per annum equal to the Base Rate in effect from time to time, payable in arrears
quarterly on the last Business Day of each March, June, September and December
(commencing on June 30, 2006) during such periods.

SECTION 2.12. Conversion of Special L/C Advances. (a) Optional. The Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Section 2.14,
Convert all or any portion of the Special L/C Advances of one Type comprising
the same Special L/C Borrowing into Special L/C Advances of the other Type;
provided, however, that (i) any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, (ii) any Conversion of Special L/C Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
of $1,000,000, (iii) no Conversion of any Special L/C Advances shall result in
more than ten separate Special L/C Borrowing and (iv) each Conversion of Special
L/C Advances comprising part of the same Special L/C Borrowing shall be made
ratably among the Lenders in accordance with their Applicable Special L/C
Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Special L/C
Advances to be Converted and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for such Special L/C
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

LSP Gen Finance

Special L/C Facility Agreement

 

62



--------------------------------------------------------------------------------

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Special L/C Borrowing shall be reduced,
by payment or prepayment or otherwise, to less than $1,000,000, such Special L/C
Advance shall automatically Convert into a Base Rate Advance.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Appropriate Lenders, whereupon
each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Eurodollar Rate Advance
with a one-month Interest Period.

(iii) Upon the occurrence and during the continuance of any Event of Default,
(x) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.13. Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and upon the request of
the Required Lenders shall, require that the Borrower pay interest (“Default
Interest”) on (a) the unpaid principal amount of each Special L/C Advance and
any Unreimbursed Amount owing to each Lender Party, payable in arrears on the
dates referred to in clause (i) or (ii) of Section 2.11(a), as applicable, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Special L/C Advance pursuant to clause (i) or
(ii) of Section 2.11(a), as applicable, and (b) to the fullest extent permitted
by applicable law, the amount of any interest, fee (including, without
limitation, any fee payable under Section 2.06) or other amount payable under
this Agreement or any other Loan Document to any Agent or any Lender Party that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Special L/C Advances pursuant to
clause (i) of Section 2.11(a); provided, however, that following the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Special L/C Advances due and
payable pursuant to the provisions of Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

SECTION 2.14. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in each case
introduced, adopted or arising after the Effective Date, there shall be any
increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Special Letters of Credit (excluding,
for purposes of this Section 2.14, (A) any such increased costs resulting from
taxes (as to which Section 2.16 shall govern)

 

LSP Gen Finance

Special L/C Facility Agreement

 

63



--------------------------------------------------------------------------------

and (B) any costs to the extent attributable to the reclassification of a
Special Letter of Credit pursuant to Section 2.06(a)(ii) as other than a
Performance Letter of Credit under laws, regulations or orders in effect as of
the Effective Date (as to which Section 2.06(a)(ii) shall govern)), then the
Borrower shall from time to time, upon demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party additional amounts sufficient to compensate
such Lender Party for such increased cost; provided, however, that (A) the
Borrower shall not be responsible for costs under this Section 2.14(a) incurred
more than 120 days prior to receipt by the Borrower of the demand from the
affected Lender Party pursuant to this Section 2.14(a), unless the requirement
resulting in such increased costs become effective during such 120 day period
and retroactively applies to a date occurring prior to such 120 day period, in
which case the Borrower shall be responsible for all such additional amounts
described in this Section 2.14(a) from and after such date of effectiveness and
(B) a Lender Party claiming additional amounts under this Section 2.14 agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party. A certificate as to the amount of such increased cost, submitted
to the Borrower by such Lender Party, shall be conclusive and binding for all
purposes, absent manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
make Special L/C Advances or to issue or participate in Special Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Special Letters of Credit (or similar
Guaranteed Debts) (excluding, for purposes of this Section 2.14(b), any such
increased costs to the extent attributable to the reclassification of a Special
Letter of Credit pursuant to Section 2.06(a)(ii) as other than a Performance
Letter of Credit under laws, regulations or orders in effect as of the Effective
Date (as to which Section 2.06(a)(ii) shall govern)), then, upon demand by such
Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to issue or participate in Special Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Special
Letters of Credit provided, however, that (A) the Borrower shall not be
responsible for costs under this Section 2.14(b) incurred more than 120 days
prior to receipt by the Borrower of the demand from the affected Lender Party
pursuant to this Section 2.14(b), unless the requirement resulting in such
increased costs become effective during such 120 day period and retroactively
applies to a date occurring prior to such 120 day period, in which case the
Borrower shall be responsible for all such additional amounts described in this
Section 2.14(b) from and after such date of effectiveness and (B) a Lender Party
claiming additional amounts under this Section 2.14 agrees to use reasonable

 

LSP Gen Finance

Special L/C Facility Agreement

 

64



--------------------------------------------------------------------------------

efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party. A certificate as to such amounts submitted to the Borrower by such Lender
Party shall be conclusive and binding for all purposes, absent manifest error.

(c) If, with respect to any Eurodollar Rate Advances, Appropriate Lenders owed
at least 33 1/3% of the then aggregate unpaid principal amount thereof notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Special L/C Advances will not adequately reflect the cost to such Lenders
of making, funding or maintaining their Eurodollar Rate Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and, (ii) the obligation of the Appropriate
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended, in each case, until the Administrative Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation after the
Effective Date shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances, to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Special L/C Advances into,
Eurodollar Rate Advances shall be suspended, in each case, until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.15. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off, not later than 12:00 P.M. (New York City time) on
the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day unless the Administrative Agent otherwise
elects in its sole discretion. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the other Loan Documents to more than one Lender
Party, to such Lender Parties for the account of their

 

LSP Gen Finance

Special L/C Facility Agreement

 

65



--------------------------------------------------------------------------------

respective Applicable Lending Offices ratably in accordance with the amounts of
such respective Obligations then payable to such Lender Parties and (ii) if such
payment by the Borrower is in respect of any Obligation then payable hereunder
to one Lender Party, to such Lender Party for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or under the other Loan Documents to charge from time to time, to the
fullest extent permitted by law, against any or all of the Borrower’s accounts
with such Lender Party or such Affiliate any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest on other amounts based on the Eurodollar
Rate or the Federal Funds Rate and of fees and letter of credit commissions
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Administrative Agent of an
interest rate, fee or commission hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(d) Except as otherwise provided herein, whenever any payment hereunder or under
the other Loan Documents shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment or letter of credit fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Special L/C
Advances to

 

LSP Gen Finance

Special L/C Facility Agreement

 

66



--------------------------------------------------------------------------------

which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties in accordance with such Lender Party’s pro rata share of
the sum of (i) the aggregate principal amount of all Special L/C Advances
outstanding at such time and (ii) the aggregate Available Amount of all Special
Letters of Credit outstanding at such time, in repayment or prepayment of such
of the outstanding Special L/C Advances or other Obligations then owing to such
Lender Party.

SECTION 2.16. Taxes. (a) Except as provided in this Section 2.16, any and all
payments by any Loan Party to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.15 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender Party and each
Agent, (i) (x) taxes that are imposed on its overall net income by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction under the laws of
which such Lender Party or such Agent, as the case may be, is organized or any
political subdivision thereof and, in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof, (y) branch profits taxes
imposed by the United States or similar tax imposed by the state or foreign
jurisdiction under the laws of which such Lender Party or such Agent, as the
case may be, is organized or any political subdivision thereof and, in the case
of each Lender Party, by the state or foreign jurisdiction of such Lender
Party’s Applicable Lending Office or any political subdivision thereof and
(z) taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) and taxes that are imposed that are similar to branch
profits taxes imposed by the United States, in each case, by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Agent or such Lender Party and the jurisdiction
(or political subdivision thereof) imposing such tax, other than such connection
arising solely from such Agent or such Lender Party having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Documents; (ii) taxes attributable to the failure by any Lender Party to deliver
the documentation required to be delivered pursuant to clause (e) of this
Section 2.16; and (iii) in the case of a Lender Party organized under the laws
of a jurisdiction outside the United States (other than an assignee pursuant to
the election of the Borrower under Section 2.18), any United States withholding
tax that is in effect and would apply to amounts payable hereunder at such time
such Lender Party becomes a party to this Agreement or designates a new
Applicable Lending Office, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Applicable
Lending Office (or assignment) to receive additional amounts with respect to
such withholding tax pursuant to this Section 2.16 (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under any other Loan Document being hereinafter referred
to as “Taxes”). If any Loan Party shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to any Lender Party or any Agent, (i) the sum payable by such Loan Party shall
be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) such Lender

 

LSP Gen Finance

Special L/C Facility Agreement

 

67



--------------------------------------------------------------------------------

Party or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make all such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of Taxes and Other Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.16, imposed on or paid by
such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor. Notwithstanding anything contained in this Section 2.16 to the
contrary, the Borrower shall be under no obligation to any Agent or any Lender
Party with respect to any additional amounts described in subsections (a) and
(c) of this Section 2.16 to the extent incurred prior to the 120th day preceding
the date on which the Borrower received notice by such Agent or such Lender
Party of such additional amounts, unless the requirement resulting in such
additional amounts becomes effective during such 120-day period and
retroactively applies to a date occurring prior to such 120-day period, in which
case the Borrower shall be responsible for all such additional amounts described
in subsections (a) and (c) of this Section 2.16 from and after such date of
effectiveness.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.16, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from

 

LSP Gen Finance

Special L/C Facility Agreement

 

68



--------------------------------------------------------------------------------

time to time thereafter as reasonably requested in writing by the Borrower (but
only so long thereafter as such Lender Party remains lawfully able to do so),
provide each of the Administrative Agent and the Borrower with two original
Internal Revenue Service Forms W-8BEN or W-8ECI or (in the case of a Lender
Party that has certified in writing to the Administrative Agent that it is not
(i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue Code),
(ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal Revenue Code), Internal Revenue Service Form W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender Party is exempt from or entitled to a
reduced rate of United States withholding tax on payments pursuant to this
Agreement or any other Loan Document. Notwithstanding any other provision of
this paragraph, a Lender Party shall not be required to deliver any form
pursuant to this paragraph that such Lender Party is not legally able to
deliver.

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.16 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall use commercially reasonable efforts to take such steps as such
Lender Party shall reasonably request to assist such Lender Party to recover
such Taxes, and such Lender Party shall reimburse the relevant Loan Party for
costs incurred by such Loan Parties in rendering such assistance.

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.16 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

(h) If any Agent or any Lender Party determines in its discretion exercised in
good faith that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant this Section 2.16, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of such Agent or such Lender Party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of such
Agent or such Lender Party, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest, or other charges imposed by the relevant
Governmental Authority unless the Governmental Authority

 

LSP Gen Finance

Special L/C Facility Agreement

 

69



--------------------------------------------------------------------------------

assessed such penalties, interest, or other charges due to the willful
misconduct, fraud or gross negligence of the Agent or the Lender Party) to the
Agent or Lender Party in the event the Agent or the Lender Party is required to
repay such refund to such Governmental Authority.

SECTION 2.17. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time, to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the other
Loan Documents at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Loan Parties agree that any Lender Party so purchasing an
interest or participating interest from another Lender Party pursuant to this
Section 2.17 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Loan Parties in the amount of such interest or
participating interest, as the case may be.

SECTION 2.18. Replacement of Lenders. In the event that any Lender Party
(a) demands payment of costs or additional amounts pursuant to Section 2.14 or
Section 2.16, (b) asserts, pursuant to Section 2.14(d), that it is unlawful for
such Lender Party to make Eurodollar Rate Advances (subject to such Lender
Party’s right to rescind such demand or assertion within 10 days after the
notice from the Borrower referred to below) or (c) is a Defaulting Lender, then
the Borrower may, upon 10 days’ prior written notice to such Lender Party and
the Administrative Agent, elect to cause such Lender Party to assign its Special
L/C Advances and Special L/C Commitments in full to one or more Persons selected
by the Borrower so long as (i)

 

LSP Gen Finance

Special L/C Facility Agreement

 

70



--------------------------------------------------------------------------------

each such Person satisfies the criteria of an Eligible Assignee and is
reasonably satisfactory to the Administrative Agent and each Special L/C Issuing
Bank, (ii) such Lender Party receives payment in full in cash of the outstanding
principal amount of all Special L/C Advances made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender
Party as of the date of such assignment (including, without limitation, amounts
owing pursuant to Sections 2.14, 2.16 and 9.04) and (iii) each such Eligible
Assignee agrees to accept such assignment and to assume all obligations of such
Lender Party hereunder in accordance with Section 9.07.

SECTION 2.19. Use of Special L/C Facility. The Special L/C Facility shall be
available (a) in the case of the Tranche A Special L/C Facility, for the
issuance of Performance Letters of Credit and (b) in the case of the Tranche B
Special L/C Facility, (i) for the issuance of Financial Letters of Credit and
(ii) for the issuance of Special Letters of Credit for general corporate
purposes. Notwithstanding the foregoing, at the Borrower’s option, Special
Letters of Credit that are not Performance Letters of Credit may be issued under
the Tranche A Special L/C Facility; provided, that the Special L/C Facility Fee
in respect of such Tranche A Special Letter of Credit shall be the rate per
annum equal to the Applicable Margin for Eurodollar Rate Advances.

SECTION 2.20. Incremental Facilities. (a) The Borrower may at any time or from
time to time after the Effective Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more (i) increases in the amount of the Special L/C
Commitments (each such increase, a “Special L/C Commitment Increase”) or
(ii) additional tranches of revolving letter of credit commitments (each, an
“Incremental Special L/C Facility” and, together with any Special L/C Commitment
Increase, referred to herein as a “Credit Increase”); provided that (A) upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist, (B) the Borrower may make a maximum of four
requests for a Credit Increase, and (C) the Borrower shall have received a
Ratings Reaffirmation. Each Credit Increase shall be in an aggregate principal
amount that is not less than $25,000,000 (provided that such amount may be less
than $25,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of Credit Increases shall not exceed
(i) $150,000,000 or (ii) when taken together with any other Debt incurred
pursuant to Section 5.02(b)(iii), $650,000,000.

(b) Any Incremental Special L/C Facility (i) shall rank pari passu in right of
payment and of security with the Special L/C Facility, (ii) shall not mature
earlier than the Maturity Date, (iii) shall be treated substantially the same as
the Special L/C Facility (in each case, including with respect to mandatory and
voluntary prepayments), and (iv) if a Yield Differential exists, the Applicable
Margin then in effect for Eurodollar Rate Advances shall be increased by the
amount of such Yield Differential.

(c) Each notice from the Borrower pursuant to this Section 2.20 shall set forth
the requested amount and proposed use and terms of the relevant Credit Increases
and the requested allocation of such Credit Increases between the Tranche A
Special L/C Facility and the Trance B Special L/C Facility. Credit Increases may
be provided by any existing Lender Party (and each existing Lender will have the
right to provide a portion of any Special L/C

 

LSP Gen Finance

Special L/C Facility Agreement

 

71



--------------------------------------------------------------------------------

Commitment Increase or Incremental Special L/C Facility, in each case on the
terms permitted in this Section 2.20 and otherwise on terms reasonably
acceptable to the Administrative Agent) or by any other bank or financial
institution (any such bank or other financial institution being called an
“Additional Lender”); provided that (i) the Administrative Agent and, in the
case of a Special L/C Commitment Increase, each Applicable Special L/C Issuing
Bank shall have consented (such consent not to be unreasonably withheld or
delayed) to such Lenders or Additional Lender’s providing such Special L/C
Commitment Increases or Special L/C Facility, if such consent would be required
in connection with an assignment of Special L/C Advances or Special L/C
Commitments, as applicable to such Lender or Additional Lender and (ii) one or
more existing Issuing Banks or Additional Lenders shall have agreed to provide a
Special L/C Issuing Commitment in an amount equal to the aggregate principal
amount of such Special L/C Commitment Increase or Incremental Special L/C
Facility.

(d) Commitments in respect of Credit Increases shall become Special L/C
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower to effect the provisions of this Section 2.20. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 3.02 and such other conditions as
the parties thereto shall agree.

(e) Credit Increases shall be available solely for the purposes described in
Section 2.19.

(f) No Lender Party shall be obligated to provide any Credit Increase, unless it
so agrees.

(g) Upon each increase in the Tranche A Special L/C Commitments or the Tranche B
Special L/C Commitments, as applicable, pursuant to clause (a)(ii)(A) of this
Section 2.20, each Applicable Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Special L/C Commitment Increase (each a “Special L/C
Commitment Increase Lender”) in respect of such increase, and each such Special
L/C Commitment Increase Lender will automatically and without further act be
deemed to have assumed, a portion of such Applicable Lender’s participations
hereunder in outstanding Tranche A Special Letters of Credit or Tranche B
Special Letters of Credit, as applicable, such that after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Tranche A Special Letters of
Credit or Tranche B Special Letters of Credit, as applicable, held by each
Special L/C Lender (including each such Special L/C Commitment Increase Lender)
will equal the percentage of the aggregate Tranche A Special L/C Commitments or
Tranche B Special L/C Commitments, as applicable, of all Applicable Lenders
represented by such Lender’s Special L/C Commitment and if, on the date of such
increase, there are any Tranche A Special L/C Advances or Tranche B Special L/C
Advances, as applicable, outstanding, such Special L/C Advances shall on or
prior to the

 

LSP Gen Finance

Special L/C Facility Agreement

 

72



--------------------------------------------------------------------------------

effectiveness of such Special L/C Commitment Increase be prepaid from the
proceeds of additional Tranche A Special L/C Advances or Tranche B Special L/C
Advances, as applicable, made hereunder (reflecting such increase in Special L/C
Commitments), which prepayment shall be accompanied by accrued interest on the
Special L/C Advances being prepaid and any costs incurred by any Lender in
accordance with Section 9.04(c).

(h) This Section 2.20 shall supersede any provision in Section 2.17 or 9.01 to
the contrary.

SECTION 2.21. Defaulting Lenders. (a) In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, so long as no
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of the
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, the Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by the Borrower shall constitute for
all purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this subsection
(a) and shall set forth in such notice (A) the name of the Defaulting Lender and
the Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.21.

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the

 

LSP Gen Finance

Special L/C Facility Agreement

 

73



--------------------------------------------------------------------------------

Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Agents or such other Lender Parties in the following order of priority:

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents;

(ii) second, to the Special L/C Issuing Banks for any Defaulted Amounts then
owing to them, in their capacities as such, ratably in accordance with such
respective Defaulted Amounts then owing to the Special L/C Issuing Banks; and

(iii) third, to any other Lender Parties for any Defaulted Amounts then owing to
such other Lender Parties, ratably in accordance with such respective Defaulted
Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b) shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.21.

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender and (ii) the Borrower, any Agent or any other Lender Party
shall be required to pay or distribute any amount hereunder or under any other
Loan Document to or for the account of such Defaulting Lender, then the Borrower
or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with Credit Suisse or another commercial bank selected by the Administrative
Agent (the “Escrow Bank”), in the name and under the control of the
Administrative Agent, but subject to the provisions of this subsection (c). The
terms applicable to such account, including the rate of interest payable with
respect to the credit balance of such account from time to time, shall be the
Escrow Bank’s standard terms applicable to escrow accounts maintained with it.
Any interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subsection (c). The
Administrative Agent shall, to the fullest extent permitted by applicable law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Special L/C Advances required to be made by such Defaulting Lender and
to pay any amount payable by such Defaulting Lender hereunder and under the
other Loan Documents to the Administrative Agent or any other Lender Party, as
and when such Special L/C Advances or amounts are required to be made or paid
and, if the amount so held in escrow shall at any time be insufficient to make
and pay all such Special L/C Advances and amounts required to be made or paid at
such time, in the following order of priority:

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents;

 

LSP Gen Finance

Special L/C Facility Agreement

 

74



--------------------------------------------------------------------------------

(ii) second, to the Special L/C Issuing Banks for any amounts then due and
payable to them hereunder, in their capacities as such, by such Defaulting
Lender, ratably in accordance with such respective amounts then due and payable
to the Special L/C Issuing Banks;

(iii) third, to any other Lender Parties for any amount then due and payable by
such Defaulting Lender to such other Lender Parties hereunder, ratably in
accordance with such respective amounts then due and payable to such other
Lender Parties; and

(iv) fourth, to the Borrower for any Special L/C Advance then required to be
made by such Defaulting Lender pursuant to a Commitment of such Defaulting
Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

(d) The rights and remedies against a Defaulting Lender under this Section 2.21
are in addition to other rights and remedies that any Agent or any Lender Party
may have against such Defaulting Lender with respect to any Defaulted Amount.

SECTION 2.22. Promissory Notes. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Special L/C Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Borrower agrees
that upon notice by any Lender to the Borrower to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Special L/C Advances under either Applicable Special L/C Facility
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Special L/C Note, in substantially the form of
Exhibit B, payable to the order of such Lender in a principal amount equal to
the Applicable Special L/C Commitment of such Lender. All references to Special
L/C Notes in the Loan Documents shall mean Special L/C Notes, if any, to the
extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded for each
Applicable Special L/C Facility (i) the date and amount of each Special L/C
Borrowing made hereunder, the Type of Special L/C Advances comprising such
Special L/C Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted

 

LSP Gen Finance

Special L/C Facility Agreement

 

75



--------------------------------------------------------------------------------

by it, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iv) the
amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower, under this Agreement, absent manifest error; provided, however, that
the failure of the Administrative Agent to make an entry, or any finding that an
entry is incorrect, in the Register shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND OF LENDING AND

ISSUANCES OF SPECIAL LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent. Section 2.01 of this Agreement shall become
effective on and as of the first date on or before May 31, 2006 (the “Effective
Date”) on which the following conditions precedent have been satisfied (and the
obligation of any Special L/C Issuing Bank to issue a Special Letter of Credit
on the occasion of the Initial Extension of Credit hereunder is subject to the
satisfaction of such conditions precedent before or concurrently with the
Effective Date):

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified):

(i) One or more Special L/C Notes payable to the order of the applicable Lender
to the extent requested by such Lender pursuant to Section 2.22.

(ii) An intercreditor agreement in substantially the form of Exhibit G hereto
(as amended, the “Intercreditor Agreement”), duly executed by the Borrower, the
Guarantors, the First Lien Administrative Agent, the First Lien Collateral
Agent, the Second Lien Administrative Agent, the Second Lien Collateral Agent,
the Third Lien Collateral Agent, the Administrative Agent, MSCG, CS Energy and
the other Persons party thereto.

(iii) Certified copies of the resolutions or authorizations of the Board of
Directors or member(s), as applicable, of each Loan Party approving (A) in the
case of the Parent, the Borrower and each Group II Holding Company, the
Transaction and (B) in the case of each Loan Party, each Transaction Document to
which it is or is to be a party, and of all documents evidencing other necessary
limited liability company action of each Loan Party, if any, with respect to the
Transaction and each Transaction Document to which it is or is to be a party.

 

LSP Gen Finance

Special L/C Facility Agreement

 

76



--------------------------------------------------------------------------------

(iv) To the extent reasonably available to the Borrower, copies of the
Governmental Authorizations referred to in Section 3.01(e).

(v) A copy of a certificate of the Secretary of State of the State of Delaware,
dated reasonably near the Effective Date certifying (A) as to a true and correct
copy of the charter of each Loan Party and each amendment thereto on file in
such Secretary’s office and (B) that (1) such amendments are the only amendments
to such Loan Party’s charter on file in such Secretary’s office, (2) such Loan
Party has paid all franchise taxes to the date of such certificate and (3) such
Loan Party is duly formed and in good standing or presently subsisting under the
laws of the State of Delaware.

(vi) A certificate of each Loan Party signed on behalf of such Loan Party by a
Responsible Officer, dated the Effective Date (the statements made in which
certificate shall be true on and as of the Effective Date), certifying as to
(A) the absence of any amendments to the charter of such Loan Party since the
date of the Secretary of State’s certificate referred to in Section 3.01(a)(v),
(B) a true and correct copy of the limited liability company agreement of such
Loan Party as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the Effective Date, (C) the due
formation and good standing or valid existence of such Loan Party, as a limited
liability company formed under the laws of the State of Delaware, and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
(D) the truth in all material respects of the representations and warranties
contained in the Loan Document as though made on and as of the Effective Date,
(E) the absence of any event occurring and continuing, or resulting from the
Initial Extension of Credit, that constitutes a Default and (F) the concurrent
consummation of the Acquisition in accordance with the terms of the Purchase
Agreement as in effect on January 8, 2006 and amended as of May 4, 2006, with
such amendments and waivers as do not materially and adversely affect the
Lenders or as have been otherwise approved by the Administrative Agent.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party dated the Effective Date certifying the names and true signatures of the
officers or other authorized representatives of such Loan Party authorized to
sign each Transaction Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder.

(viii) Certified copies of each of the Purchase Agreement, each Permitted
Commodity Hedge and Power Sale Agreement referred to in clauses (a) through
(e) of the definition thereof, the First Lien Loan Documents, the O&M Agreements
and the Second Lien Loan Documents in effect as of the Effective Date, duly
executed by the parties thereto and, with respect to the First Lien Loan
Documents and the Second Lien Loan Documents, in form and substance reasonably
satisfactory to the Lender Parties, together with all agreements, instruments
and other documents delivered in connection therewith as the Administrative
Agent shall reasonably request.

 

LSP Gen Finance

Special L/C Facility Agreement

 

77



--------------------------------------------------------------------------------

(ix) Certificates in substantially the form of Exhibit I, attesting to the
Solvency of (A) the Parent and its Subsidiaries, on a consolidated basis, after
giving effect to the Transaction and the other transactions contemplated hereby,
and (B) the Borrower and the Guarantors, on a consolidated basis, after giving
effect to the Transaction and the other transactions contemplated hereby,
signed, in each case, by the Financial Officer of the Parent or Borrower (as
applicable).

(x)(A) With respect to the Parent, the Borrower and each Guarantor, a pro forma
consolidated balance sheet for such Persons dated as of the Effective Date;
(B) a certified copy of the operating budget for the Borrower and the Guarantors
for the balance of 2006 (the “Initial Operating Budget”); and (C) projections of
the operations and operating budget of the Borrower and the Guarantors for each
of the seven years commencing on or about the Effective Date and ending on the
Term Maturity Date (the “Base Case Projections”).

(xi) A favorable opinion of Latham & Watkins LLP, counsel for the Loan Parties,
as to such matters as the Administrative Agent may reasonably request and in
form and substance reasonably satisfactory to the Administrative Agent.

(xii) Favorable opinions of local counsel for the Loan Parties in States in
which the Initial Mortgaged Properties are located with respect to the
enforceability and perfection of the Mortgages and any related fixture filings,
in form and substance reasonably satisfactory to the Administrative Agent.

(xiii) An updated, final report from each of the Independent Engineer, the
Insurance Consultant and the Power Market Consultant.

(xiv) Reasonable evidence that, concurrent with or promptly following the
consummation of the transaction contemplated hereby, (A) the Accounts have been
established in accordance with the requirements of the Security Deposit
Agreement, and (B) after giving effect to the borrowings to be made on the
Effective Date under the First Lien Credit Agreement the Liquidity Reserve
Requirement has been satisfied.

(b) The First Lien Collateral Agent shall have received on or before the
Effective Date the following, each dated such day (unless otherwise specified),
in form and substance reasonably satisfactory to the First Lien Collateral Agent
and the Administrative Agent:

(i) A pledge agreement in substantially the form of Exhibit D hereto (as
amended, the “First Lien Pledge Agreement”), duly executed by the Parent and
each Group II Holding Company, together with:

(A) certificates representing the Initial Pledged Parent Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Initial Pledged Parent Debt referred to therein, indorsed in
blank;

 

LSP Gen Finance

Special L/C Facility Agreement

 

78



--------------------------------------------------------------------------------

(B) appropriately completed UCC financing statements (Form UCC-1), naming the
Parent and each Group II Holding Company as debtor and the First Lien Collateral
Agent as secured party, in form appropriate for filing under the Uniform
Commercial Code of the State of Delaware, covering the Collateral described in
the First Lien Pledge Agreement;

(C) completed requests for information or similar search reports, dated on or
before the Effective Date, listing all effective financing statements filed in
the Office of the Secretary of State of the State of Delaware that name the
Parent or any Group II Holding Company as debtor, together with copies of any
such other financing statements; and

(D) evidence of the completion of all recordings and filings of or with respect
to the First Lien Pledge Agreement and all other action that the First Lien
Collateral Agent or the Administrative Agent may deem necessary or, in the
reasonable opinion of the First Lien Collateral Agent or the Administrative
Agent, desirable in order to perfect and protect the first priority liens and
security interests created under the First Lien Pledge Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters and
UCC-3 termination statements).

(ii) A security agreement in substantially the form of Exhibit E hereto (as
amended, the “First Lien Security Agreement”), duly executed by the Borrower and
each Guarantor (other than any Group II Holding Company), together with:

(A) certificates representing the Initial Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Initial Pledged Debt referred to therein, indorsed in blank;

(B) appropriately completed UCC financing statements (Form UCC-1), naming the
Borrower or the applicable Guarantor (as the case may be) as debtor and the
First Lien Collateral Agent as secured party, in form appropriate for filing
under the Uniform Commercial Code of the State of Delaware, covering the
Collateral described in the First Lien Security Agreement;

(C) completed requests for information or similar search report, dated on or
before the Effective Date, listing all effective financing statements filed in
the Office of the Secretary of State of the State of Delaware and in each State
in which the Projects are located that name the Borrower or the applicable
Guarantor (as the case may be) as debtor, together with copies of any such other
financing statements;

 

LSP Gen Finance

Special L/C Facility Agreement

 

79



--------------------------------------------------------------------------------

(D) a consent to assignment in respect of each Permitted Commodity Hedge and
Power Sale Agreement referred to in clauses (a) through (d) of the definition
thereof in effect as of the Effective Date, in form and substance reasonably
satisfactory to the First Lien Collateral Agent, duly executed by each party to
such Permitted Commodity Hedge and Power Sale Agreement; and

(E) evidence that all other action that the Administrative Agent may deem
necessary or, in the reasonable opinion of the Administrative Agent, desirable
in order to perfect and protect the first priority liens and security interests
created under the First Lien Security Agreement has been taken (including,
without limitation, receipt of duly executed payoff letters and UCC-3
termination statements).

(iii) A security deposit agreement in substantially the form of Exhibit H hereto
(as amended, the “Security Deposit Agreement”) duly executed by the Borrower,
each Guarantor, the First Lien Collateral Agent, the Second Lien Collateral
Agent, the Third Lien Collateral Agent and the Depositary.

(iv) Deeds of trust, trust deeds, mortgages, leasehold mortgages and leasehold
deeds of trust in substantially the form of Exhibit F hereto (with such changes
as may be reasonably satisfactory to the Administrative Agent and its counsel to
account for local law matters) and otherwise in form and substance reasonably
satisfactory to the Administrative Agent and covering the Initial Mortgaged
Properties (together with each other mortgage delivered pursuant to
Section 5.01(q), in each case as amended, the “First Lien Mortgages”), duly
executed by the appropriate Loan Party, together with:

(A) evidence that counterparts of the Mortgages have been either (x) duly
recorded on or before the Effective Date or (y) duly executed, acknowledged and
delivered in form suitable for filing or recording, in all filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien (subject to Permitted Liens) on the
property described therein in favor of the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties and that all filing and recording
taxes and fees have been paid or placed in escrow with the title company pending
recording;

(B) fully paid American Land Title Association Lender’s (x) title insurance
policies or (y) title commitment or pro forma title insurance policies
(collectively, the “First Lien Mortgage Policies”), in form and substance, with
endorsements (including zoning endorsements where available) and in the amount
of $165,000,000 for LSP Arlington

 

LSP Gen Finance

Special L/C Facility Agreement

 

80



--------------------------------------------------------------------------------

Valley, $560,000,000 for LSP Moss Landing, $185,000,000 for Casco Bay and
$225,000,000 for Bridgeport Energy, issued by Stewart Title Guaranty Company or
other title insurers reasonably acceptable to the Administrative Agent, insuring
the First Lien Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) as the Administrative Agent may deem necessary or
desirable; and

(C) such other consents, estoppels, agreements and confirmations of lessors and
third parties as the Administrative Agent may reasonably deem necessary and
evidence that all other actions that the Administrative Agent may deem necessary
in order to create valid first priority Liens on the property described in the
First Lien Mortgages has been taken.

(c) The Lender Parties shall be satisfied that, concurrently with the
consummation of the transactions contemplated hereby, (i) all Indebtedness
(other than the South Bay Lease Obligations) under and as defined in the
Purchase Agreement has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and all commitments relating thereto terminated and
(ii) (A) the South Bay Lease Obligations shall be defeased in full or amounts
sufficient to effectuate such defeasance shall have been deposited into an
escrow account on terms and conditions reasonably satisfactory to the
Administrative Agent or (B) if permitted under the Purchase Agreement and LSP
South Bay’s lease with the San Diego Unified Port District, a letter of credit
in an initial stated amount equal to at least the remaining amount of rent
payments under such lease and supporting LSP South Bay’s obligations to pay rent
under such lease shall have concurrently been issued to and in favor of the San
Diego Unified Port District.

(d) There shall exist no litigation, governmental, administrative or judicial
action or proceeding or law or order restraining, or otherwise prohibiting or
making illegal or threatening to restrain, enjoin or otherwise prohibit or make
illegal the consummation of the Transactions and the other transactions
contemplated hereby.

(e) All governmental, shareholder and third-party approvals and consents set
forth on Schedules 3.3(c), 4.2 and 5.3 of the Purchase Agreement (in the case of
Schedule 4.2 to the Purchase Agreement, to the extent marked with an asterisk)
shall have been duly obtained, made or given and shall be in full force and
effect, in each case to the extent required under the Purchase Agreement. All
other governmental, shareholder and third-party approvals necessary to
consummate the financing transactions contemplated by the Loan Documents shall
have been duly obtained, made or given and shall be in full force and effect,
and all applicable appeal periods with respect thereto shall have expired.

 

LSP Gen Finance

Special L/C Facility Agreement

 

81



--------------------------------------------------------------------------------

(f) Concurrently with the consummation of the transactions contemplated hereby,
the Borrower shall have paid all accrued and unpaid fees of the Agents and Lead
Arrangers and all accrued and unpaid expenses of the Agents (including, to the
extent invoiced no later than two days prior to the Effective Date, the
reasonable, documented and out-of-pocket accrued and unpaid fees and expenses of
counsel to the Administrative Agent and local counsel to the Administrative
Agent), in each case to the extent the Borrower is responsible for the payment
of such fees and expenses.

(g) Concurrently with the consummation of the transactions contemplated hereby,
the Acquisition shall have been consummated materially in accordance with the
terms of the Purchase Agreement, without any material waiver or amendment of any
material term, provision or condition set forth therein (unless otherwise
consented to by the Administrative Agent, such consent not to be unreasonably
withheld). The Purchase Agreement shall be in full force and effect.

(h) The Borrower shall have received at least $950,000,000 in gross cash
proceeds from advances under the First Lien Term Facilities, $150,000,000 in
gross cash proceeds from advances under the Second Lien Facility and the
Borrower and the Group II Holding Companies shall have collectively received
cash proceeds from a cash equity contribution by the Parent or the Designated
Affiliates in an amount equal to at least $569,710,928.

(i) The Special L/C Facility shall have been rated by each of S&P and Moody’s.

(j) The Lenders shall have received, to the extent requested, on or before the
date which is five (5) Business Days prior to the Effective Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations including the Patriot Act.

(k) An Independent Director shall have been appointed to the Parent’s Board of
Directors.

(l) All of the Parent’s right, title and interest in the Purchase Agreement
shall have been assigned to the Borrower or applicable Group II Holding Company,
as applicable.

SECTION 3.02. Conditions Precedent to Each Issuance. The obligation of any
Special L/C Issuing Bank to issue any Special Letter of Credit (including the
initial issuance) or renew a Special Letter of Credit shall be subject to the
further conditions precedent that (a) the Administrative Agent shall have
received a Notice of Issuance in accordance with the requirements hereof and
(b) on the date of such issuance the following statements shall be true (and
each of the giving of the applicable Notice of Issuance and the acceptance by
the Borrower of such Special Letter of Credit shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or issuance such
statements are true):

(a) the representations and warranties of each Loan Party contained in each Loan
Document are correct in all material respects on and as of such date, before and
after giving effect to such issuance as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
a specific date other than the date of such issuance, in which case as of such
specific date; and

 

LSP Gen Finance

Special L/C Facility Agreement

 

82



--------------------------------------------------------------------------------

(b) no Default has occurred and is continuing, or would result from such
issuance.

SECTION 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date or such other applicable date specifying its
objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower and each Guarantor
represents and warrants on behalf of itself and Griffith Energy, on the
Effective Date and on the other dates expressly specified in Article V hereof,
as follows:

(a) Each of the Borrower, each Guarantor and Griffith Energy (i) is a
corporation, limited liability company or limited partnership duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its organization or formation, (ii) is duly qualified or licensed and in good
standing as a foreign corporation, limited liability company, limited
partnership or company in each other jurisdiction in which the ownership or
corporation of its Property makes such qualification or licensing necessary
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite corporate,
limited liability company or partnership (as applicable) power and authority to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted. All of the outstanding Equity
Interests in the Borrower and each Group II Holding Company have been validly
issued, are fully paid and non-assessable and are owned by the Parent (or as
otherwise permitted by the definition of “Change of Control”) free and clear of
all Liens, except Liens for taxes not yet due or delinquent, Liens under the
applicable limited liability company agreements and Liens arising pursuant to
the Collateral Documents, the Second Lien Collateral Documents and the Third
Lien Collateral Documents.

(b) As of the Effective Date, Schedule 4.01(b) accurately sets forth for each
Loan Party, its legal name, type of organization, jurisdiction of formation, the
address of its principal place of business and its U.S. taxpayer identification
number, if any. (x) As

 

LSP Gen Finance

Special L/C Facility Agreement

 

83



--------------------------------------------------------------------------------

of the Effective Date, to the knowledge of the Borrower and (y) as of each other
date on which the representation and warranty in this sentence is made or deemed
made, no Loan Party has any trade names (other than any trade names which have
been disclosed in writing to the Administrative Agent). As of the Effective
Date, the copy of the limited liability company agreement of each Loan Party and
each amendment thereto provided pursuant to Section 3.01(a)(vi) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

(c) As of the Effective Date, Schedule 4.01(c) sets forth the ownership
structure of the Loan Parties and their subsidiaries. As of the Effective Date,
each Loan Party owns, holds of record and is the beneficial owner of the Equity
Interests shown as being owned by it on Schedule 4.01(c) free and clear of all
Liens, restrictions on transfer or other encumbrances other than those
(i) arising pursuant to the Purchase Agreement, the limited liability company
agreements or other governing documents of such Loan Party or applicable
securities laws, (ii) for taxes not yet due or delinquent and (iii) arising
pursuant to the Collateral Documents, the Second Lien Collateral Documents and
the Third Lien Collateral Documents. Without limiting the generality of the
foregoing, none of the Equity Interests in the Borrower or the Guarantors are
subject to (A) any voting trust, shareholder agreement or voting agreement or
other agreement, right, instrument or understanding with respect to any
purchase, sale, issuance, transfer, repurchase, redemption or voting agreement,
other than the limited liability company agreement or other governing documents
of the applicable Borrower or Guarantor or (B) any agreement or option, for the
purchase, subscription, allotment or issue of any unissued Equity Interests
(including convertible securities, warrants or convertible obligations of any
nature) of any Borrower or Guarantor other than those (1) arising pursuant to
the Material Contracts of any Borrower or Guarantor or any Contractual
Obligation of any Generation Company as of the date hereof or (2) after the date
hereof, permitted by Section 5.02(e) or the definition of Change of Control
hereunder.

(d) The execution, delivery and performance by the Borrower and each Guarantor
of each Transaction Document to which it is or is to be a party, and the
consummation of the Transaction (in the case of the Borrower and each Group II
Holding Company) and each other transaction contemplated thereby, are within
such Loan Party’s corporate, limited liability company or limited partnership
(as applicable) powers, have been duly authorized by all necessary corporate,
limited liability company or limited partnership (as applicable) action, and do
not (i) conflict with or result in a breach of any of the terms, conditions or
provisions of such Loan Party’s charter, bylaws, limited liability company
agreement, partnership agreement or other constituent documents, (ii) conflict
with or result in a violation or breach of any material term or provision of any
applicable law, rule, regulation (including, without limitation, Regulation X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award applicable to or binding on or
affecting it or any of its properties, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any of its properties, except, where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect or (iv) except for Permitted
Liens, result in or require the creation or imposition of any Lien upon or with
respect to any of the material Properties of the Borrower, any Guarantor or
Griffith Energy.

 

LSP Gen Finance

Special L/C Facility Agreement

 

84



--------------------------------------------------------------------------------

(e) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the transactions contemplated thereby, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (iv) the exercise by any Agent
or any Lender Party of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for
(A) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect,
(B) authorizations, approvals, actions, notices and filings required by
securities, regulatory or applicable law in connection with an exercise of
remedies or (C) which if not obtained and maintained in full force and effect by
any Generation Company would not reasonably be expected to result in a Material
Adverse Effect. The Acquisition has been materially consummated in accordance
with the Purchase Agreement and applicable law.

(f) This Agreement has been, and each other Transaction Document when executed
and delivered will have been, duly executed and delivered by each Loan Party
thereto. This Agreement is, and each other Transaction Document when executed
and delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party thereto, enforceable against such Loan Party in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other similar
laws relating to or affecting the rights of creditors generally, or by general
equitable principles.

(g) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party, including any Environmental Action, pending or, to the best
knowledge of such Loan Party, threatened before any Governmental Authority or
arbitrator that (i) except as set forth on Schedule 4.01(g), would reasonably be
expected to have a Material Adverse Effect or (ii) affects (A) the legality,
validity or enforceability of any Loan Document or the Purchase Agreement or
(B) as of the Effective Date, the consummation of the Transaction.

(h) Since the Effective Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(i)(i) As of the Effective Date, the Base Case Projections, the Initial
Operating Budget and the pro forma balance sheets delivered to the Lender
Parties pursuant to Section 3.01(a)(x) were prepared by the Borrower in good
faith on the basis of assumptions which the Borrower believed were reasonable in
light of the conditions existing at the time of delivery; it being acknowledged
and agreed by the Lender Parties, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Base Case Projections may differ from the projected
results and such differences may be material.

 

LSP Gen Finance

Special L/C Facility Agreement

 

85



--------------------------------------------------------------------------------

(ii) After the Effective Date, the combined forecasted balance sheets,
statements of income and statements of cash flows of the Borrower and the
Guarantors delivered to the Lender Parties pursuant to Section 5.03 were
prepared by the Borrower in good faith on the basis of assumptions which were
reasonable in light of the conditions existing at the time of delivery.

(j) As of the Effective Date, neither the Information Memorandum nor any other
information, exhibit or report furnished by or on behalf of any Loan Party
(other than the Base Case Projections, the pro forma balance sheet delivered to
the Lender Parties pursuant to Section 3.01(a)(x), the Initial Operating Budget
and any report of an Independent Consultant) to any Agent, any Lender Party or
any Independent Consultant in connection with the negotiation and syndication of
the Loan Documents or pursuant to the terms of the Loan Documents, taken as a
whole, when furnished contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements made therein
not materially misleading in light of the circumstances under which such
statements were made; provided that with respect to any information regarding
the Generation Companies prior to the Effective Date, this representation and
warranty is made to the best knowledge of the Borrower.

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Special
L/C Advance or drawings under any Special Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

(l) Neither any Loan Party nor any of its Subsidiaries is required to register
as an “investment company” under the Investment Company Act of 1940, as amended.
Neither the making of any Special L/C Advances, nor the issuance of any Special
Letters of Credit, nor the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of the other transactions contemplated by the
Transaction Documents, will violate any provision of the Investment Company Act
of 1940, as amended, or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(m)(i) No Loan Party other than each Operating Company and LSP Mohave is subject
to regulation under the FPA as a “public utility”; (ii) each Operating Company
and LSP Mohave has been authorized by FERC to make sales of energy, capacity and
ancillary services at market-based rates pursuant to Section 205 of the FPA; and
(iii) each Operating Company and LSP Mohave has been granted blanket
authorization by FERC to issue securities and assume liabilities pursuant to
Section 204 of the FPA.

(n) The Liens granted to the First Lien Collateral Agent (for the benefit of the
First Lien Secured Parties) pursuant to the Collateral Documents with respect to
the Collateral (i) constitute valid and subsisting Liens of record on such
rights, title or interest as such Loan Party shall from time to time have in all
real property covered by

 

LSP Gen Finance

Special L/C Facility Agreement

 

86



--------------------------------------------------------------------------------

the First Lien Mortgages, (ii) to the extent required by the Collateral
Documents, constitute perfected security interests in such rights, title or
interest as such Loan Party shall from time to time have in all personal
property included in the Collateral, and (iii) are subject to no Liens except
Permitted Liens. Except to the extent possession of portions of the Collateral
is required for perfection, all such action as is necessary has been taken to
establish and perfect the First Lien Collateral Agent’s rights in and to the
Collateral, including any recording, filing, registration, giving of notice or
other similar action (assuming proper recordation or filing by the filing
officer of any such documents, instruments or financing statements). To the
extent required by the Collateral Documents, the Borrower and each Guarantor
have properly delivered or caused to be delivered, or provided control of, to
the First Lien Collateral Agent or the Depositary all Collateral that requires
perfection of the Lien described above by possession or control.

(o) After giving effect to the Transaction, the Borrower is, on a Consolidated
basis with the Guarantors, Solvent.

(p)(i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has had or is reasonably likely to have a Material
Adverse Effect.

(ii) None of the Borrower, any Guarantor nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan that has had or is reasonably likely to have a Material Adverse Effect.

(iii) None of the Borrower, any Guarantor nor any ERISA Affiliate has been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA to the extent that such reorganization or termination has had or is
reasonably likely to have a Material Adverse Effect, and no such Multiemployer
Plan is reasonably expected to be in reorganization or to be terminated, within
the meaning of Title IV of ERISA, to the extent that such reorganization or
termination is reasonably likely to have a Material Adverse Effect.

(q)(i) Except as otherwise set forth in Schedule 4.01(q) hereto and except as
would not reasonably be expected to have Material Adverse Effect: (A) the
operations and properties of the Borrower, each Guarantor and Griffith Energy
comply in all respects with all applicable Environmental Laws and Environmental
Permits; (B) all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without ongoing material obligations or
costs; and (C) no circumstances exist that could be reasonably likely to
(1) form the basis of an Environmental Action against the Borrower, any
Guarantor or Griffith Energy or any of their properties or (2) cause any such
property to be subjected to any restrictions on ownership, occupancy or
transferability, or any restrictions on use, under any Environmental Law.

(ii) Except as otherwise set forth on Schedule 4.01(q) hereto and except as
would not reasonably be expected to have a Material Adverse Effect: (A) none of
the properties currently or formerly owned or operated by the Borrower, any
Guarantor or

 

LSP Gen Finance

Special L/C Facility Agreement

 

87



--------------------------------------------------------------------------------

Griffith Energy is listed or to its knowledge proposed for listing on the NPL;
(B) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property owned or
operated by the Borrower, any Guarantor or Griffith Energy; (C) there is no
asbestos or asbestos-containing material on any property owned or operated by
the Borrower, any Guarantor or Griffith Energy; and (D) Hazardous Materials have
not been released, discharged or disposed of on any property owned or operated
by the Borrower, any Guarantor or Griffith Energy.

(iii) Except as otherwise set forth on Schedule 4.01(q) hereto and except as
would not reasonably be expected to have a Material Adverse Effect, none of the
Borrower, any Guarantor or Griffith Energy is undertaking or has completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law, and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property owned or operated by the Borrower, any
Guarantor or Griffith Energy have been disposed of in a manner not reasonably
expected to result in a Material Adverse Effect.

(r)(i) Neither the Borrower, any Guarantor or Griffith Energy is party to any
material tax sharing agreement.

(ii) Each of the Borrower, each Guarantor and Griffith Energy has filed, has
caused to be filed or has been included in all material tax returns (Federal,
state, local and foreign) required to be filed and has paid all material taxes
shown thereon or otherwise due (other than any such taxes that are being
contested in good faith by appropriate proceedings as to which appropriate
reserves are being maintained in accordance with GAAP), together with applicable
interest and penalties.

(iii) All material withholding tax requirements imposed on the Borrower and each
Guarantor have been satisfied in full in all respects except for amounts that
are being contested in good faith.

(iv) All material deficiencies asserted or assessments made as a result of any
examination of tax returns of the Borrower and each Guarantor have been or will
be paid in full or are being timely and properly contested in good faith, and no
such outstanding deficiencies, assessments or other adjustments, proposals or
issues raised in connection with any audit, claim or other inquiry by any
Federal, state, local or foreign tax authority could, in the aggregate, be
reasonably likely to have a Material Adverse Effect.

(v) The Borrower and each of the Guarantors is, and has been since its
inception, treated for Federal income tax purposes either as an entity
disregarded as separate from its owner or as a partnership.

 

LSP Gen Finance

Special L/C Facility Agreement

 

88



--------------------------------------------------------------------------------

(s) Neither the business nor the properties of the Borrower, any Guarantor or
Griffith Energy are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance) that
could reasonably be expected to have a Material Adverse Effect.

(t) Neither the Borrower nor any Guarantor has any deposit accounts, other than
the Accounts, the Pledged Accounts and the Local Accounts.

(u) Each of the Borrower, each Guarantor and Griffith Energy owns or leases (and
with respect to each such (A) owned real property that is material to the
Borrower (including each Initial Mortgaged Property), such Guarantor and
Griffith Energy has good, valid and marketable fee simple title to, or (B) lease
that is material to the Borrower, such Guarantor and Griffith Energy, has good
and valid leasehold title to, and enjoys peaceful and undisturbed possession
of), all real property described in Schedule 4.01(u) (it being acknowledged that
such schedule shall be deemed updated and modified to reflect any dispositions
of real property permitted under the Loan Documents) as being owned or leased by
the Borrower, such Guarantor and Griffith Energy, as the case may be, in each
case, free and clear of all Liens except for Permitted Liens.

(v) Each of the Borrower, each Guarantor and Griffith Energy (i) owns, or has
the license or right to use in respect of its business, all material
Intellectual Property currently used in its business and (ii) to its knowledge,
has not received from any third party a claim in writing that it is infringing
in any material respect on the Intellectual Property of such third party which
infringement could reasonably be expected to have a Material Adverse Effect.

(w) None of any Loan Party or Griffith Energy is in violation of any applicable
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award binding on it, the violation of breach of which would be reasonably
likely to have a Material Adverse Effect.

ARTICLE V

COVENANTS

SECTION 5.01. Affirmative Covenants. So long as any Special L/C Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Special Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower and each Guarantor (provided that the
covenants and undertakings (1) of each Group II Portfolio Company and Group II
Holding Company, (2) of each other Loan Party in respect of any of the Group II
Portfolio Companies and Group II Holding Companies and (3) set forth herein in
respect of the Morro Bay Project, the Oakland Project and the South Bay Project
shall in each case be limited to that set forth in clauses (e), (f), (g), (j),
(k) and (l) below) will:

(a) Compliance with Laws, Etc. Comply, and cause Griffith Energy to comply, in
all respects with (i) all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA and the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and (ii) all Contractual Obligations, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

 

LSP Gen Finance

Special L/C Facility Agreement

 

89



--------------------------------------------------------------------------------

(b) Payment of Taxes, Etc. Pay and discharge, and cause Griffith Energy to pay
and discharge, before the same shall become delinquent, (i) all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all material lawful claims that, if unpaid, would become a
Lien (other than a Permitted Lien) upon its property; provided, however, that
none of the Borrower, any Guarantor or Griffith Energy shall be required to pay
or discharge any such tax, assessment, charge or claim that is being contested
in good faith and by proper proceedings and as to which appropriate reserves are
being maintained in accordance with GAAP.

(c) Compliance with Environmental Laws. (i) Comply, and cause Griffith Energy
and all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; (ii) obtain and renew, and cause Griffith Energy to
obtain and renew, all Environmental Permits necessary for its operations and
properties (other than such failure to obtain and renew as could not reasonably
be expected to have a Material Adverse Effect); and (iii) conduct, and cause
Griffith Energy to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws (other than any such failure to
investigate, study, sample, test or undertake as could not reasonably be
expected to have a Material Adverse Effect); provided, however, that none of the
Borrower, any Guarantor and Griffith Energy shall be required to undertake any
such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained in accordance with GAAP.

(d) Maintenance of Insurance. (i) Maintain (through either an individual policy
or as part of a group policy maintained by the Borrower or any of the
Guarantors), and cause, to the extent under its control, Griffith Energy to
maintain, its Properties that are of an insurable character adequately insured
in accordance with Prudent Industry Practices at all times by financially sound
and responsible insurers or reinsurers which have an A.M. Best policyholders’
rating of not less than A-, X or a Standard & Poor rating of not less than A,
or, if the relevant insurance is not available from such insurers, such other
insurers as the Administrative Agent may approve in writing, acting reasonably,
and which, in the case of any insurance on any Property with respect to which a
mortgage has been granted pursuant to the terms of any Collateral Documents, are
licensed to do business in the States where the applicable Property is located;
and maintain, and cause, to the extent under its control, Griffith Energy to
maintain, such other insurance, to such extent and against such risks (and with
such deductibles,

 

LSP Gen Finance

Special L/C Facility Agreement

 

90



--------------------------------------------------------------------------------

retentions and exclusions), including earthquake, fire and other risks insured
against by extended coverage and coverage for acts of terrorism and sudden and
accidental pollution, in each case as is customary with companies of a similar
size operating in the same or similar businesses covering its world wide
operations and exposures and in accordance in all material respects with its
applicable Contractual Obligations. It is hereby understood and agreed that the
property insurances secured at the Griffith Project shall represent 50% of the
value of the site in accordance with the agreement between the Borrower and PPL.

(ii) Cause each policy of insurance maintained by the Borrower or any Guarantor
pursuant to this Section 5.01(d) to meet the following requirements: (A) each
policy of liability insurance shall provide for all losses to be paid on behalf
of the First Lien Collateral Agent and any other Person as their interests may
appear in such policy, (B) each policy for property damage insurance shall
provide for all losses to be paid directly to the Depositary for further
application in accordance with the terms of the Security Deposit Agreement;
(C) each policy shall name the First Lien Collateral Agent in its own capacity
and on behalf of the First Lien Secured Parties as an additional insured party
thereunder (without any representation or warranty by or obligation upon the
First Lien Collateral Agent or any other First Lien Secured Party) and as a loss
payee of the interests of the First Lien Secured Parties as they appear,
(D) each policy shall contain customary non-vitiation clause in favor of the
First Lien Secured Parties, (E) each policy shall provide that there shall be no
recourse against the First Lien Collateral Agent or any First Lien Secured Party
for payment of premiums or other amounts with respect thereto, and (F) each
policy shall provide that at least 30 days’ prior written notice of cancellation
10 days for non-payment of premium) or of lapse shall be given to the First Lien
Collateral Agent.

(iii) In the event that any insurance policy required to be maintained hereunder
contains aggregated sub limits and the sub limits are reduced or exhausted due
to losses in respect of any of the Projects, replace, or cause , to the extent
under its control, Griffith Energy to replace, the limits for the benefit of the
Projects within 15 Business Days (subject to availability on commercially
reasonable terms).

(iv) If any portion of the Mortgaged Property is located in an area identified
by the Federal Emergency Management Agency as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968 (or any amendment or successor act thereto), then
the Borrower shall maintain or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount sufficient to comply with
all applicable rules and regulations promulgated pursuant to such Act.

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
Griffith Energy to preserve and maintain, its existence, legal structure, legal
name and rights (charter and statutory), except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

LSP Gen Finance

Special L/C Facility Agreement

 

91



--------------------------------------------------------------------------------

(f) Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice, permit any of the Agents, or any agents or
representatives thereof (including, without limitation, the Independent
Engineer), to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, the Borrower, the Guarantors
and, to the extent under its control, Griffith Energy and to discuss the
affairs, finances and accounts of the Borrower, the Guarantors and, to the
extent under its control, Griffith Energy with any of their officers or
directors and with their independent certified public accountants (and the
reasonable, documented and out-of-pocket costs and expenses of the Agents and
the Independent Engineer incurred in connection with only one such visit to each
Project per calendar year shall be paid by the Borrower, except that such
limitation shall not apply following the occurrence and during the continuation
of an Event of Default).

(g) Keeping of Books. Keep, and cause, to the extent under its control, Griffith
Energy to keep, proper books of record and account, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Borrower, each Guarantor and, to the extent under its control, Griffith
Energy in accordance with GAAP in effect from time to time and otherwise in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction thereof.

(h) Obtain and Maintain Governmental Authorizations. Obtain and maintain, and
cause Griffith Energy to obtain and maintain, in full force and effect, and
meet, and vote its Equity Interests so as to permit Griffith Energy to meet, all
requirements in respect of any Governmental Authorizations necessary in the
conduct of its business and operations or the Projects and the transactions
contemplated hereby, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(i) Maintenance of Properties, Etc. Maintain and preserve, and cause Griffith
Energy to maintain and preserve, in good repair, working order and condition the
Projects and the other property that it owns and operates and any portion
thereof in accordance with its Contractual Obligations and applicable laws, and
from time to time make, and vote its Equity Interests so as to permit Griffith
Energy to make, periodic overhauls and maintenance as recommended by
manufacturers and vendors of component parts of the applicable Projects and all
needed or appropriate repairs, renewals, replacements, additions, betterments,
Capital Expenditures and improvements which are necessary for the property that
it owns and operates to satisfy the requirements of applicable law affecting the
Projects and Governmental Authorizations and its Contractual Obligations, and to
ensure the continued operation of the property that it owns and operates in a
manner consistent with Prudent Industry Practices, except in each case where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(j) Further Assurances. (i) Promptly upon request by any Agent, or any Lender
Party through the Administrative Agent, correct, and cause each Loan Party
promptly to correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and

 

LSP Gen Finance

Special L/C Facility Agreement

 

92



--------------------------------------------------------------------------------

(ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, or any Lender Party through the Administrative Agent,
may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any of its Property (other than the
Excluded Property) to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the First Lien
Secured Parties the rights granted or now or hereafter intended to be granted to
the First Lien Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which such Loan
Party is or is to be a party.

(k) Certain Collateral Matters. Use commercially reasonable efforts to obtain
consents necessary for the granting of any Lien on Property constituting
Excluded Property pursuant to clause (a) of the definition thereof.

(l) Accounts. (i) Establish (or cause to be established) and maintain at all
times in accordance with the Security Deposit Agreement, the Accounts set forth
therein and (ii) cause all of its Revenues to be deposited into the Revenue
Account and apply the funds deposited therein and in the other Accounts in
accordance with the terms of the Security Deposit Agreement.

(m) Separateness. Comply with the following:

(i) Each of the Borrower and each Guarantor will maintain deposit accounts or
accounts, separate from those of the Parent, any Excluded Subsidiary or any
other Affiliate of the Parent (other than the Borrower or any Guarantor) with
commercial banking institutions and will not commingle their funds with those of
any Excluded Subsidiary or any other Affiliate of the Parent (other than the
Borrower or any Guarantor);

(ii) Each of the Borrower and each Guarantor will act solely in its name and
through its duly authorized officers, managers, representatives or agents in the
conduct of its businesses;

(iii) Each of the Borrower and each Guarantor will conduct in all material
respects its business solely in its own name, in a manner not misleading to
other Persons as to its identity (without limiting the generality of the
foregoing, all oral and written communications (if any), including invoices,
purchase orders, and contracts);

 

LSP Gen Finance

Special L/C Facility Agreement

 

93



--------------------------------------------------------------------------------

(iv) Each of the Borrower and each Guarantor will obtain proper authorization
from member(s), director(s) and manager(s), as required by its limited liability
company agreement for all of its limited liability company actions; and

(v) Each of the Borrower and each Guarantor will comply in all material respects
with the terms of its limited liability company agreement.

(n) Maintenance of Credit Ratings. Use its best efforts to maintain ratings on
the Special L/C Facility from each of Moody’s and S&P for so long as rating
agents are in the business of rating loans and securities of a type similar to
the First Lien Term Facilities (it being acknowledged and agreed that the
Borrower shall not be required to maintain any minimum credit rating).

(o) Interest Rate Hedging. Enter into, on or before the date that is 60 days
following the Effective Date, and maintain, interest rate Hedge Agreements with
financial institutions or Affiliates thereof having a combined capital surplus
in excess of $500,000,000, covering a notional amount of not less (at any time)
than 50% of the sum of the outstanding “Term Advances” under the First Lien Term
Facilities and the “Advances” under the Second Lien Facility during the period
from such date to and including September 30, 2009 (taking into account
scheduled prepayments and reasonably anticipated cash sweeps), and having a
scheduled termination date on or after September 30, 2009.

(p) Market Based Rate Authority. Take or cause to be taken all necessary or
appropriate actions so that each Guarantor (if such Guarantor owns or leases a
Project) and Griffith Energy will be authorized to sell wholesale electric power
at market based rates with all waivers of regulations and blanket authorizations
as are customarily granted by FERC to entities authorized to sell wholesale
electric power at market based rates.

(q) Covenant to Give Security. Upon (x) the formation or acquisition of any new
direct or indirect Subsidiary by the Borrower (other than any Excluded
Subsidiary or any Subsidiary of Southwest Power Partners or Griffith Energy) or
(y) the acquisition of any Property (other than any Excluded Property) by the
Borrower or the Guarantors which, in the reasonable judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
(subject to Permitted Liens) security interest in favor of the First Lien
Collateral Agent for the benefit of the First Lien Secured Parties, then in each
case at the Borrower’s expense:

(i) within 21 days after such formation or acquisition, take the following
actions, and cause, in the case of any formation or acquisition of any direct or
indirect Subsidiary, each direct and indirect parent (but only up to the
Borrower level) of such Subsidiary (if it has not already done so), to do so to
the extent applicable: (A) duly execute and deliver to the Administrative Agent
a guaranty or guaranty supplement in the form of Exhibit J hereto; (B) duly
execute and deliver to the First Lien Collateral Agent a supplement to the First
Lien Security Agreement in the form of Exhibit A thereto, (C) duly execute and
deliver

 

LSP Gen Finance

Special L/C Facility Agreement

 

94



--------------------------------------------------------------------------------

to the First Lien Collateral Agent First Lien Mortgages covering such Person’s
material real property interests (to substantially the same extent as covered by
the First Lien Mortgages delivered on the Effective Date) in the form of Exhibit
F hereto, (D) duly execute and deliver to the First Lien Collateral Agent an
accession agreement to each of the Security Deposit Agreement and the
Intercreditor Agreement, (E) deliver to the Administrative Agent one or more
favorable signed opinions of counsel to such Person covering the matters
referred to in clauses (A)-(E) to substantially the same extent as covered by
(and containing substantially similar qualifications, exceptions and assumptions
as) the opinions of counsel delivered on the Effective Date and (F) deliver such
other documents, instruments and agreements as the Administrative Agent or the
First Lien Collateral Agent may reasonably request in order to subject any of
such Person’s Property (other than the Excluded Property) to the Liens of the
Collateral Documents;

(ii) within 15 days after such formation or acquisition, to the extent
reasonably available, furnish to the First Lien Collateral Agent a description
of the real properties of such Subsidiary or the real properties so acquired, in
each case in detail reasonably satisfactory to the First Lien Collateral Agent;

(iii) within thirty (30) Business Days after any acquisition of any real
property with a fair market value equal to or greater than $25,000,000, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to such real property the items referred to in
Sections 3.01(b)(iv) and 5.01(r) (which shall apply mutatis mutandis), including
title insurance, land surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance
substantially identical to those delivered pursuant to Sections 3.01(b)(iv) and
5.01(r), provided, however, that to the extent that the Borrower or such
Subsidiary shall have otherwise received any of the foregoing items with respect
to such Property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent; and

(iv) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary (other than
any Excluded Subsidiary) to execute and deliver, any and all further instruments
and documents and take, and cause each Loan Party and each newly acquired or
newly formed Subsidiary (other than any Excluded Subsidiary) to take, all such
other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, mortgages and security agreement supplements and
security agreements.

(r) Condition Subsequent. Within seventy-five (75) days after the Initial
Extension of Credit, shall cause the following to be delivered to the First Lien
Collateral Agent (i) American Land Title Association/American Congress on
Surveying and Mapping form surveys for the Initial Mortgaged Properties, for
which all necessary fees

 

LSP Gen Finance

Special L/C Facility Agreement

 

95



--------------------------------------------------------------------------------

(where applicable) have been paid, and dated no sooner than forty-five (45) days
after the Initial Extension of Credit, certified to the First Lien Collateral
Agent and the issuer of the First Lien Mortgage Policies in the form previously
provided to the First Lien Collateral Agent or otherwise in a manner reasonably
satisfactory to the First Lien Collateral Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and reasonably acceptable to the First Lien Collateral Agent,
showing all on-site buildings and other improvements, the location of any
on-site easements, rights of way, building set back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than Permitted Liens and (ii) at
Borrower’s cost and expense, (A) a “land same as survey” endorsement to each
First Lien Mortgage Policy for each Initial Mortgaged Property in form and
substance reasonably acceptable to the First Lien Collateral Agent and (B) an
endorsement to each such First Lien Mortgage Policy in form and substance
reasonably acceptable to the First Lien Collateral Agent removing the standard
survey exception from each such First Lien Mortgage Policy and excepting only
the matters identified in the survey referred to in clause (i) and listed in a
reasonably detailed survey reading, in each case, with respect to the land
covered by such survey.

SECTION 5.02. Negative Covenants. So long as any Special L/C Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Special Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower and each Guarantor (provided that the
covenants and undertakings (1) of each Group II Portfolio Company and Group II
Holding Company, (2) of each other Loan Party in respect of any of the Group II
Portfolio Companies and Group II Holding Companies and (3) set forth herein in
respect of the Morro Bay Project, the Oakland Project and the South Bay Project
shall in each case be limited to that set forth in clauses (a), (b), (c),
(g) and (h) below) will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist under the Uniform Commercial Code of any jurisdiction, a
financing statement that names the Borrower or any Guarantor as debtor, or sign
or suffer to exist any security agreement authorizing any secured party
thereunder to file such financing statement, or assign any accounts or other
right to receive income, except, in each case, Permitted Liens.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries or any Excluded Subsidiary (other than Excluded Subsidiaries of the
type referred to in clause (b) or (c) of the definition thereof) to create,
incur, assume or suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) to the extent constituting Debt, Obligations under the Contract Support
Documents; provided that at no time shall any such Obligations constitute
Contract Support First Lien Advances to the extent that the outstanding
principal amount of such Contract Support First Lien Advances when taken
together with the Maximum First Lien Claims under any Permitted Commodity Hedge
and Power Sale Agreement then in effect exceed $475,000,000;

 

LSP Gen Finance

Special L/C Facility Agreement

 

96



--------------------------------------------------------------------------------

(iii) without duplication of clause (i) above, secured Debt under any letter of
credit facility (including, without limitation, any Debt incurred under any
First Lien Incremental Facility or any Second Lien Incremental Facility to be
used for such purposes, but excluding any letters of credit issued under the
working capital facility under the First Lien Credit Agreement) that supports
Obligations of the Loan Parties under the Purchase Agreement, Permitted
Commodity Hedge and Power Sale Agreements or other Obligations incurred in
connection with the operation of the Projects, in an aggregate principal amount
not to exceed $650,000,000 at any one time outstanding; provided that (A) the
lender(s) or letter of credit issuer(s) (or agent on behalf of such lender(s) or
letter of credit issuer(s)) of such Debt are party to the Intercreditor
Agreement as, and shall have the obligations of a First Lien Secured Party or
Second Lien Secured Party thereunder, (B) such Debt shall only be secured by the
Liens created by the Collateral Documents or the Second Lien Collateral
Documents, and (C) such Debt shall not mature earlier than the Maturity Date;

(iv) secured Debt to finance the acquisition of the Ontelaunee Project
(including any Debt under any First Lien Incremental Facility or any Second Lien
Incremental Facility to be used for such purposes) in an aggregate amount not to
exceed $165,000,000 in the aggregate; provided that (A) the lender(s) or letter
of credit issuer(s) (or agent on behalf of such lender(s) or letter of credit
issuer(s)) of such Debt are party to the Intercreditor Agreement as, and shall
have the obligation of, either a First Lien Secured Party or Second Lien Secured
Party thereunder; (B) such Debt shall only be secured by the Liens created by
the Collateral Documents or the Second Lien Collateral Documents; (C) such Debt
shall not mature earlier than the Maturity Date, and (D) the Borrower shall have
received a Ratings Reaffirmation;

(v) secured Debt in the form of term loans or revolving credit facilities
(including any Debt under any First Lien Incremental Facility or any Second Lien
Incremental Facility to be used for such purposes) in an aggregate amount not to
exceed $100,000,000 in the aggregate; provided that (A) the lender(s) or letter
of credit issuer(s) (or agent on behalf of such lender(s) or letter of credit
issuer(s)) of such Debt are party to the Intercreditor Agreement as, and shall
have the obligation of, either a First Lien Secured Party or Second Lien Secured
Party thereunder, (B) such Debt shall only be secured by the Liens created by
the Collateral Documents or the Second Lien Collateral Documents (as defined in
the Intercreditor Agreement), (C) such Debt shall not mature earlier than the
Maturity Date, and (D) the Borrower shall have received a Ratings Reaffirmation;

(vi)(A) Debt under the First Lien Loan Documents in an aggregate principal
amount that is not in excess of $1,090,000,000 plus the amount of any Debt
incurred under the First Lien Loan Documents to the extent such Debt is incurred
pursuant to clauses (iii), (iv) or (v); and (B) Debt under the Second Lien

 

LSP Gen Finance

Special L/C Facility Agreement

 

97



--------------------------------------------------------------------------------

Loan Documents in an aggregate principal amount that is not in excess of
$150,000,000 plus the amount of any Debt incurred under the Second Lien Loan
Documents to the extent such Debt is incurred pursuant to clauses (iii), (iv) or
(v);

(vii) to the extent constituting Debt, obligations under (A) Contractual
Obligations in effect as of the date hereof to the extent not constituting Debt
for Borrowed Money and (B) Commodity Hedge and Power Sale Agreements to the
extent permitted under Section 5.02(l).

(viii) Debt secured by Liens permitted by clause (q) of the definition of
“Permitted Liens” not to exceed in the aggregate, when taken together with any
Debt permitted to be incurred pursuant to Section 5.02(b)(ix), $75,000,000 at
any time outstanding;

(ix) Capitalized Leases not to exceed in the aggregate, when taken together with
any Debt permitted to be incurred pursuant to Section 5.02(b)(viii), $75,000,000
at any time outstanding;

(x) South Bay Lease Obligations; provided that the Borrower shall have taken the
actions contemplated by Section 3.01(c)(ii);

(xi) to the extent constituting Debt, payment obligations under Hedge Agreements
designed to hedge against fluctuations in interest rates in respect of the
Special L/C Facility and Second Lien Obligations incurred in the ordinary course
of business and consistent with prudent business practice (it being acknowledged
and agreed that any such Hedge Agreements entered into for the purpose of
complying with Section 5.01(o) above shall be deemed to be permitted Debt under
this clause (xi));

(xii) Debt owed to any Loan Party, which Debt shall (A) constitute Pledged Debt
or Pledged Parent Debt, (B) be on terms reasonably acceptable to the
Administrative Agent and (C) be otherwise permitted under the provisions of
Section 5.02(f);

(xiii) in the case of any Non-Recourse Subsidiary, Non-Recourse Debt; provided
that (A) before and after giving effect to the incurrence of such Non-Recourse
Debt, no Default or Event of Default shall have occurred and be continuing, and
(B) any Special Letter of Credit issued for the benefit of such Group II
Portfolio Company shall be terminated, returned for cancellation or cash
collateralized in an amount equal to 102.5% of the Available Amount thereof
prior to or simultaneously with the incurrence of such Non-Recourse Debt;

(xiv)(A) Debt of a Person or Debt attaching to assets of a Person that, in
either case becomes a Subsidiary of the Borrower and is a Guarantor hereunder or
Debt attaching to assets that are acquired by the Borrower or any Guarantor as a
result of a Permitted Acquisition; provided that (1) such Debt existed at the
time such Person became a Subsidiary of the Borrower or at the time such assets
were

 

LSP Gen Finance

Special L/C Facility Agreement

 

98



--------------------------------------------------------------------------------

acquired and, in each case, was not created in anticipation thereof, (2) such
Debt is not guaranteed in any respect by any Loan Party (other than any such
Person that becomes a Guarantor hereunder) and (3) (x) the Equity Interests in
such Person are or will be pledged to the First Lien Collateral Agent to the
extent required under Section 5.01(q) and (y) all other steps required to be
taken in connection with the granting of a Lien over the Property (other than
Excluded Property) of such Person pursuant to Section 5.01(q) shall have been or
will be taken; and (B) any refinancing, refunding, renewal or extension of any
Debt specified in clause (A); provided that (I) the principal amount of such
Debt is not increased above the principal amount thereof outstanding immediately
prior to such refinancing, refunding, renewal or extension, (II) the direct and
contingent obligors with respect to such Debt are not changed and (III) the
final maturity of such refinancing, refunding, renewal or extension Debt is no
earlier than the existing scheduled maturity date of the Debt being refinanced,
renewed or extended;

(xv)(A) unsecured subordinated Debt of the Borrower or any Guarantor incurred to
finance a Permitted Acquisition in an aggregate amount not to exceed
$150,000,000 at any one time outstanding; provided that (1) such Debt is not
guaranteed in any respect by any Loan Party (other than any Person acquired (the
“Acquired Person”) as a result of such Permitted Acquisition or the Loan Party
so incurring such Debt) or, in the case of any Debt of any Guarantor, by the
Borrower, (2)(x) the Borrower pledges or will pledge the Equity Interests of
such Acquired Person to the First Lien Collateral Agent to the extent required
under extent required under Section 5.01(q) and (y) all other steps required to
be taken in connection with the granting of a Lien over the Property (other than
Excluded Property) of such Acquired Person pursuant to Section 5.01(q) shall
have been or will be taken, (3) any such Debt is incurred prior to or within 90
days after such Permitted Acquisition, (4) both before and after giving effect
to the incurrence of such Debt (x) no Default or Event of Default shall have
occurred and be continuing and (y) the Borrower would be in compliance with the
Financial Covenants as of the most recently completed Measurement Period ending
prior to the incurrence of such Debt for which financial statements and
certificates required by Section 5.03(b) or 5.03(c) were required to be
delivered, after giving pro forma effect to the incurrence of such Debt and the
related Permitted Acquisition and to any other event occurring after such
Measurement Period as to which pro forma recalculation is appropriate as if such
incurrence of Debt and the related Permitted Acquisition had occurred as of the
first day of such Measurement Period and (5) such Debt is subordinated to the
Special L/C Advances on either customary market terms at the time such Debt is
incurred or otherwise on terms reasonably satisfactory to the Administrative
Agent; and (B) any refinancing, refunding, renewal or extension of any Debt
specified in clause (A); provided that (I) the principal amount of such Debt is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal or extension, (II) the direct and
contingent obligors with respect to such Debt are not changed, (III) the final
maturity of such refinancing, refunding, renewal or extension Debt is no earlier
than the existing scheduled

 

LSP Gen Finance

Special L/C Facility Agreement

 

99



--------------------------------------------------------------------------------

maturity date of the Debt being refinanced, renewed or extended, and (IV) such
Debt is subordinated to the Special L/C Advances on either customary market
terms at the time such Debt is incurred or otherwise on terms reasonably
satisfactory to the Administrative Agent;

(xvi) Debt arising from agreements of the Loan Party, any Guarantor or any of
their Subsidiaries providing for indemnification, adjustment of purchase price,
earn-out, non-complete, consulting, deferred compensation or other similar
obligations in connection with any Permitted Acquisition or Asset Sale permitted
in accordance with Section 5.02(e); provided that (A) such Debt is not reflected
on the balance sheet of the Borrower, such Guarantor or such Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for the purposes of this clause (A)) and (B) in the case
of any Asset Sale, the maximum assumable liability in respect of all such Debt
shall at no time exceed the gross proceeds, including noncash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent change in value), actually received by
the Borrower, such Guarantor or such Subsidiary in connection with such Asset
Sale;

(xvii) other unsecured Debt in an aggregate amount not to exceed $35,000,000 at
any one time outstanding;

(xviii) to the extent constituting Debt, Debt in respect of performance bonds,
bid bonds, appeal bonds, surety bonds, completion guarantees, indemnification
obligations, obligations to pay insurance premiums, take or pay obligations and
similar obligations incurred in the ordinary course of business and not in
connection with Debt for Borrowed Money;

(xix) Debt in respect of any bankers’ acceptance, letter of credit, warehouse
receipt or similar facilities entered into in the ordinary course of business
and not in respect of Hedge Agreements or Permitted Commodity Hedge and Power
Sale Agreements; and

(xx) Debt incurred to Refinance the Working Capital Facility (as defined in the
First Lien Credit Agreement) and any Debt permitted to be incurred under
Section 5.02(b)(v) (a “Permitted Working Capital Refinancing”); provided that
(A) the aggregate principal amount of such Debt does not exceed the sum of
(1) the aggregate amount of the commitments in respect of the Working Capital
Facility immediately prior to such refinancing plus (2) an amount, when taken
together with any Debt outstanding pursuant to Section 5.02(b)(v), not to exceed
$100,000,000, plus (3) the amount of any accrued and unpaid interest in respect
of such outstanding principal amount plus (4) the amount of any reasonable fees
and expenses incurred in connection with such Refinancing, (B) the lenders (or
agents on behalf of the lenders) of such Debt have become a party to the
Intercreditor Agreement as, and have the obligations of, the First Lien Secured
Parties or the Second Lien Secured Parties thereunder, (C) the maturity date of
such Debt is no

 

LSP Gen Finance

Special L/C Facility Agreement

 

100



--------------------------------------------------------------------------------

earlier than the Maturity Date, (D) such Permitted Working Capital Refinancing
shall only be secured by the Liens created by the Collateral Documents or the
Second Lien Collateral Documents, and (E) to the extent that the aggregate
principal amount of such Debt exceeds the sum of the aggregate principal amount
of the commitments in respect of the Working Capital Facility immediately prior
to such refinancing plus the amount of any accrued and unpaid interest in
respect of such outstanding principal amount the amount of any reasonable fees
and expenses incurred in connection with such Refinancing, the Borrower shall
have received a Ratings Reaffirmation; and

(xxi) Guaranteed Debt of the Borrower or any Guarantor in respect of Debt
otherwise permitted hereunder of the Borrower or any other Guarantor.

Notwithstanding anything to the contrary set forth herein, only Non-Recourse
Subsidiaries may incur Debt under clause (xiii).

(c) Change in Nature of Business. Engage, or permit Griffith Energy to engage,
in any business other than the direct or indirect acquisition, development,
ownership, operation, management, maintenance and/or financing of the Projects.

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit Griffith Energy to do so; provided that any
subsidiary of the Borrower may merge into or consolidate with any other
subsidiary of the Borrower; provided further that, in the case of any such
merger or consolidation, the Person formed by such merger or consolidation shall
be a wholly owned Subsidiary of the Borrower and shall be a Guarantor hereunder.

(e) Sales, Etc. of Property. Sell, lease, transfer or otherwise dispose of, or
permit Griffith Energy to sell, lease, transfer or otherwise dispose of, any
Property, or grant any option or other right to purchase, lease or otherwise
acquire any Property, except:

(i) sales of (and the granting of any option or other right to purchase, lease
or otherwise acquire) power, natural gas, fuel, capacity or ancillary services
or other inventory in the ordinary course of its business;

(ii) sales, transfers or other dispositions of Property that is obsolete,
damaged, worn-out, surplus or not used or useful in the business of the
Borrower, the Guarantors or Griffith Energy, as applicable;

(iii) the liquidation, sale or use of cash and Cash Equivalents;

(iv) sales or discounts without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(v) sales, transfers or other dispositions of Property by (A) any Group II
Portfolio Company or Group II Holding Company to any Guarantor, (B) by any

 

LSP Gen Finance

Special L/C Facility Agreement

 

101



--------------------------------------------------------------------------------

Core Company (other than LSP Moss Landing) to any other Core Company that is a
Guarantor or (C) to the extent such Property constitutes spare parts or
inventory (but in no event fixtures), by any Guarantor to any other Guarantor;

(vi) leases or subleases of real or personal Property in the ordinary course of
business;

(vii) sales, transfers or other dispositions of Property on an arm’s-length
basis for cash consideration in an aggregate amount not to exceed
(A) $25,000,000 in respect of the Property associated with any single Project
per calendar year or (B) $100,000,000 in the aggregate for all such sales,
transfers and other dispositions per calendar year;

(viii)(A)(x) sales, transfers or other dispositions of the direct or indirect
Equity Interests in any Guarantor (other than LSP Moss Landing or DEGM Holdings)
to one or more Persons that are not Affiliates of the Borrower or (y) sales,
transfers or other dispositions of all or substantially all of the Property (or
an undivided interest therein) of any of the Guarantors (other than LSP Moss
Landing or DEGM Holdings) to one or more Persons which are not Affiliates of the
Borrower, in either case on an arm’s length basis or (B) the distribution of
Equity Interests in or Property of one or more Guarantors (other than LSP Moss
Landing or DEGM Holdings) to an Affiliate of the Parent, provided that promptly
after such distribution such Affiliate, directly or indirectly, sells, transfers
or otherwise disposes of such distributed Equity Interests or Property to a
Person which is not an Affiliate on an arm’s length basis; provided further that
in each case (1) the proceeds payable in respect of such sale, transfer or other
disposition shall be in cash except to the extent that they exceed the amount
required to be received pursuant to clause (3) below, (2) the Borrower shall
have received a Ratings Reaffirmation with respect to any such sale, transfer or
other disposition with respect to the Equity Interests in or Property of a Core
Company, (3) the Net Cash Proceeds payable in respect of any sale of the Equity
Interests in or Property of any Core Company or LSP Morro Bay shall be not less
than an amount equal to (I) if such sale, transfer or other disposition is a
sale transfer or other disposition of all of the Equity Interests or all or
substantially all of the Property of such Guarantor (a “Total Disposition”), the
Minimum Floor Amount (or, if such Equity Interests or Property have been the
subject of any prior Partial Dispositions (as defined below), the remaining
portion of the Minimum Floor Amount not yet received by the Borrower) and (II)
if such sale, transfer or other disposition is a sale, transfer or other
disposition of a portion less than 100% of the Equity Interests or an undivided
interest of less than 100% in the Property of such Guarantor (a “Partial
Disposition”), a portion of the Minimum Floor Amount equal to the portion of the
total Equity Interests or Property of such Guarantor that such Partial
Disposition represents, expressed as a percentage (in each case, taking into
account any Asset Sale Contributions made in respect thereof); (4) the Net Cash
Proceeds payable in respect of any such sale, transfer or other disposition
shall have been applied in accordance with the provisions of the Security
Deposit Agreement; (5) with respect to any Total Disposition or any

 

LSP Gen Finance

Special L/C Facility Agreement

 

102



--------------------------------------------------------------------------------

Partial Disposition that results in the applicable Guarantor’s ceasing to be a
Guarantor, any Special Letters of Credit issued to support obligations of or for
the benefit of such Guarantor shall have been terminated, returned for
cancellation or cash collateralized in an amount equal to 102.5% of the
Available Amount thereof and on other terms and conditions reasonably
satisfactory to the Administrative Agent and the applicable Special L/C Issuing
Bank prior to or substantially simultaneously with the consummation of such
sale, transfer or other disposition and (6) in the case of any Partial
Disposition, (I) the Borrower shall retain control over the management and
policies of the Guarantor subject to such Partial Disposition and (II) any
arrangements with the transferee for future distributions in respect of such
Equity Interests or Property shall be a pro rata allocation based on the
percentage interest so transferred or an arrangement by which the transferee
receives less than such pro rata amount. Notwithstanding the foregoing, with
respect to this Section 5.02(e)(viii), the Borrower and the Guarantors shall not
be permitted to sell, transfer or otherwise dispose of (x) the direct or
indirect Equity Interests in or Property of LSP Moss Landing or the Moss Landing
Project, (y) the direct or indirect Equity Interests in DEGM Holdings or (z) the
direct or indirect Equity Interests in or Property of more than two of the Core
Companies or related Projects, or, in the event that the Borrower has directly
or indirectly acquired the Ontelaunee Project, more than three of the Core
Companies or related Projects (it being understood that more than one Partial
Disposition may be made with respect to the same Core Company so long as (aa) in
the aggregate, no Partial Dispositions or Total Dispositions are made with
respect to more than two Core Companies in the aggregate and (bb) immediately
after giving effect to each Partial Disposition in respect of any Core Company,
the Borrower continues to control such Core Company as described in clause
(6) above) (provided, that if two (or, in the event that the Borrower has
directly or indirectly acquired the Ontelaunee Project, three) Core Companies or
related Projects have been sold in accordance with the terms of this Agreement
and thereafter PPL exercises its right to purchase the Borrower’s interest in
Griffith Energy, such sale of Griffith Energy shall be permitted); and

(ix) dispositions required or contemplated by the Contractual Obligations in
existence as of the Effective Date with or relating to Governmental Authorities
and relating to the Group II Portfolio Companies.

(f) Investments in Other Persons. Make or hold, any Investment in any Person,
except:

(i) Investments by the Borrower or any Guarantor in any of its subsidiaries
(other than Non-Recourse Subsidiaries);

(ii) Investments in Cash Equivalents;

(iii) to the extent constituting Investments, Investments in contracts and other
agreements (including, without limitation, Permitted Hedging Agreements) to the
extent permitted under the Loan Documents;

 

LSP Gen Finance

Special L/C Facility Agreement

 

103



--------------------------------------------------------------------------------

(iv) loans and advances to officers, directors and employees of any Loan Party
for reasonable and customary business related travel expenses, moving expenses
and similar expenses incurred in the ordinary course of business of such Loan
Party in an aggregate principal amount at any time outstanding not exceeding
$5,000,000;

(v) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;

(vi) to the extent constituting Investments, Debt which is permitted under
Section 5.02(b);

(vii) Investments in the Accounts or other accounts permitted hereunder;

(viii) Investments by the Borrower or any Guarantor (other than a Group II
Holding Company or a Group II Portfolio Company) in Acquisition Subsidiaries
made solely with the proceeds of capital contributions received directly or
indirectly from the Parent;

(ix) Permitted Acquisitions (other than any acquisition of the Ontelaunee
Project) by the Borrower, any Guarantor or any Acquisition Subsidiary after the
Effective Date in an aggregate amount not to exceed $500,000,000;

(x) the purchase or other acquisition by the Borrower, any Guarantor (other than
a Group II Holding Company or a Group II Portfolio Company) or any Acquisition
Subsidiary of all of the Equity Interests in Ontelaunee; provided that:

(A) the Loan Parties, such Acquisition Subsidiary and Ontelaunee shall comply
with the requirements of Section 5.01(q);

(B) any portion of the total cash and noncash consideration (including, without
limitation, indemnities, earnouts and other contingent payment obligations to
the sellers thereof, all write-downs of property and assets and reserves for
liabilities with respect thereto and all assumption of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
for such purchase or acquisition in excess of $165,000,000 shall be paid with
the proceeds of a common equity contribution directly or indirectly from the
Parent;

(C) immediately before and immediately after giving effect to such purchase or
other acquisition, no Default or Event of Default shall have occurred and be
continuing; and

(D) the Borrower shall have received a Ratings Reaffirmation;

 

LSP Gen Finance

Special L/C Facility Agreement

 

104



--------------------------------------------------------------------------------

(xi) other Investments in an aggregate amount not to exceed $35,000,000 at any
one time outstanding; and

(xii) any Loan Party may directly or indirectly hold Equity Interests (but not
make any further Investments) in any Subsidiary that becomes a Non-Recourse
Subsidiary to the extent permitted by the Loan Documents.

(g) Restricted Payments. Neither the Borrower nor any Group II Holding Company
shall declare or pay any dividends, purchase, redeem, retire, defease or
otherwise acquire for value any of its Equity Interests now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any distribution of Property, Equity
Interests, obligations or securities to its stockholders, partners or members
(or the equivalent Persons thereof) as such (other than a distribution pursuant
to Section 5.02(e)(viii)(B)), or permit any of its Subsidiaries to purchase,
redeem, retire, defease or otherwise acquire for value any Equity Interests in
the Borrower or any Group II Holding Company, except that, so long as no Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

(i) the Borrower and each Group II Holding Company may declare and pay dividends
and distributions payable only in common stock of the Borrower or such Group II
Holding Company, as the case may be; provided that any such stock shall be
subject to the Liens created under the Collateral Documents;

(ii) the Borrower and each Group II Holding Company may accept capital
contributions from the Parent; and

(iii) the Borrower may make cash dividends or payments to the Parent and
purchase, redeem or otherwise acquire its own Equity Interests to the extent
permitted under the terms of the Security Deposit Agreement.

(h) Amendments of Constitutive Documents. Amend, or permit Griffith Energy to
amend, its certificate of formation or limited liability company agreement or
other constitutive documents, other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

(i) Accounting Changes. Make or permit, or permit Griffith Energy to make or
permit, any change in (i) accounting policies or reporting practices, except as
required by GAAP and except for any changes which are not materially adverse to
the Lender Parties, or (ii) Fiscal Year.

(j) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt that is expressly
subordinated to the Obligations hereunder or that is secured, and the Liens
securing such Debt rank behind the Liens created by the Collateral Documents, or
permit any of its Subsidiaries to do any of the foregoing, except to the extent
permitted by the Security Deposit Agreement and the Intercreditor Agreement.

 

LSP Gen Finance

Special L/C Facility Agreement

 

105



--------------------------------------------------------------------------------

(k) Partnerships, Formation of Subsidiaries, Etc. (i) Become a general partner
in any general or limited partnership or joint venture, or permit any of it
Subsidiaries to do so, or (ii) organize, or permit any Subsidiary to organize,
any new subsidiary, other than, with respect to the Borrower, (A) any
Acquisition Subsidiary and (B) any other wholly-owned Subsidiary that becomes a
Guarantor and complies with the requirements of Section 5.01(q).

(l) Speculative Transactions. Engage, or permit, to the extent under its
control, Griffith Energy to engage, in any transaction involving commodity
options or futures contracts or any similar transactions (including, without
limitation, take-or-pay contracts, long term fixed price off take contracts and
contracts for the sale of power for which physical delivery is not available)
entered into solely for speculative purposes (it being acknowledged and agreed
that Permitted Trading Activities shall be deemed to be in compliance with this
Section 5.02(l)).

(m) Capital Expenditures. Make any Capital Expenditures that would cause the
aggregate of all such Capital Expenditures made by the Borrower and the
Guarantors to exceed, in any Fiscal Year, the Adjusted Capex Limit. During any
Fiscal Year, Capital Expenditures shall be deemed to be made first from
Carryover Amounts for such Fiscal Year, second from the Base Capex Allowance for
such Fiscal Year and third from any Pullback Amount for such Fiscal Year.

(n) Amendment, Etc., of Material Contracts. Except as could not reasonably be
expected to have a Material Adverse Effect (after giving effect to any
replacement or substitute agreements entered into in accordance with the terms
of the Loan Documents), cancel or terminate any Material Contract or consent to
or accept any cancellation or termination thereof, amend or otherwise modify any
Material Contract or give any consent, waiver or approval thereunder, waive any
default under or breach of any Material Contract, or agree in any manner to any
other amendment, modification or change of any term or condition of any Material
Contract or permit Griffith Energy to do any of the foregoing; provided that
(i) the extension of the term of a Material Contract on substantially the same
terms and conditions then in effect (or on more favorable terms and conditions
to the Borrower, any Guarantor or Griffith Energy) shall be deemed to not
violate this clause (n) and (ii) no such cancellation, termination, waiver,
approval or consent shall be a Default hereunder if the Borrower, such Guarantor
or Griffith Energy enters into a replacement or substitute agreement on
substantially the same terms and conditions as the applicable Material Contract
then in effect (or on more favorable terms and conditions to the Borrower, such
Guarantor or Griffith Energy) within 60 days thereafter.

(o) Maintenance of Accounts. Establish or maintain, or permit any of its
Subsidiaries to establish or maintain, any account other than (i) the Accounts
established and maintained pursuant to the Security Deposit Agreement, (ii) the
Pledged Accounts, (iii) the Local Accounts and (iv) accounts in existence on the
Effective Date (provided

 

LSP Gen Finance

Special L/C Facility Agreement

 

106



--------------------------------------------------------------------------------

that the Borrower causes each such account to be closed and the funds on deposit
therein or credited thereto at the time of such closure to be transferred to the
Operating Account within 60 days after the Effective Date).

(p) Transactions with Affiliates. Enter into, or permit Griffith Energy to
enter, any transaction of any kind with any Affiliate of the Borrower, whether
or not in the ordinary course of business, other than on fair and reasonable (or
more favorable) terms not substantially less favorable to the Borrower, such
Guarantor or Griffith Energy as would be obtainable by the Borrower, such
Guarantor or Griffith Energy at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to: (i) transactions between or among the Loan
Parties (other than the Parent); (ii) reasonable fees and compensation paid to
and indemnities provided for or on behalf of, officers, directors, employees or
consultants of the Loan Parties as determined in good faith by the Borrower’s
Board of Directors or senior management; (iii) transactions related to the
direct or indirect ownership, administration, operation or maintenance of any of
the Projects between the Parent and one or more of the other Loan Parties (other
than transactions related to the purchase or sale of (A) power, energy,
capacity, ancillary services, fuel, transmission rights, or similar services or
products and (B) Property owned by any such other Loan Party), including,
subject to the terms of the Security Deposit Agreement, the transactions
contemplated by the definition of Parent O&M Costs; (iv) reasonable and
customary annual fees to the Parent for management, consulting and financial
services rendered to the Loan Parties (it being agreed that any amount that is
no greater than $3,500,000 is permitted under this clause (iv)) or (v) the
transactions set forth on Schedule 5.02(p).

SECTION 5.03. Reporting Requirements and Annual Operating Budget. So long as any
Special L/C Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Special Letter of Credit shall be outstanding
or any Lender Party shall have any Commitment hereunder, the Borrower will
furnish to the Agents who will distribute to the Lender Parties:

(a) Default Notice. As soon as possible and in any event within two days after
the occurrence of each Default or any event, development or occurrence which, in
the Borrower’s reasonable judgment, has had, or would reasonably be expected to
have, a Material Adverse Effect continuing on the date of such statement, a
statement of the Financial Officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto.

(b) Annual Financials. As soon as available and in any event within (x) in the
case of the Fiscal Year ending on December 31, 2006, 120 days, and (y) in the
case of all subsequent Fiscal Years, 90 days after the end of each Fiscal Year,
(i) audited combined financial statements of the Borrower and the Group II
Holding Companies including their respective Subsidiaries (to the extent that
such company is not a Non-Recourse Subsidiary) including combined balance
sheets, statements of income and statements of cash flows of the Borrower and
the Group II Holding Companies including their respective Subsidiaries (to the
extent that such company is not a Non-Recourse Subsidiary) for such Fiscal Year,
all prepared in accordance with GAAP and

 

LSP Gen Finance

Special L/C Facility Agreement

 

107



--------------------------------------------------------------------------------

accompanied by an opinion as to such audited financial statements of Deloitte &
Touche, Ernst & Young, KPMG LLP, Pricewaterhouse Coopers or other independent
public accountants of recognized standing acceptable to the Administrative Agent
(the “Public Accountant”), (ii) a certificate of such accounting firm to the
Administrative Agent stating that in the course of the regular audit of the
business of Borrower and the Group II Holding Companies including their
respective Subsidiaries (to the extent that such company is not a Non-Recourse
Subsidiary), which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default under Section 5.04 has occurred and is continuing, or
if, in the opinion of such accounting firm, a Default under Section 5.04 has
occurred and is continuing, a statement as to the nature thereof, together with
a schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by the Borrower and checked by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04; provided that, if (x) as a matter of policy, the
Public Accountant ceases to provide such certificates to clients generally (and
not just for the Borrower and the Group II Holding Companies including their
respective Subsidiaries), the Borrower and the Group II Holding Companies
including their respective Subsidiaries), shall not be required to provide the
certificate described in this clause (ii) but shall provide a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Borrower in determining compliance with the covenants contained in
Section 5.04, (y) in the event of any change in accounting principles used in
the preparation of such financial statements, the Borrower shall also provide a
reconciliation of such financial statements to GAAP and (z) the Borrower’s
expected Public Accountant does not as of the Effective Date as a matter of
policy provide the certificate referred to in this clause (ii), and (iii) a
certificate of the Financial Officer of the Borrower stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Loan Parties have
taken and proposes to take with respect thereto. If as a result of a change in
GAAP, the Borrower is required to provide a reconciliation of financial
statements as required by clause (ii) hereof or clause (c) below, and the
Borrower shall so request, the Administrative Agent and the Required Lenders
shall negotiate in good faith to amend the financial covenants in Section 5.04
and any other requirements of the Loan Documents affected by such change in GAAP
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Administrative Agent) and thereafter, the Borrower shall
not be required to provide such reconciliations.

(c) Quarterly Financials. As soon as available and in any event within (i) 60
days, in the case of the fiscal quarters ending June 30, 2006 and September 30,
2006, and (ii) 45 days, in the case of each subsequent fiscal quarter after the
end of each of the first three quarters of each Fiscal Year (commencing with the
fiscal quarter beginning on January 1, 2007), combined balance sheets of the
Borrower and the Group II Holding Companies including their respective
Subsidiaries (to the extent that such company is not a Non-Recourse Subsidiary)
as of the end of such quarter and a combined statement of income, statement of
cash flows of the Borrower and the Group II Holding Companies including their
respective Subsidiaries (to the extent that such company is not a Non-Recourse
Subsidiary) for the period commencing at the end of the previous fiscal quarter

 

LSP Gen Finance

Special L/C Facility Agreement

 

108



--------------------------------------------------------------------------------

and ending with the end of fiscal quarter and, commencing with the fiscal
quarter ending on June 30, 2007, a combined statement of income and a statement
of cash flows of the Borrower and the Group II Holding Companies including their
respective Subsidiaries (to the extent that such company is not a Non-Recourse
Subsidiary) for the period commencing at the end of the previous Fiscal Year and
ending with the end of such quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding date or period of the
preceding Fiscal Year, all in reasonable detail and duly certified by the
Financial Officer of the Borrower as having been prepared in accordance with
GAAP (subject to normal year-end audit adjustments and absence of footnotes),
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Loan Parties have
taken and proposes to take with respect thereto and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Borrower in determining compliance with the covenants contained in
Section 5.04; provided that, in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide a
reconciliation of such financial statements to GAAP.

(d) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting the Borrower, any Guarantor or Griffith Energy of the type
described in Section 4.01(g), and promptly after the occurrence thereof, notice
of any material and adverse change in the status or the financial effect on any
Loan Party of any litigation described on Schedule 4.01(g) hereto from that
described in such schedule.

(e) Agreement Notices. Promptly upon receipt thereof, copies of all material
notices and material requests received by any Loan Party under or pursuant to
the Purchase Agreement.

(f) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within 10 days after the Borrower or any Guarantor or any ERISA Affiliate knows
or has reason to know that any ERISA Event has occurred, a statement of the
Financial Officer of the Borrower describing such ERISA Event and the action, if
any, that the Borrower, such Guarantor or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) on the date any records, documents
or other information must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.

(ii) Plan Terminations. Promptly and in any event within five Business Days
after receipt thereof by the Borrower, any Guarantor or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan.

(iii) Plan Annual Reports. Promptly after the request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.

 

LSP Gen Finance

Special L/C Facility Agreement

 

109



--------------------------------------------------------------------------------

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower, any Guarantor or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (C) the amount of liability incurred, or that
may be incurred, by the Borrower or such Guarantor or any ERISA Affiliate in
connection with any event described in clause (A) or (B).

(g) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the First Lien Mortgages
to be subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

(h) Real Property. As soon as available and in any event within 30 days after
the end of each Fiscal Year, commencing with the Fiscal Year ending on
December 31, 2006, a description consistent in form with Schedule 4.01(u) of all
real property with a value of $10,000,000 or more, first acquired or leased
during such Fiscal Year.

(i) Insurance. (i) As soon as available and in any event within 30 days after
the end of each Fiscal Year, a certificate or letter from the Insurance
Consultant or the Borrower’s insurance broker to the effect that insurance
satisfying the requirements of the Loan Documents is in full force and effect
and that all premiums then due in respect of such insurance have been paid.

(ii) Promptly after the occurrence thereof, notice of any Casualty Event or
Event of Eminent Domain affecting any Loan Party, whether or not insured,
through fire, theft, other hazard, casualty or otherwise involving a probable
loss of $10,000,000 or more.

(iii) Promptly after receipt thereof, copies of any cancellation or receipt of
written notice of threatened cancellation of any property damage insurance
required to be maintained under Section 5.01(d).

(j) Operating Budget. On or before forty-five (45) days prior to any Fiscal Year
of the Borrower, adopt and provide the Administrative Agent with a copy of, an
operating plan and a budget for such year with respect to the Borrower, detailed
by quarter, of anticipated revenues, anticipated revenue allocations under all
waterfall levels set forth in Section 3.2 of the Security Deposit Agreement and
anticipated expenditures from the Operating Account, such budget to include debt
service, maintenance, repair and operation expenses under any applicable
Material Contracts, reimbursable management expenses and fees, reserves and all
other anticipated O&M Costs for the Projects for the period, to the conclusion
of the subsequent full Fiscal Year thereafter, and for the corresponding periods
with respect to each subsequent annual operating budget, prepared

 

LSP Gen Finance

Special L/C Facility Agreement

 

110



--------------------------------------------------------------------------------

in substantially the same form and consistent with the Initial Operating Budget
(such budget and plan, the “Annual Operating Budget”). The Borrower and the
Guarantors shall use their best efforts to comply with each applicable Annual
Operating Budget.

(k) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance or, properties (including,
without limitation, information on insurance coverage) of any Loan Party as any
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

SECTION 5.04. Financial Covenants. So long as any Special L/C Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Special Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower will:

(a) Leverage Ratio. Maintain at the end of each Measurement Period ending during
the periods set forth below a Leverage Ratio of not more than the amount set
forth below for such Measurement Period:

 

Measurement Period Ending    Ratio          
Effective Date through December 31, 2006    6.50:1.00      
January 1, 2007 through December 31, 2007    6.50:1.00      
January 1, 2008 through December 31, 2008    6.50:1.00      
January 1, 2009 through December 31, 2009    6.00:1.00      
January 1, 2010 through December 31, 2010    5.50:1.00      
January 1, 2011 through the Maturity Date    5.00:1.00      

(b) Interest Coverage Ratio. Maintain for each Measurement Period ending during
the periods set forth below an Interest Coverage Ratio of not less than the
amount set forth below for such Measurement Period:

 

Measurement Period Ending    Ratio          
Effective Date through December 31, 2008    1.50:1.00      
January 1, 2009 through the Maturity Date    1.75:1.00      

(c) Right to Cure Financial Covenants. (i) Notwithstanding anything to the
contrary contained in Section 5.04(a) or (b), if the Borrower and the Guarantors
fail to comply with the requirements of either covenant set forth in
Section 5.04(a) or (b) (the “Financial Covenants”), then until the 10th calendar
day after delivery of the related

 

LSP Gen Finance

Special L/C Facility Agreement

 

111



--------------------------------------------------------------------------------

certificate pursuant to Section 5.03(b) or (c), the Borrower shall have the
right to issue capital stock for cash or otherwise receive cash contributions in
an aggregate amount equal to or greater than the amount that, if added to EBITDA
for the relevant Measurement Period, would have been sufficient to cause
compliance with the Financial Covenants for such Measurement Period (an “Equity
Cure”).

(ii) The Borrower shall give the Administrative Agent written notice (the “Cure
Notice”) of an Equity Cure on or before the day the Equity Cure is consummated.
The Borrower shall not be entitled to exercise the Equity Cure any more than one
time in any consecutive four fiscal quarters.

(iii) Upon the delivery by the Borrower of a Cure Notice, no Event of Default or
Default shall be deemed to exist pursuant to the Financial Covenants (and any
such Default or Event of Default shall be retroactively considered not to have
existed or occurred). If the Equity Cure is not consummated within 10 days after
delivery of the related certificate pursuant to Section 5.03(b) or (c), each
such Default or Event of Default shall be deemed reinstated.

(iv) The cash amount received by the Borrower pursuant to exercise of the Equity
Cure shall be added to EBITDA for the last quarter of the immediately preceding
Measurement Period solely for purposes of recalculating compliance with the
Financial Covenants for such Measurement Period and of calculating the Financial
Covenants as of the end of the next three following Measurement Periods.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)(i) the Borrower shall fail to pay any principal of any Special L/C Advance
when the same shall become due and payable, (ii) the Borrower shall fail to pay
any interest on any Special L/C Advance within three Business Days after the
same shall become due and payable, or (iii) any Loan Party shall fail to make
any other payment under any Loan Document within five Business Days after the
same shall become due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; provided, however, that if (i) such
Loan Party was not aware that such representation or warranty was false or
incorrect at the time such representation or warranty was made, (ii) the fact,
event or circumstance resulting in such false or incorrect representation or
warranty is capable of being cured, corrected or otherwise remedied, and
(iii) such fact, event or circumstance resulting in such false or incorrect
representation or warranty shall have been cured, corrected or otherwise
remedied within 30 days (or if such incorrect representation or warranty is not

 

LSP Gen Finance

Special L/C Facility Agreement

 

112



--------------------------------------------------------------------------------

susceptible to cure within 30 days, and such Loan Party is proceeding with
diligence and in good faith to cure such default and such default is susceptible
to cure, such 30 day period shall be extended as may be necessary to cure such
incorrect representation or warranty, such extended period not to exceed 90 days
in the aggregate (inclusive of the original 30 day period)) from the date a
Responsible Officer of the Borrower or any Loan Party obtains knowledge thereof
such that such representation or warranty (as cured, corrected or remedied)
could not reasonably be excepted to result in a Material Adverse Effect, then
such false or incorrect representation or warranty shall not constitute a
Default or an Event of Default for purposes of the Loan Documents; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.19, 5.01(e), (l), (o) or (p), 5.02 (other than
Section 5.02(p)), 5.03(a), (b), (c) or (d), or 5.04; or

(d) the Borrower or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the earlier of the date on which (i) any Responsible Officer of a Loan Party
becomes aware of such failure or (ii) written notice thereof shall have been
given to the Borrower by any Agent or any Lender Party; provided, however, that
(A) if such failure does not involve the payment of money to any Person and is
not susceptible of cure within 30 days, (B) such Loan Party is proceeding with
diligence and in good faith to cure such default and such default is susceptible
to cure and (C) the existence of such failure could not reasonably be expected
to have a Material Adverse Effect, such 30-day period shall be extended as may
be necessary to cure such failure, such extended period not to exceed 90 days in
the aggregate (inclusive of the original 30-day period); or

(e) the Borrower or any Guarantor shall fail to pay any principal of, premium or
interest on or any other amount payable in respect of any Debt of such Loan
Party (as the case may be) that is outstanding in a principal amount of at least
$35,000,000 either individually or in the aggregate for all such Loan Parties
(but excluding Debt outstanding hereunder and Obligations under Hedge
Agreements, Commodity Hedge and Power Sale Agreements and Long Term Maintenance
Agreements), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

LSP Gen Finance

Special L/C Facility Agreement

 

113



--------------------------------------------------------------------------------

(f) the Borrower or any Guarantor shall default on any required payment
obligation under any one or more Hedge Agreements or Commodity Hedge and Power
Sale Agreements in excess of $35,000,000 individually or in the aggregate for
all Loan Parties, after giving effect to any grace periods, dispute resolution
provisions or similar provisions contained in such Hedge Agreement or Commodity
Hedge and Power Sale Agreement (it being acknowledged and agreed that any such
Default shall be deemed to be cured for all purposes under the Loan Documents if
and when such Loan Party pays or causes the payment of such defaulted amount);
or

(g) any Loan Party (other than a Non-Material Guarantor) shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
(other than a Non-Material Guarantor) seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party (other than a Non-Material Guarantor)
shall take any corporate action to authorize any of the actions set forth above
in this subsection (g); or

(h) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $35,000,000 shall be rendered against the Borrower
or any Guarantor, and either (i) enforcement proceedings shall have been
properly commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(i) any non-monetary judgment or order shall be rendered against the Borrower or
any Guarantor that could reasonably likely to have a Material Adverse Effect,
and there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(j) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 shall for any reason (except as the result of act or omission of
the Agents or the other First Lien Secured Parties) cease to be valid and
binding on or enforceable against any Loan Party to it, or any such Loan Party
shall so state in writing; or

(k) any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(q) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral to the extent contemplated thereby; or

 

LSP Gen Finance

Special L/C Facility Agreement

 

114



--------------------------------------------------------------------------------

(l) a Change of Control shall occur; or

(m) any ERISA Event shall have occurred with respect to a Plan that could
reasonably be expected to have a Material Adverse Effect; or

(n) the Borrower, any Guarantor or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability
to such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower, the
Guarantors and the ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), could reasonably be expected to have a Material
Adverse Effect; or

(o) the Borrower, any Guarantor or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Borrower, the Guarantors and the ERISA Affiliates to all
Multiemployer Plans that are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan years of such Multiemployer Plans immediately preceding the
plan year in which such reorganization or termination occurs by an amount that
could reasonably be expected to have a Material Adverse Effect; or

(p) the occurrence of (i) a Casualty Event with respect to (A) all or a material
portion of the Property of either of the Bridgeport Project or the Moss Landing
Project or (B) all or a material portion of the Collateral or (ii) an Event of
Eminent Domain with respect to (A) all or a material portion of the Property of
either the Bridgeport Project or the Moss Landing Project or (B) all or a
material portion of the Collateral, unless in the case of each of clause (i) or
(ii) the Borrower shall have received, within 90 days after such occurrence,
Insurance Proceeds or Eminent Domain Proceeds or cash equity contributions from
the Parent in an amount sufficient to repair or rebuild such Project or
Collateral, as the case may be;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and of the Special L/C Issuing
Banks to issue Special Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Special
L/C Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Special L/C Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that, in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
(x) the Commitments of

 

LSP Gen Finance

Special L/C Facility Agreement

 

115



--------------------------------------------------------------------------------

each Lender Party and the obligation of each Lender Party to make Advances and
of the Special L/C Issuing Banks to issue Special Letters of Credit shall
automatically be terminated and (y) the Special L/C Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower. Notwithstanding the foregoing, the obligation
of each Lender to fund Special L/C Advances or its participation in the Special
Letters of Credit under Section 2.04 will not be terminated upon any termination
or acceleration pursuant to this paragraph.

Notwithstanding anything to the contrary herein (including Section 6.01(c)), any
breach or default arising out of the Borrower’s mischaracterization in the
applicable Notice of Issuance of a Special Letter of Credit as a Performance
Letter of Credit or a Financial Letter of Credit shall be deemed not to be a
Default or an Event of Default, unless such mischaracterization was willful or
not made in good faith and otherwise gives rise to a Default or Event of Default
hereunder.

The Required Lenders by notice to the Administrative Agent may on behalf of the
Lenders waive an existing Default or Event of Default and its consequences
hereunder. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Agreement; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon. The
Required Lenders, by written notice to the Administrative Agent, may on behalf
of all of the Lenders rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default (except nonpayment of principal or interest that has become
due solely because of the acceleration) have been cured or waived.

SECTION 6.02. Actions in Respect of the Special Letters of Credit upon Default.
If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 8.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the First Lien Collateral Agent on behalf
of the Lender Parties in same day funds at the First Lien Collateral Agent’s
Office, for deposit in the Special L/C Cash Collateral Account, an amount equal
to 102.5% of the aggregate Special L/C Exposure at such time; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Federal Bankruptcy Code, the Borrower shall be
obligated to pay to the First Lien Collateral Agent on behalf of the Lender
Parties in same day funds at the First Lien Collateral Agent’s Office, for
deposit in the Special L/C Cash Collateral Account, an amount equal to 102.5% of
the Special L/C Exposure at such time, without presentment, demand, protest or
any notice of any kind, all of which are hereby expressly waived by the
Borrower. If at any time the Administrative Agent or the First Lien Collateral
Agent determines that any funds held in the Cash Collateral Accounts are subject
to any right or claim of any Person other than the Agents and the Lender Parties
or that the total amount of such funds is less than 102.5% of the Special L/C
Exposure at such time, the Borrower will, forthwith upon demand by the
Administrative Agent or the First Lien Collateral Agent, pay to the First Lien
Collateral Agent, as additional funds to be deposited and held in the Special
L/C Cash Collateral Account, an amount equal to the excess of (a) 102.5% of

 

LSP Gen Finance

Special L/C Facility Agreement

 

116



--------------------------------------------------------------------------------

the Special L/C Exposure at such time over (b) the total amount of funds, if
any, then held in the Special L/C Cash Collateral Account that the
Administrative Agent or the First Lien Collateral Agent, as the case may be,
determines to be free and clear of any such right and claim. Upon the drawing of
any Special Letter of Credit for which funds are on deposit in the Special L/C
Cash Collateral Account, such funds shall be applied to reimburse the Special
L/C Issuing Banks, to the extent permitted by applicable law.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Action. (a) Each Lender Party (in its capacities
as a Lender and a Special L/C Issuing Bank (if applicable)) hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Obligations of the Loan Parties), the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Special
L/C Notes; provided, however, that the Administrative Agent shall not be
required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law.

(b) The Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents or of exercising any rights and remedies thereunder at the direction
of the First Lien Collateral Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, attorney-in-fact that it selects in accordance with the foregoing
provisions of this Section 7.01(b) in the absence of the Administrative Agent’s
gross negligence or willful misconduct.

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of their respective directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with the Loan Documents, except for its or their own gross negligence
or willful misconduct. Without limitation of the generality of the foregoing,
the Administrative Agent: (a) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to

 

LSP Gen Finance

Special L/C Facility Agreement

 

117



--------------------------------------------------------------------------------

the performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.

SECTION 7.03. Credit Suisse and Affiliates. With respect to its Commitments, the
Special L/C Advances made by it and any Special L/C Notes issued to it, Credit
Suisse shall have the same rights and powers under the Loan Documents as any
other Lender Party and may exercise the same as though each was not the
Administrative Agent; and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated, include Credit Suisse in its individual
capacities. Credit Suisse and its respective affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any of its Subsidiaries and any Person that may do business with or
own securities of any Loan Party or any such Subsidiary, all as if Credit Suisse
was not the Administrative Agent and without any duty to account therefor to the
Lender Parties. The Administrative Agent shall not have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as the Administrative Agent.

SECTION 7.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Lead Arranger, Agent or any
other Lender Party and based on the financial statements referred to in
Section 3.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon any Lead Arranger, Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender Party agrees to

 

LSP Gen Finance

Special L/C Facility Agreement

 

118



--------------------------------------------------------------------------------

reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender Party or any
other Person.

(b) Each Applicable Lender severally agrees to indemnify each Applicable Special
L/C Issuing Bank (to the extent not promptly reimbursed by the Borrower) from
and against such Lender Party’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such
Applicable Special L/C Issuing Bank in any way relating to or arising out of the
Loan Documents or any action taken or omitted by such Applicable Special L/C
Issuing Bank under the Loan Documents; provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Applicable Special L/C Issuing Bank’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Applicable
Lender agrees to reimburse each Applicable Special L/C Issuing Bank promptly
upon demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Applicable Special L/C Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 7.05, each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (A) the
aggregate principal amount of the Special L/C Advances outstanding at such time
and owing to such Lender Party, (B) such Lender’s Pro Rata Share of (1) the
Available Amount of all Special Letters of Credit outstanding at such time and
(2) any Unreimbursed Amounts in respect of Special Letters of Credit at such
time and (C) such Applicable Lender’s Unused Special L/C Commitment at such
time. The failure of any Lender Party to reimburse the Administrative Agent or
any Special L/C Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lender Parties to the
Administrative Agent or such Special L/C Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent or any Special L/C Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or any Special L/C Issuing Bank, as the case may be, for
such other Lender Party’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 7.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

SECTION 7.06. Successor Agents. The Administrative Agent may resign as to either
or both of the Special L/C Facilities at any time by giving written notice
thereof to the Lender Parties and the Borrower and may be removed as to the
Special L/C Facility at any time with or without cause by the Required Lenders;
provided, however, that (a) any removal of the

 

LSP Gen Finance

Special L/C Facility Agreement

 

119



--------------------------------------------------------------------------------

Administrative Agent will not be effective until it has also been replaced as
First Lien Collateral Agent and Special L/C Issuing Bank (if applicable) and
released from all of its obligations in respect thereof and (b) the Borrower and
Credit Suisse shall negotiate in good faith to adjust any fees payable to Credit
Suisse in its capacity as Administrative Agent hereunder. Upon any such
resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor Agent as to such of the
Special L/C Facilities as to which the Administrative Agent has resigned or been
removed. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lender Parties, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $1,000,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent as to less than all of the Special L/C Facilities, such successor
Administrative Agent shall succeed to and become vested with all of the rights,
powers, discretion, privileges and duties of the retiring Administrative Agent
as to such Special L/C Facilities, other than with respect to funds transfers
and other similar aspects of the administration of issuances of Special Letters
of Credit and payments by the Borrower in respect of the Special L/C Facilities,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement as to such Special L/C Facilities, other than
as aforesaid. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 7.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (a) the retiring Administrative Agent’s
resignation or removal shall become effective, (b) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (c) the Required Lenders shall thereafter perform all duties
of the retiring Administrative Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent as to any of the Special L/C Facilities shall
have become effective, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent as to such Special L/C Facilities under this Agreement.

ARTICLE VIII

GUARANTY

SECTION 8.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any

 

LSP Gen Finance

Special L/C Facility Agreement

 

120



--------------------------------------------------------------------------------

extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Lender Party in enforcing any rights under
this First Lien Guaranty or any other Loan Document. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Lender Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) Each Guarantor, and by its acceptance of this First Lien Guaranty, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this First Lien Guaranty and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this First Lien Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Lender Parties and the Guarantors hereby irrevocably agree that
the Obligations of each Guarantor under this First Lien Guaranty at any time
shall be limited to the maximum amount as will result in the Obligations of such
Guarantor under this First Lien Guaranty not constituting a fraudulent transfer
or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
First Lien Guaranty or any other guaranty, such Guarantor will contribute, to
the maximum extent permitted by law, such amounts to each other Guarantor and
each other Guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this First Lien Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this First Lien Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this First Lien
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

LSP Gen Finance

Special L/C Facility Agreement

 

121



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other Property of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

This First Lien Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender Party or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or any other
Loan Party or otherwise, all as though such payment had not been made.

SECTION 8.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this First Lien Guaranty and any
requirement that any Lender Party protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any Collateral.

 

LSP Gen Finance

Special L/C Facility Agreement

 

122



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this First Lien Guaranty and acknowledges that this First Lien Guaranty
is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the First Lien Collateral Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this First Lien Guaranty, foreclose under any
mortgage by nonjudicial sale, and each Guarantor hereby waives any defense to
the recovery by the First Lien Collateral Agent and the other First Lien Secured
Parties against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Lender Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this First Lien Guaranty or any
other Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender Party against the Borrower, any
other Loan Party or any other insider guarantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this First
Lien Guaranty shall have been paid in

 

LSP Gen Finance

Special L/C Facility Agreement

 

123



--------------------------------------------------------------------------------

full in cash, all Special Letters of Credit shall have expired or been
terminated and the Special L/C Issuing Commitments and the Special L/C
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this First Lien Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Special Letters of Credit, such amount shall be received and held in trust
for the benefit of the Lender Parties, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this First Lien Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this First Lien Guaranty thereafter arising. If (i) any
Guarantor shall make payment to any Lender Party of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this First Lien Guaranty shall have been paid in full in
cash, (iii) the Termination Date shall have occurred and (iv) all Special
Letters of Credit shall have expired or been terminated, the Lender Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this First Lien Guaranty.

SECTION 8.05. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.05:

(a) Prohibited Payments, Etc. Except during the continuance of any Event of
Default, each Guarantor may receive regularly scheduled payments from any other
Loan Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations other than to the extent payment of such Subordinated Obligations is
permitted under the terms of the Security Deposit Agreement (including, without
limitation, Section 3.18 thereof).

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default,
each Guarantor shall, if the Administrative Agent so requests, collect, enforce
and receive payments on account of the Subordinated Obligations as trustee for
the Lender Parties and deliver such payments to the Administrative Agent on
account of the

 

LSP Gen Finance

Special L/C Facility Agreement

 

124



--------------------------------------------------------------------------------

Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this First Lien Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

SECTION 8.06. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit J hereto
(each a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this First Lien Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any Loan Document
to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this First Lien Guaranty,”
“hereunder,” “hereof” or words of like import referring to this First Lien
Guaranty, and each reference in any other Loan Document to the “First Lien
Guaranty,” “thereunder,” “thereof” or words of like import referring to this
First Lien Guaranty, shall mean and be a reference to this First Lien Guaranty
as supplemented by such Guaranty Supplement.

SECTION 8.07. Continuing Guaranty; Assignments. This First Lien Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this First Lien Guaranty (other than contingent
obligations), (ii) the Termination Date and (iii) the latest date of expiration
or termination of all Special Letters of Credit (unless each Special Letter of
Credit is cash collateralized in an amount equal to 102.5% of the Available
Amount thereunder), (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lender Parties
and their successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender Party may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement, the Special L/C Advances owing to it and any Special L/C Note or
Special L/C Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as and to the extent provided in
Section 9.07. No Guarantor shall have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lender Parties.

 

LSP Gen Finance

Special L/C Facility Agreement

 

125



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) Subject to Section 5.3(c) of the
Intercreditor Agreement, no amendment or waiver of any provision of this
Agreement, the Special L/C Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by (1) if such amendment, waiver or
consent relates solely to the Tranche A Special L/C Facility and would have no
negative impact on the Tranche B Special L/C Facility, the Required Tranche A
Lenders, (2) if such amendment, waiver or consent relates solely to the Tranche
B Special L/C Facility and would have no negative impact on the Tranche A
Special L/C Facility, the Required Tranche B Lenders or (3) otherwise, the
Required Lenders (or by the Administrative Agent, acting at the direction of the
Required Tranche A Lenders, the Required Tranche B Lenders or the Required
Lenders, as applicable) and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that:

(i) no amendment, waiver or consent shall, unless in writing and signed by the
Borrower and all of the Lender Parties (other than any Lender Party that is, at
such time, a Defaulting Lender), do any of the following at any time:

(A) waive any of the conditions specified in Section 3.01 or, in the case of the
Initial Extension of Credit, Section 3.02,

(B) change (1) the definition of “Required Lenders” or (2) the number of Lenders
or the percentage of (x) the Commitments, (y) the aggregate unpaid principal
amount of the Special L/C Advances or (z) the aggregate Available Amount of
outstanding Special Letters of Credit, in each case, required to take any action
under this Agreement,

(C) subject to Section 5.1 of the Intercreditor Agreement, release one or more
Guarantors (or otherwise limit such Guarantors’ liability with respect to the
Obligations owing to the Agents and the Lender Parties under the First Lien
Guaranty) if such release or limitation is in respect of all or substantially
all of the value of the First Lien Guaranty to the Lender Parties,

(D) subject to Section 5.1 of the Intercreditor Agreement, release all or
substantially all of the Collateral in any transaction or series of related
transactions,

(E) amend this Section 9.01, or

(F) change the definitions of “First Lien Credit Agreement Outstanding Amount”,
“Maximum First Lien Claims”, “Refinancing Working Capital Outstanding Amount”,
“Required First Lien Lenders”, “Required First Lien Secured Parties” or “Special
L/C Facility Agreement Outstanding Amount,” set forth in Section 1.1 of the
Intercreditor Agreement or (2) amend Section 5.1, 5.3(c) or 5.9(b) of the
Intercreditor Agreement; and

 

LSP Gen Finance

Special L/C Facility Agreement

 

126



--------------------------------------------------------------------------------

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Required Tranche A Lenders, the Required Tranche B Lenders or the Required
Lenders, as applicable, and each Lender Party specified below for such
amendment, waiver or consent:

(A) increase the Commitments of a Lender Party without the consent of such
Lender Party;

(B) reduce (1) the principal of, or stated rate of interest (other than default
interest) on, the Special L/C Advances owed to a Lender Party or (2) any fees
(including fees payable pursuant to Section 2.06) or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender Party without
the consent of such Lender Party;

(C) postpone (1) any date scheduled for any payment of principal of, or interest
(other than default interest) on, the Special L/C Advances pursuant to
Section 2.08 or 2.11 or (2) any date fixed for any payment of fees hereunder in
each case payable to a Lender Party, in each case, without the consent of such
Lender Party;

(D) change the order of application of any prepayment of Special L/C Advances
from the application thereof set forth in the applicable provisions of
Section 3.11 of the Security Deposit Agreement, in any manner that materially
adversely affects the Lenders under the Special L/C Facility without the consent
of holders of a majority of the Special L/C Commitments or Special L/C Advances
outstanding under the Special L/C Facility; or

(E) amend the provisions of Section 2.17 in a manner that alters the ratable
sharing of payments provided therein, without the consent of each Lender Party
adversely affected thereby;

(F) change the order of application of any reduction in the Special L/C Facility
or any prepayment of Special L/C Advances under the Applicable Special L/C
Facility from the application thereof set forth in the applicable provisions of
Section 2.10(b) or 2.09(b), respectively, in any manner that materially and
adversely affects the Lenders under a Special L/C Facility without the consent
of (1) if such Special L/C Facility is the Tranche A Special L/C Facility, the
Required Tranche A Lenders and (2) if such Special L/C Facility is the Tranche B
Special L/C Facility, the Required Tranche B Lenders;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by any Special L/C Issuing Bank, as the case may be, in addition to
the Lenders required above to take such action, affect the rights or obligations
of such Special L/C Issuing Bank, as the case may be, under this Agreement; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

 

LSP Gen Finance

Special L/C Facility Agreement

 

127



--------------------------------------------------------------------------------

(b) Notwithstanding the preceding provisions of this Section 9.01, the Borrower,
the First Lien Collateral Agent and the Administrative Agent may amend or
supplement the Loan Documents without the consent of any Lender Party:

(i) to cure any ambiguity, defect or inconsistency;

(ii) to make any change that would provide any additional rights or benefits to
the Lenders or that does not adversely affect the legal rights hereunder or
thereunder of any Lender;

(iii) to make, complete or confirm any grant of Collateral permitted or required
by this Agreement or any of the Collateral Documents or any release of any
Collateral that becomes effective as set forth in this Agreement or any of the
Collateral Documents; or

(iv) by means of any Incremental Amendment.

If, in connection with any proposed amendment, waiver, or consent, the consent
of all of the Lenders, or all of the Lenders directly affected thereby, is
required pursuant to this Section 9.01, and any such Lender refuses to consent
to such amendment, waiver or consent as to which the Required Lenders have
consented (any such Lender whose consent is not obtained as described in this
Section 9.01 being referred to as a “Non-Consenting Lender”), then, so long as
the Administrative Agent is not a Non-Consenting Lender, at the Borrower’s
request and at the sole cost and expense of the Borrower, the Administrative
Agent or an Eligible Assignee shall be entitled (but shall have no obligation)
to purchase from such Non-Consenting Lender, and such Non-Consenting Lender (by
its acceptance of the benefits of the applicable Loan Documents) agrees that it
shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent or such Eligible Assignee, all of the Special L/C Advances
and Commitments of such Non-Consenting Lender or Non-Consenting Lenders for an
amount equal to the principal balance of all Special L/C Advances held by the
Non-Consenting Lender and all accrued interest and fees with respect thereto
through the date of sale; provided that such Eligible Assignee consents to the
proposed amendment, waiver or consent (it being understood and agreed that the
Commitments of such Non-Consenting Lender shall include, if such Non-Consenting
Lender is a Special L/C Issuing Bank, the Special L/C Issuing Commitment of such
Non-Consenting Lender). Each Lender (by its acceptance of the benefits of the
Loan Documents) agrees that, if it becomes a Non-Consenting Lender, it shall
execute and deliver to the Administrative Agent an Assignment and Acceptance to
evidence such sale and purchase and shall deliver to the Administrative Agent
any Special L/C Note (if the assigning Lender’s Special L/C Advances are
evidenced by Special L/C Notes) subject to such Assignment and Acceptance;
provided, however, that the failure of any Non-Consenting Lender to execute an
Assignment and Acceptance shall not render such sale and purchase (and the
corresponding assignment) ineffective.

 

LSP Gen Finance

Special L/C Facility Agreement

 

128



--------------------------------------------------------------------------------

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered or (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b), if to any Loan Party, to the Borrower at its address at c/o LS
Power Generation, LLC, Two Tower Center, 11th Floor, East Brunswick, NJ 08816,
Attention: Corporate Counsel, Fax: 732-249-7290, E-mail Address:
jstaikos@lspower.com and scarver@lspower.com; if to any Initial Lender Party, at
its Domestic Lending Office specified opposite its name on Schedule I hereto; if
to any other Lender Party, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party; if to the
First Lien Collateral Agent, at its address at Eleven Madison Avenue, New York,
NY 10010, Attention: Thomas Lynch, Fax: 212-325-8304; and if to the
Administrative Agent, at its address at Eleven Madison Avenue, New York, NY
10010, Attention: Thomas Lynch, Fax: 212-325-8304; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Administrative Agent; provided, however, that materials and
information described in Section 9.02(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
other communications shall, when mailed, telegraphed, telecopied, or (if
applicable) e-mailed, be effective when deposited in the mails, delivered to the
telegraph company, transmitted by telecopier or (if applicable) sent by
electronic communication, respectively, except that notices and communications
to any Agent pursuant to Article II, III or VII shall not be effective until
received by such Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Special L/C Notes shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a Conversion of an
existing, Special L/C Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Special
L/C Borrowing or other extension of credit thereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to an electronic mail address specified
by the Administrative Agent to the Borrower. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Syndtrak, IntraLinks or a substantially similar electronic
transmission system (the “Platform”).

 

LSP Gen Finance

Special L/C Facility Agreement

 

129



--------------------------------------------------------------------------------

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that the approval of such procedures may be
limited to particular notices or communications. Each Lender Party agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender Party for purposes of the Loan
Documents. Each Lender Party agrees to notify the Administrative Agent in
writing from time to time of such Lender Party’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender Party to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Special L/C Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.04. Costs and Expenses. (a) After the Effective Date, the Borrower
agrees to pay on demand (i) all costs and expenses of each Agent in connection
with the administration, modification and amendment of, or any consent or waiver
under, the Loan

 

LSP Gen Finance

Special L/C Facility Agreement

 

130



--------------------------------------------------------------------------------

Documents (including, without limitation, (A) all collateral review,
syndication, transportation, computer, duplication, appraisal, audit, search,
filing and recording fees and expenses and (B) the reasonable fees and expenses
of counsel for each Agent with respect thereto, with respect to advising such
Agent as to its rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of each Agent and
each Lender Party in connection with the enforcement of the Loan Documents,
whether in any action, suit or litigation, or any bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent and each Lender Party with respect thereto).

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lead Arranger, each Lender Party and each of their Affiliates and
their respective officers, directors, trustees, employees, agents and advisors
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel but excluding expenses that
would otherwise be covered under Section 9.04(a)) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Special L/C Facility, the actual or
proposed use of the proceeds of the Special L/C Advances or the Special Letters
of Credit, the Transaction Documents or any of the transactions contemplated
thereby, including, without limitation, any acquisition or proposed acquisition
(including, without limitation, the Transaction) by the Parent or any of its
Subsidiaries or Affiliates of all or any portion of the Equity Interests in or
Debt securities or substantially all of the Property of any Generation Company
or any of its Subsidiaries or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against any Agent, any Lender Party or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Special L/C Facility, the actual or proposed use
of the proceeds of the Special L/C Advances or the Special Letters of Credit,
the Transaction Documents or any of the transactions contemplated by the
Transaction Documents (except in the case of gross negligence or willful
misconduct).

 

LSP Gen Finance

Special L/C Facility Agreement

 

131



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Special L/C Advance, as
applicable, as a result of a payment or Conversion pursuant to Section 2.09,
2.12 or 2.14, acceleration of the maturity of the Special L/C Advances pursuant
to Section 6.01 or for any other reason, or if the Borrower fails to make any
payment or prepayment of a Special L/C Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.09, 2.12 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional out-of-pocket and
documented losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any out-of-pocket and documented loss (but
excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Special L/C Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.14 and 2.16 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents, the expiration of the
Commitments and the expiration or termination of all Special Letters of Credit.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Special L/C Advances due and payable
pursuant to the provisions of Section 6.01, each Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender Party or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower now or hereafter
existing under the Loan Documents, irrespective of whether such Agent or such
Lender Party shall have made any demand under this Agreement and although such
Obligations may be unmatured. Each Agent and each Lender Party agrees promptly
to notify the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender Party and
their respective Affiliates under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that such
Agent, such Lender Party and their respective Affiliates may have.

 

LSP Gen Finance

Special L/C Facility Agreement

 

132



--------------------------------------------------------------------------------

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Borrower
pursuant to Section 2.18 upon at least five Business Days’ notice to such Lender
and the Administrative Agent, will assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Special L/C Commitment, the Special
L/C Advances owing to it and the Special L/C Note or Special L/C Notes held by
it); provided, however, that (i) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or an Approved Fund of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the Special
L/C Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $2,000,000 (or such
lesser amount as shall be approved by the Administrative Agent); provided, that
simultaneous assignments by two or more Related Funds shall be treated as one
assignment for purposes of the minimum assignment requirement, (ii) each such
assignment shall be to an Eligible Assignee and (A) each Applicable Special L/C
Issuing Bank with an Applicable Special L/C Issuing Commitment (based on whether
the Special L/C Commitments being assigned are Tranche A Special L/C Commitments
or Tranche B Special L/C Commitments) shall have consented to such assignment,
(B) so long as no Event of Default shall have occurred and be continuing, the
Borrower shall have consented to such assignment and (C) to the extent such
assignment is to any Eligible Assignee that, immediately prior to such
assignment, was not a Lender, an Affiliate of a Lender or an Approved Fund, the
Administrative Agent shall have consented to such assignment (in each case such
consent not to be unreasonably withheld or delayed), (iii) each such assignment
made as a result of a demand by the Borrower pursuant to Section 2.18 or 9.01
shall be arranged by the Borrower after consultation with the Administrative
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (iv) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to
Section 2.18 or 9.01 unless and until such Lender shall have received one or
more payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Special L/C Advances owing to such Lender, together with accrued interest
thereon to the date of payment of such principal amount and all other amounts
payable to such Lender under this Agreement, (v) no such assignments shall be
permitted without the consent of the Administrative Agent until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed and (vi) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and

 

LSP Gen Finance

Special L/C Facility Agreement

 

133



--------------------------------------------------------------------------------

Acceptance via an electronic settlement system acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually),
together with (A) any Special L/C Note or Special L/C Notes (if any) subject to
such assignment, (B) an administrative questionnaire and tax forms, if
applicable and (C) a processing and recordation fee of $3,500 (which fee may be
waived or reduced in the sole discretion of the Administrative Agent); provided,
however, that only one such fee shall be payable with respect to simultaneous
assignments by or to one or more Related Funds; provided, further, that for each
such assignment made as a result of a demand by the Borrower pursuant to
Section 2.18 or 9.01, the Borrower shall pay to the Administrative Agent the
applicable processing and recordation fee.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Special L/C Issuing
Bank, as the case may be, hereunder and (ii) the Lender or Special L/C Issuing
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.14, 2.16 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s or Special L/C Issuing Bank’s rights and obligations
under this Agreement, such Lender or Special L/C Issuing Bank shall cease to be
a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental

 

LSP Gen Finance

Special L/C Facility Agreement

 

134



--------------------------------------------------------------------------------

thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement or any
other Loan Document (including the Intercreditor Agreement) are required to be
performed by it as a Lender or Special L/C Issuing Bank, as the case may be.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Special L/C Commitment of, and principal amount of
the Special L/C Advances owing to, each Lender Party from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lender
Parties shall treat each Person whose name is recorded in the Register as a
Lender Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Agent or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Special L/C Note (if any)
subject to such assignment, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit A
hereto, (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. In the case of any assignment by
a Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Special L/C Note (if any) a new Special
L/C Note to the order of such Eligible Assignee in an amount equal to the
Special L/C Commitment assumed by it under the Special L/C Facility pursuant to
such Assignment and Acceptance and, if any assigning Lender that had a Special
L/C Note prior to such assignment has retained a Special L/C Commitment
hereunder under the Special L/C Facility, a new Special L/C Note to the order of
such assigning Lender in an amount equal to the Special L/C Commitment retained
by it hereunder. Such new Special L/C Note shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit B hereto.

(f) Each Special L/C Issuing Bank may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under the undrawn portion of its
Special L/C Issuing Commitment at any time; provided, however, that (i) except
in the case of an assignment to a Person that immediately prior to such
assignment was a Special L/C Issuing Bank or an assignment of all of a Special
L/C Issuing Bank’s rights and obligations under this Agreement, the amount of
the Special L/C Issuing Commitment of the assigning Special L/C Issuing Bank
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $2,000,000, (ii) each such assignment shall be to an Eligible
Assignee and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have consented to such assignment and (iii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance, together with a processing and recordation fee of $3,500 (which fee
may be increased or reduced in the sole discretion of the Administrative Agent).

 

LSP Gen Finance

Special L/C Facility Agreement

 

135



--------------------------------------------------------------------------------

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Special L/C Advances owing to it and the Special
L/C Note (if any) held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Special L/C Note for
all purposes of this Agreement, and (iv) the Borrower, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Special L/C Advances and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Special L/C Advances, extending any scheduled principal date or date fixed for
the payment of interest on the Special L/C Advances, increasing or extending the
Special L/C Commitments or releasing any Guarantor or all or substantially all
of the Collateral).

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Special L/C
Advances owing to it and the Special L/C Note or Special L/C Notes (if any) held
by it) in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System.

(j) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Special
L/C Advances owing to it and any Special L/C Note or Special L/C Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
Fund as security for such obligations or securities; provided that, unless and
until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such

 

LSP Gen Finance

Special L/C Facility Agreement

 

136



--------------------------------------------------------------------------------

in writing from time to time by the Granting Lender to the Administrative Agent
and the Borrower (an “SPC”) the option to provide all or any part of any Special
L/C Advance that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Special L/C Advance and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Special L/C Advance, the Granting Lender shall be obligated to make such Special
L/C Advance pursuant to the terms hereof. The making of a Special L/C Advance by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Special L/C Advance were made by such Granting Lender.
Each party hereto hereby agrees that (i) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
Party would be liable, (ii) no SPC shall be entitled to the benefits of Sections
2.14 and 2.16 (or any other increased costs protection provision) and (iii) the
Granting Lender shall for all purposes, including, without limitation, the
approval of any amendment or waiver of any provision of any Loan Document,
remain the Lender Party of record hereunder. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to, but
without prior consent of, the Borrower and the Administrative Agent and with the
payment of a processing fee of $500, assign all or any portion of its interest
in any Special L/C Advance to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Special
L/C Advances to any rating agency, commercial paper dealer or provider of any
surety or guarantee or credit or liquidity enhancement to such SPC. This
subsection (k) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Special L/C Advances are being funded
by the SPC at the time of such amendment.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.09. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, trustees, employees, agents and advisors and to
actual or prospective Eligible Assignees and participants, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any similar organization or quasi-regulatory authority) regulating such Lender
Party, (d) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender Party, (e) in connection with any litigation or
proceeding to which such Agent or such Lender Party or any of its Affiliates may
be a party or (f) in connection with the exercise of any right or remedy under
this Agreement or any other Loan Document.

 

LSP Gen Finance

Special L/C Facility Agreement

 

137



--------------------------------------------------------------------------------

SECTION 9.10. Generation Company Obligations. No Generation Company shall have
any obligation hereunder, and this Agreement and the other Loan Documents shall
not be effective against any Generation Company (other than in each case, the
provisions of this Section 9.10), and no representation or warranty set forth in
any of Section 4.01 shall be made with respect to any Generation Company, and no
condition precedent shall be required to be satisfied with respect to any
Generation Company, in each case, until completion of the Acquisition. Upon
consummation of the Acquisition, each of the Generation Companies shall assume,
and each Generation Company hereby assumes, all of the obligations and
liabilities of a Generation Company under this Agreement and the other Loan
Documents and hereby makes each representation and warranty stated to be made by
it in Section 4.01.

SECTION 9.11. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

SECTION 9.12. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide such information and take such actions as
are reasonably requested by any Agent or any Lender Party in order to assist the
Agents and the Lender Parties in maintaining compliance with the Patriot Act.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

LSP Gen Finance

Special L/C Facility Agreement

 

138



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.14. Governing Law. This Agreement and the Special L/C Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

SECTION 9.15. Reserved.

SECTION 9.16. Intercreditor Agreement. Each Lender hereby acknowledges and
agrees that its Lien priority and other matters related to the Loan Documents
and the Collateral are subject to and governed by the Intercreditor Agreement.
Each Lender, by delivering its signature page hereto and/or executing an
Assignment and Acceptance Agreement (as applicable) shall be deemed to have
(a) acknowledged receipt of, consented to and approved of the Intercreditor
Agreement and (b) authorized the Administrative Agent and the First Lien
Collateral Agent to perform their respective obligations thereunder.

SECTION 9.17. Waiver of Jury Trial. Each of the Borrower, the Agents and the
Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Special L/C
Advances, the Special Letters of Credit or the actions of any Agent or any
Lender Party in the negotiation, administration, performance or enforcement
thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

[Signature Pages Omitted]

 

LSP Gen Finance

Special L/C Facility Agreement

 

139